Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

FACILITY AGREEMENT

FACILITY AGREEMENT (this “Agreement”), dated as of February 24, 2014, between
Infinity Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), and the
lenders set forth on the signature page of this Agreement (together with their
successors and assigns, the “Lenders” and, together with the Borrower, the
“Parties”).

W I T N E S S E T H:

WHEREAS, the Borrower wishes to borrow from the Lenders a maximum of
one hundred million Dollars ($100,000,000) for the purpose described in
Section 2.1; and

WHEREAS, the Lenders desire to make loans to the Borrower for such purpose,

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 General Definitions. Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

“Accrued Interest Amount” has the meaning set forth in Section 2.7.

“Affiliate” means any Person or entity that, directly or indirectly through one
or more intermediaries, owns more than 25% of the transferable ownership of a
Person, controls or is controlled by or is under common control with a Person,
as such terms are used in and construed under Rule 144 under the Securities Act.
With respect to a Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser. As used in this
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or
partnership or other ownership interest, by contract, or otherwise.

“Agreement Date” means the date of this Agreement.

“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Borrower and its
Subsidiaries.

“Authorizations” has the meaning set forth in Section 3.1(q).

“Business Day” means a day on which banks are open for business in The City of
New York.



--------------------------------------------------------------------------------

“Cash and Cash Equivalents” means the amount of cash and cash equivalents,
marketable and available for sale securities shown on the Borrower’s
consolidated balance sheet included in reports filed by the Borrower with the
SEC under the Exchange Act or otherwise made available to the Borrower’s
stockholders.

“[**].

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

“Commitment” means $100,000,000.

“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.

“[**].

“Customary Subordination Terms” means, with respect to any subordinated
Indebtedness, unless otherwise agreed by the Lenders and the Borrower:

(A) that no payment in respect of such subordinated Indebtedness may be made if
(a) an Event of Default pursuant to Section 5.4(a) shall have occurred and is
continuing, including as a result of the delivery of an acceleration notice
pursuant to Section. 5.4 until such Event of Default has been cured or waived in
writing by the Lenders, or, if applicable, such acceleration notice is
rescinded, or the Notes have been paid in full or (b) any other Event of Default
shall have occurred and be continuing and the Lenders shall have sent to
Borrower a written notice of such Event of Default which specifies an election
by Lender to effect a payment blockage with respect to such subordinated
Indebtedness (such written notice being referred to as a “Payment Blockage
Notice”); provided that (A) no more than one Payment Blockage Notice may be sent
during any three hundred sixty-five (365) day period, and (B) payments in
respect of such subordinated Indebtedness may resume upon the earliest to occur
of (i) the date on which such Event of Default is cured or waived in writing by
the Lenders (ii) 91 days after the date the Notes are paid in full, (iii) the
date one hundred seventy-nine (179) days after the date on which the Payment
Blockage Notice is received, and (iv) the date the Payment Blockage Notice is
rescinded;

(B) that in the event of any voluntary or involuntary insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization or other similar
proceedings, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith relative to Borrower or to its property,
then (a) the Lenders shall be paid in full in cash in respect of all of the
Obligations (other than under any Warrants or the Registration Rights
Agreement), including without limitation, any interest due and payable under the
Notes whether or not such interest is an allowed claim in such proceeding,
before any holder of such subordinated Indebtedness (solely in such capacity as
a holder of subordinated Indebtedness) (“Holder”) is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of such subordinated Indebtedness and (b) until the Obligations (other
than under any Warrants or the Registration Rights Agreement) are paid in full
in cash, any payment or distribution to which such Holder would otherwise be
entitled (other than any payment or distribution made in, or by reason of
conversion into, equity securities of the Borrower or any Subsidiary) shall be
made to the Lenders;

 

2



--------------------------------------------------------------------------------

(C) If any payment or distribution of any character by or on behalf of Borrower,
whether in cash, securities or other property, in respect of such subordinated
Indebtedness shall (despite these subordination provisions) be received by any
Holder in violation of any provision of this definition before the Obligations
(other than under any Warrants or the Registration Rights Agreement) shall have
been paid in full in cash, such payment or distribution shall be held in trust
for the benefit of, and shall be paid over to the Lenders, to the extent
necessary to pay the Obligations (other than under any Warrants or the
Registration Rights Agreement) in full in cash.

(D) Prior to the payment in full of the Obligations (other than under any
Warrants or the Registration Rights Agreement), the Lenders shall have the
exclusive right (as between the Lenders and the Holders) to manage, perform and
enforce the terms of the Transaction Documents with respect to the collateral,
to exercise and enforce all privileges and right thereunder according to their
sole discretion and the exercise of their sole business judgment, including the
exclusive right to exercise all the rights and remedies of a secured lender
under the UCC; provided, however, that the Lenders shall not have such exclusive
rights with respect to (a) any Holders that have been granted a lien senior to
the Lenders on accounts receivable and proceeds thereof to support a working
capital facility to the extent such a facility is hereafter approved by Lenders,
but only as to such accounts receivable and proceeds {and, subject to approval
of such a facility by the Lenders, the Lenders agree, to the extent requested,
to subordinate their Liens on such accounts receivable and proceeds to such
working capital facility) or (b) any Holders with a purchase money security in
assets of the Borrower in compliance with clause (vii) of the definition of
Permitted Indebtedness, but only as to such assets. The Holders shall issue, and
to the extent reasonably requested by such Holders, the Lenders shall issue,
otherwise customary waivers of marshaling, appraisal, valuation and similar
rights.

In addition to provisions of paragraph (B) of this definition, in the event of
any voluntary or involuntary bankruptcy proceeding of Borrower:

(E) Holders will not object to any DIP financing provided by any Lender so long
as (i) such DIP financing does not seek a lien that primes or is pari passu with
any senior lien of such Holders described in clauses (a) or (b) of paragraph
(D) of this definition and permitted under this Agreement and any adequate
protection therefor, and (ii) is on commercially reasonable terms;

(F) Holders may not offer DIP financing except that Holders may offer DIP
Financing if (i) none of the Lenders provide adequate DIP Financing as
determined by the Borrower and (ii) any such DIP Financing does not (a) provide
for liens or claims that are senior or pari passu with the liens or adequate
protection claims relating to the Obligations (other than under any Warrants or
the Registration Rights Agreement) (except that Holders may take senior or
priming liens on any pre-bankruptcy collateral on which such Holders had a
senior lien of the type described in clauses (a) and (b) of paragraph (D) of
this definition and permitted under this Agreement, (b) require a specific plan
of reorganization or the sale of assets prior to a default thereunder,
(c) require payment in cash upon plan confirmation unless the Obligations (other
than under any Warrants or the Registration Rights Agreement) are first paid in
full, or (d) have provisions that are otherwise inconsistent with this
definition;

 

3



--------------------------------------------------------------------------------

(G) Holders will not object to relief from the stay or adequate protection
requested by the Lenders, provided, however that any such request for stay
relief shall not seek to alter the rights of Holders of senior liens on the
assets described in clauses (a) or (b) of paragraph (D) of this definition and
permitted under this Agreement or seek a lien on such assets described therein
or any post-filing proceeds thereof, unless such liens are junior to such
Holders’ liens on such assets;

(H) Holders will not request relief from the stay except to the extent Lenders
request or obtain relief from the stay, but may seek adequate protection of
their senior liens of the kind described in clauses (a) or (b) of paragraph
(D) of this definition and permitted under this Agreement provided that any
replacement liens granted to such Holders shall not prime or be pari passu on
any collateral on which Lenders have a senior lien or any post-filing proceeds
of such assets;

(I) Such additional terms as are customary for such subordinated Indebtedness,
including with respect to waiver of any claims under Section 506(c), 552 and
1111(b) of the Bankruptcy Code;

Nothing herein will be deemed to waive or otherwise alter any right of a Holder
in its capacity as a general unsecured creditor; provided, however, that the
assertion of any such right may not contravene the express provisions of
paragraphs (A) through (I) of this definition.

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

“Disbursement”, “Disbursement Date”, and “Disbursement Request” have the meaning
given to them in Section 2.2.

“Disbursement Condition” means the Borrower shall have authorized and reserved
for issuance a number of shares of Common Stock sufficient to cover all shares
issuable on exercise of the Warrants to be issued in connection with the
Disbursement (computed without regard to any limitations on the number of shares
that may be issued on exercise).

“[**].

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

“Event of Default” has the meaning given to it in Section 5.4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

“Excluded Taxes” means with respect to any Lender, (a) income or franchise taxes
imposed by the United States, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender is organized or
incorporated or in which its principal office is located, or in which the
applicable lending office of such Lender is located, or as a result of a present
or former connection between such Lender and the jurisdiction (or any political
subdivision thereof) imposing such tax (other than a connection arising from
such Lender’s having a security interest under, having been a party to, having
enforced or having engaged in any other transaction pursuant to this Agreement
or any other Transaction Document), (b) any branch profits taxes imposed by the
United States, (c) any United States withholding Tax imposed on amounts payable
to such Lender under a law in effect on the date such Lender became a party to
this Agreement, except to the extent that such Lender is a direct or indirect
assignee of a Lender that was entitled, immediately prior to such assignment, to
receive payments under Section 2.5 on account of such Tax, (d) any United States
withholding Tax imposed on amounts payable to such Lender or as a result of such
Lender’s failure to comply with Section 2.5(d) other than as a result of such
Lender’s legal inability to comply with Section 2.5(d) as a result of a change
in law, or (e) any United States withholding Tax imposed on amounts payable to
such Lender under FATCA.

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Transaction” has the meaning set forth in Section 5.2(ii).

“FAAH Intellectual Property” means all Intellectual Property, including all US
and Ex-US Intellectual Property, related to the Fatty Acid Amide Hydrolase
program of the Borrower and its Subsidiaries, including for example and without
limitation IPI-940 and all structurally-related compounds.

“FATCA” means Sections 1471 through 1474 of the Code, any regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the foregoing.

“Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other amounts owing by the Borrower to the
Lenders pursuant to the Loan Documents (other than under any Warrants or the
Registration Rights Agreement).

“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).

“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, state or local, having jurisdiction over the matter or matters and
Person or Persons in question.

 

5



--------------------------------------------------------------------------------

“Indebtedness” means the following:

(i) all indebtedness for borrowed money;

(ii) the deferred purchase price of assets or services (other than trade
payables, obligations in respect of benefit plans and employment or severance
agreements, and other deferred compensation obligations to employees or
directors arising in the ordinary course of business) which in accordance with
GAAP would be shown to be a liability (or on the liability side of a balance
sheet);

(iii) all guarantees of Indebtedness;

(iv) all letters of credit issued or acceptance facilities established for the
account of the Borrower and any of its Subsidiaries, including without
duplication, all drafts drawn thereunder;

(v) all capitalized lease obligations;

(vi) all indebtedness of another Person secured by any Lien on any property of
the Borrower or its Subsidiaries, whether or not such indebtedness has been
assumed or is recourse (with the amount thereof, in the case of any such
indebtedness that has not been assumed by the Borrower or its Subsidiaries,
being measured as the lower of (x) fair market value of such property and
(y) the amount of the indebtedness secured); and

(vii) indebtedness created or arising under any conditional sale or title
retention agreement.

“Indemnified Person” has the meaning given to it in Section 6.11.

“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.

“Indemnity” has the meaning given to it in Section 6.11.

“Interest Payment Date” has the meaning set forth in Section 2.7.

“Interest Rate” means 7.95% interest per annum.

“IP” has the meaning given to it in Section 3.1(m).

“Intellectual Property” has the meaning given to it in Section 3.1(m).

“Intellectual Property Sale” has the meaning given to it in Section 5.2(ii).

“IRS” means the United States Internal Revenue Service.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

 

6



--------------------------------------------------------------------------------

“Loans” means the loans made available by the Lenders to the Borrower pursuant
to Section 2.2 in the maximum aggregate amount of one hundred million Dollars
($100,000,000) or, as the context may require, the principal amount thereof from
time to time outstanding.

“Loan Documents” means this Agreement, the Notes, the Security Agreement, the
Warrants, the Registration Rights Agreement and any other document or instrument
delivered in connection with any of the foregoing and dated the Agreement Date
or subsequent thereto, whether or not specifically mentioned herein or therein.

“Loss” has the meaning given to it in Section 6.11.

“Major Transaction” has the meaning set forth in the Warrants.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or assets of the Borrower and its Subsidiaries,
taken as a whole, (b) the validity or enforceability of any provision of any
Loan Document, (c) the ability of the Borrower to timely perform the Obligations
or (d) the rights and remedies of the Lenders under any Loan Document; provided,
however, that none of the following shall be deemed either alone or in
combination to constitute, and none of the following shall be taken into account
in determining whether there has been or would be, a Material Adverse Effect:
(A) any adverse effect that results directly or indirectly from general
economic, business, financial or market conditions; and (B) any adverse effect
arising directly or indirectly from or otherwise relating to any of the
industries or industry sectors in which the Borrower or any of its Subsidiaries
operates.

“Necessary Documents” has the meaning set forth in Section 3.1(k).

“No-Draw Fee” has the meaning set forth in Section 2.9.

“Notes” means the Notes issued to the Lenders evidencing the Loan in the form
attached hereto as Exhibit A.

“Obligations” means all obligations (monetary or otherwise) of the Borrower
owing to the Lenders and arising under or in connection with the Loan Documents

“Organizational Documents” means the Certificate of Incorporation, Bylaws, or
similar documents, each as amended to date, of the Borrower or its Subsidiaries,
as the context may require.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document except any such Taxes that are imposed with respect to an assignment
(other than an assignment made in connection with the exercise of remedies
following an Event of Default).

 

7



--------------------------------------------------------------------------------

“[**].

“Permitted Indebtedness” means Indebtedness existing as of the Agreement Date
and set forth on Exhibit B attached hereto and:

(i) The Obligations, and all obligations under or in connection with any Warrant
or the Registration Rights Agreement;

(ii) Indebtedness in respect of letters of credit, to the extent that such
letters of credit are incurred in connection with the ordinary operation of the
Borrower’s business;

(iii) Indebtedness to trade creditors that is not more than 90 days overdue and
has been incurred in the ordinary course of business.;

(iv) Indebtedness in respect of netting services, overdraft protections and
other similar and customary services in connection with deposit accounts and
cash management;

(v) Performance bonds, surety bonds and similar instruments incurred in the
ordinary course of the business of Borrower or any Subsidiary, as applicable;

(vi) Guarantees with respect to any Permitted Indebtedness;

(vii) Indebtedness in respect of purchase money financing, capital lease
obligations and equipment financing facilities covering existing and
newly-acquired equipment, including for the acquisition, installation,
qualification and validation of such equipment in each case in connection with
an Excluded Transaction or to the extent not in such connection in an aggregate
amount of $1,000,000 in any year and $2,500,000 cumulatively;

(viii) Indebtedness to employees in respect of benefit plans and employment and
severance arrangements or any deferred compensation;

(ix) Indebtedness subordinated to the Obligations on Customary Subordination
Terms and providing that, except as may be agreed to by the Lenders in writing,
no payment in cash on such Indebtedness may so long as the Obligations are
outstanding; and

(x) Indebtedness under item (ii) of the definition of Indebtedness (including
any adjustment of purchase price, earn out, indemnification and other similar
obligations incurred in an acquisition);

(xi) Indebtedness of the Borrower or any Subsidiary of the Borrower to the
Borrower or a Subsidiary of the Borrower;

 

8



--------------------------------------------------------------------------------

(xii) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply agreements incurred as the
ordinary course of business;

(xiii) Indebtedness resulting from the deferral of license royalties or payments
in an amount that does not increase the Borrower’s obligation except to the
extent of interest on deferred amounts at customary market rates;

(xiv) Indebtedness in respect of business credit cards in the ordinary course of
business;

(xv) Guaranties of the obligations of suppliers and licensees of the Borrower or
any Subsidiary incurred to third parties for the purpose of enabling such
suppliers, customers and licensees to purchase products that will be supplied,
or incorporated into products that will be supplied, to the Borrower by such
supplier or licensee;

(xvi) Other Indebtedness in an aggregate principal amount not to exceed $500,000
in any year and $1,000,000 cumulatively;

(xvii) Indebtedness in respect of any and all agreements or documents now
existing or hereafter entered into by Borrower or any of its Subsidiaries that
provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions; and

(xviii) Any refinancings, renewals, extensions, increases or replacements of
Indebtedness listed above so long as no such Indebtedness shall be refinanced at
a rate of interest higher than a market interest rate and for a principal amount
in excess of the principal balance outstanding thereon at the time of such
refinancing (plus the amount of any accrued interest, customary penalties,
premiums and costs and expenses incurred therewith, including any original issue
discount); and

“Permitted Liens” means:

(i) Liens existing on the Agreement Date and set forth on Exhibit C;

(ii) Liens in favor of the Lenders;

(iii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other statutory Liens created by operation of applicable law
securing obligations that are not more than 60 days past due or are being
contested in good faith by appropriate proceedings;

(iv) Liens arising in the ordinary course of business and securing obligations
that are not more than 60 days past due or are being contested in good faith by
appropriate proceedings;

 

9



--------------------------------------------------------------------------------

(v) Liens for taxes, assessments or governmental charges or levies not more than
60 days past due and payable or that are being contested in good faith by
appropriate proceedings;

(vi) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(vii) Liens in favor of financial institutions arising in connection with the
Borrower’s or its Subsidiaries’ accounts maintained in the ordinary course held
at such institutions to secure standard fees for services charged by, but not
financing made available by, such institutions;

(viii) Pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(ix) Easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially interfere with the conduct of the
business of the applicable Person;

(x) Liens in the nature of deposits, or liens on deposit accounts, to secure
(i) the performance of tenders, bids, trade and commercial contracts, licenses
and leases, statutory obligations, surety bonds, performance bonds, bank
guaranties and other obligations of a like nature incurred in the ordinary
course of business (including earnest money deposits in respect of any asset
acquisition) or (ii) indemnification obligations; provided that such Liens do
not secure Indebtedness for borrowed money;

(xi) Leases, licenses or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries;

(xii) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or equivalent in foreign jurisdictions) on items in the course
of collection; and

(xiii) Liens securing the Indebtedness under items (ii), (iv), (v), (vii),
(xii), (xiv) or (xvii) of the definition of Permitted Indebtedness;

(xiv) Good faith deposits required in connection with any Excluded Transaction;

(xv) To the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with any Excluded Transaction;

(xvi) Deposits as security for taxes or import or customs duties that are not
more than 60 days past due or are being contested in good faith;

 

10



--------------------------------------------------------------------------------

(xvii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xviii) Liens that are deemed to exist as a result of an Excluded Transaction;
and

(xix) Liens consisting of (y) any agreement, grant or option to sell, transfer
or dispose of any asset to the extent such sale, transfer or disposition is not
prohibited by the Loan Documents or (z) cash advances in favor of the seller of
any property to be acquired or in connection with any Excluded Transaction.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

“Prepayment Premium” means, for any Disbursement or portion thereof being
prepaid pursuant to Section 2.2(c), three years of interest on such Disbursement
or portion thereof at the Interest Rate reduced by the aggregate interest
actually paid by the Borrower (including, without limitation, any Accrued
Interest Amount) on such Disbursement or portion thereof to the date of
prepayment.

“Register” has the meaning set forth in Section 1.4 (b).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, between the Borrower and the Lenders.

“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Security Agreement” means the Guaranty and Security Agreement, to be entered
into on or before the date of the first Disbursement, pursuant to which the
Borrower and the grantors thereunder grant to the Lenders a security interest in
all of their respective assets (as set forth therein) (other than Excluded
Property) to secure the Obligations.

“Share Issue Shares” has the meaning set forth in Section 3.1(w).

[**].

“Subsequent Warrant Exercise Price” means the average daily Volume Weighted
Average Price per share of the Common Stock for the twenty (20) consecutive
Trading Day Period following the Lenders’ receipt of the applicable Disbursement
Request .

 

11



--------------------------------------------------------------------------------

“Subsidiary or Subsidiaries” means, as to the Borrower, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower.

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
consolidated, combined or unitary tax returns.

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings imposed by any Governmental
Authority, and all liabilities with respect thereto (including by reason of any
delay in payment).

“Trading Day” shall mean any day on which the Common Stock is traded for any
period on NASDAQ, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded.

“Volume Weighted Average Price” for any security as of any date means the volume
weighted average price on The NASDAQ Global Select Market (“NASDAQ”) as reported
by, or based upon data reported by Bloomberg Financial Markets or an equivalent,
reliable reporting service mutually acceptable to and hereinafter designated by
holders of a majority in interest of the Notes and the Borrower (“Bloomberg”)
or, if NASDAQ is not the principal trading market for such security, the volume
weighted average closing price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg or, if no volume weighted average sale price is reported for such
security by Bloomberg, then the last closing trade price of such security as
reported by Bloomberg, or, if no last closing trade price is reported for such
security by Bloomberg, the average of the bid prices of any market makers for
such security that are listed in the over the counter market by the Financial
Industry Regulatory Authority, Inc. or on the “over the counter” Bulletin Board
(or any successor) or in the “pink sheets” (or any successor) by the OTC Markets
Group, Inc. If the Volume Weighted Average Price cannot be calculated for such
security on such date in the manner provided above, the Volume Weighted Average
Price shall be the fair market value as mutually determined by the Borrower and
the Lenders holding of a majority in interest of the Notes.

“Warrants” has the meaning set forth in Section 2.10(a).

“Warrant Shares” has the meaning set forth in Section 3.1(w).

Section 1.2 Interpretation. In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation”

 

12



--------------------------------------------------------------------------------

attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit, Section or Schedule shall be construed as a reference to that
specified Article, Exhibit, Section or Schedule of this Agreement; and any
reference to any of the Loan Documents means such document as the same shall be
amended, supplemented or modified and from time to time in effect.

Section 1.3 Business Day Adjustment. If the day by which any payment or other
performance is due to be made is not a Business Day, that payment or performance
shall be made by the next succeeding Business Day unless that next succeeding
Business Day falls in a different calendar month, in which case that payment or
other performance shall be made by the Business Day immediately preceding the
day by which such payment or other performance is due to be made.

Section 1.4 Register.

(a) The Borrower shall record on its books and records the amount of the Loan,
the interest rate applicable, all payments of principal and interest thereon and
the principal balance thereof from time to time outstanding.

(b) The Borrower shall establish and maintain at its address referred to in
Section 6.1, a record of ownership (the “Register”) in which the Borrower agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of each Lender in the Loan, and any assignment of any such interest,
and (ii) accounts in the Register in accordance with its usual practice in which
it shall record (1) the names and addresses of the Lenders (and any change
thereto pursuant to this Agreement), (2) the amount of the Loan and each funding
of any participation therein, (3) the amount of any principal or interest due
and payable or paid, and (4) any other payment received by the Lenders from the
Borrower and its application to the Loan.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loan (including any Notes evidencing the Loan) is a registered obligation, the
right, title and interest of the Lenders and their assignees in and to the Loan
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
shall be construed so that the Loan is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.

(d) The Borrower and the Lenders shall treat each Person whose name is recorded
in the Register as a Lender for all purposes of this Agreement. Information
contained in the Register with respect to any Lender shall be available for
access by the Borrower or such Lender at any reasonable time and from time to
time upon reasonable prior notice.

ARTICLE 2

AGREEMENT FOR THE LOAN

Section 2.1 Use of Proceeds. The proceeds of the Loans will be used for working
capital and for general corporate purposes.

 

13



--------------------------------------------------------------------------------

Section 2.2 Disbursement. Subject to the conditions set forth in Article 4 and
this Section 2.2, the Lenders shall disburse Loans to the Borrower (each, a
“Disbursement”) prior to February 27, 2015 upon receipt from the Borrower on a
Business Day (other than the last Business Day of a month) of a written request
(“Disbursement Request”) for a Disbursement in the minimum amount of twenty-five
million Dollars ($25,000,000) (or if less, the amount of the Commitment which
has not been the subject of a Disbursement to the Borrower) and stating that no
Default or Event of Default has occurred or will have occurred on the
Disbursement Date. The disbursement date set forth in a Disbursement Request
shall be a date not less than [**] after the date of receipt by the Lenders of
such Disbursement Request and no earlier than [**] (the “Disbursement Date”).
The Lenders shall fulfill each Disbursement in accordance with their respective
allocations set forth on Schedule 1 hereto.

Section 2.3 Payment.

(a) The Borrower shall pay to Lenders one-third of the outstanding principal
amount of the Notes on each of the third, fourth and fifth anniversaries of the
date of the first Disbursement; provided, however, that the Final Payment shall
be made by December 15, 2019.

(b) A Note shall be deemed prepaid to the extent the payee Lender of such Note
satisfies the payment of the Exercise Price (as such term is defined in the
Warrants) through a reduction of the principal amount outstanding under such
Lender’s Note in accordance with Section 3(a)(i) of the Warrants. For clarity,
to the extent any amounts under a Note are deemed prepaid or satisfied in
accordance with the prior sentence, no amounts under Sections 2.9 or 6.14 shall
be due and payable, notwithstanding anything to the contrary herein or in any
other Loan Document, on such amount deemed prepaid or satisfied.

(c) The Borrower may prepay all or a portion of the outstanding Disbursements in
the reverse order of their funding upon 30 days’ notice in an amount equal to
the sum of (i) the portion of such Disbursement to be prepaid, (ii) accrued and
unpaid interest thereon and (iii) without duplication, and only to the extent
applicable, the Prepayment Premium with respect to the portion of the
outstanding Disbursements (other than any Accrued Interest Amount) being
prepaid.

(d) Each prepayment by the Borrower shall be applied first, to accrued and
unpaid interest, second, to the Prepayment Premium, if applicable and third, to
principal and shall be allocated among the Lenders in accordance with their
respective allocations set forth on Schedule 1 hereto.

Section 2.4 Payments. All payments by the Borrower under any of the Loan
Documents shall be made without setoff or counterclaim. Payments of any amounts
due to the Lenders under this Agreement shall be made in Dollars in immediately
available funds prior to 11:00 a.m. New York City time on such date that any
such payment is due, at such bank or places as the Lenders shall from time to
time designate in writing at least 5 Business Days prior to the date such
payment is due. The Borrower shall pay all and any costs (administrative or
otherwise) imposed by banks, clearing houses, or any other financial
institution, in connection with making any payments under any of the Loan
Documents, except for any costs imposed by the Lenders’ banking institutions.

 

14



--------------------------------------------------------------------------------

Section 2.5 Taxes.

(a) Any and all payments hereunder or under any other Loan Document including,
without limitation, the No-Draw Fee, and the Warrants described in Section 10(a)
shall be made, in accordance with this Section 2.5, free and clear of and
without deduction for any and all present or future Indemnified Taxes except as
required by applicable law. If Borrower shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document, (i) the sum payable shall be increased by as much as shall
be necessary so that after making all required deductions (including deductions
for Indemnified Taxes applicable to additional sums payable under this
Section 2.5), each Lender shall receive an amount equal to the sum it would have
received had no such deductions been made (any and all such additional amounts
payable shall hereafter be referred to as the “Additional Amounts”),
(ii) Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. Borrower shall promptly furnish to the applicable Lender the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to such Lender.

(b) Borrower agrees to pay and authorizes each Lender to pay in its name (but
without duplication), all Other Taxes. Borrower shall promptly furnish to the
applicable Lender the original or a certified copy of a receipt evidencing
payment thereof or other evidence of such payment reasonably satisfactory to
such Lender.

(c) Borrower shall reimburse and indemnify, within 10 days after receipt of
written demand therefor, each Lender for all Indemnified Taxes (including all
Indemnified Taxes imposed on amounts payable under this Section 2.5(c)) paid by
such Lender, whether or not such Indemnified Taxes were correctly or legally
asserted. A reasonably detailed certificate of the applicable Lender(s) setting
forth the amounts to be paid thereunder and delivered to Borrower shall be
conclusive, absent manifest error.

(d) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
shall, on or before the date on which the Lender becomes a party to this
Agreement, provide to Borrower a properly completed and executed IRS Form W-9
certifying that such Lender is not subject to backup withholding tax. Each
Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a
“Foreign Lender”) and is entitled to an exemption from or reduction of U.S.
withholding tax with respect to payments under this Agreement shall, on or
before the date on which the Lender becomes a party to this Agreement, provide
Borrower with a properly completed and executed IRS Form W-8ECI, W-8BEN, W-8IMY
or other applicable forms (together with any required supporting documentation),
or any other applicable certificate or document reasonably requested by the
Borrower, and, if such Foreign Lender is relying on the portfolio interest
exception of Section 871(h) or Section 881(c) of the Code (or any successor
provision thereto), shall also provide the Borrower with a certificate (the
“Portfolio Interest Certificate”) representing that such Foreign Lender is not a
“bank” for purposes of Section 881(c) of the Code (or any successor provision
thereto), is not a 10% holder of the Borrower described in Section 871(h)(3)(B)
of the Code (or any successor provision thereto), and is not a controlled
foreign corporation receiving interest

 

15



--------------------------------------------------------------------------------

from a related person (within the meaning of Sections 881(c)(3)(C) and 864(d)(4)
of the Code, or any successor provisions thereto). A Foreign Lender shall not be
required to deliver any form or certification pursuant to this Section 2.5(d)
that such Foreign Lender is not legally able to deliver. Each Lender shall
provide new forms (or successor forms) as reasonably requested by Borrower from
time to time, and shall notify Borrower in writing within a reasonable time
after becoming aware of any event requiring a change in the most recent forms
previously delivered by such Lender to Borrower.

(e) If a payment to a Lender under this Agreement would be subject to U.S.
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA, such Lender shall deliver to
Borrower, at the times prescribed by law or as reasonably requested by Borrower,
such documentation as is required in order for Borrower to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with its obligations under FATCA, or to determine the amount to deduct and
withhold from such payment.

(f) If a Lender determines in good faith that it has received a refund from a
Governmental Authority of any Indemnified Taxes previously paid or reimbursed by
Borrower, such Lender shall promptly pay the amount so paid or reimbursed by the
Borrower (not to exceed the amount so refunded) to the Borrower, net of all
out-of-pocket expense (including any Taxes imposed thereon) of such Lender
incurred in obtaining such refund or making such payment to the Borrower,
provided that the Borrower, upon the request of such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender if such Lender is
required to repay such refund to such Governmental Authority. Nothing in this
Section shall require any Lender to disclose any information it deems
confidential (including, without limitation, its tax returns) to any Person,
including Borrower.

Section 2.6 Costs, Expenses and Losses. If, as a result of any failure by the
Borrower to pay any sums due under this Agreement (other than pursuant to
Section 2.3(c)) on the due date therefor (after the expiration of any applicable
grace periods), the Lenders shall, after applying reasonable mitigation efforts,
incur costs, expenses and/or losses, by reason of the liquidation or
redeployment of deposits from third parties or in connection with obtaining
funds to make or maintain the Disbursement, the Borrower shall pay to the
Lenders within 15 days after receipt by it of a certificate from the Lenders
setting forth in reasonable detail such costs, expenses and/or losses incurred
with supporting documentation, the amount of such costs, expenses and/or losses.
For the purposes of the preceding sentence, “costs, expenses and/or losses”
shall include, without limitation, any interest paid or payable to carry any
unpaid amount and any loss, premium, penalty or expense which may be incurred in
obtaining, liquidating or employing deposits of or borrowings from third parties
in order to make, maintain or fund the Loan or any portion thereof.

Section 2.7 Interest. The outstanding principal amount of the Notes shall bear
interest at the Interest Rate (calculated on the basis of the actual number of
days elapsed in each month). Interest shall be paid quarterly in arrears
commencing on June 1, 2014 and on the first Business Day of each September,
December, March and June thereafter (each, an “Interest Payment Date”). Upon
notice from the Borrower to the Lenders prior to any of the first five

 

16



--------------------------------------------------------------------------------

Interest Payment Dates applicable to any Disbursement, all or a portion of the
interest (as otherwise payable on such Interest Payment Date) for the applicable
Interest Payment Date or Interest Payment Dates shall not be paid but shall be
added to the then outstanding amount of said Disbursement (the aggregate amount
of all such interest so added, the “Accrued Interest Amount”). The Borrower may
provide such notice for any Disbursement on one or more occasions. The Accrued
Interest Amount on all Disbursements shall be paid on the last Business Day of
the sixth calendar quarter following the date of the first Disbursement.

Section 2.8 Interest on Late Payments. Without limiting the remedies available
to the Lenders under the Loan Documents or otherwise, to the maximum extent
permitted by applicable law, if the Borrower fails to make a required payment of
principal or interest with respect to the Loan when due (after the expiration of
all applicable grace periods) the Borrower shall pay, in respect of such
principal and interest at the rate per annum equal to the Interest Rate plus ten
percent (10%) for so long as such payment remains outstanding. Such interest
shall be payable on demand.

Section 2.9 Fee. To the extent this Agreement has not otherwise been previously
terminated in accordance with Section 6.14, on February 27, 2015, the Borrower
shall pay to such Persons as the Lenders shall direct a fee (the “No-Draw Fee”)
equal to 3% of the difference, if any, between $100,000,000 and the aggregate
amount of the Disbursements made prior to February 27, 2015 under this
Agreement; provided, however, that if the Lenders direct the No Draw Fee to be
paid to a Person which is not a Lender, such Person must be a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for United
States federal income tax purposes and such Person must provide the Borrower
with a properly completed and executed IRS Form W-9 certifying that such Person
is not subject to backup withholding tax.

Section 2.10 Delivery of Warrants.

(a) On the date hereof, the Borrower shall issue to the Lenders warrants to
purchase an aggregate of one million shares of Common Stock, in substantially
the form set forth on Exhibit D-1 hereto (together with any Warrants issuable
pursuant to subsection (b) below, the “Warrants”) at an initial Exercise Price
of $13.83 and an expiration date of February 24, 2021.

(b) Upon the Lenders effecting each Disbursement, upon the making of such
Disbursement, the Borrower shall issue to the Lenders warrants to purchase a
number of shares of Common Stock equal to (A) a quotient derived by dividing
(x) the amount of such Disbursement divided by (y) the Subsequent Warrant
Exercise Price multiplied by (B) 50%, in substantially the form set forth on
Exhibit D-2 hereto at an initial exercise price of the Subsequent Warrant
Exercise Price and an expiration date of seven (7) years from the applicable
date of issuance.

(c) The Warrants issued pursuant to this Section 2.10 shall be allocated among
the Lenders as set forth on Schedule 1.

(d) Notwithstanding anything herein to the contrary, the number of shares of
Common Stock into which the Warrants to be issued pursuant to Section 2.10(b)
are exercisable and the Subsequent Warrant Exercise Price thereof on the issue
date shall be adjusted to reflect any adjustments in the number of shares of
Common Stock into which such Warrant is exercisable that would have taken effect
pursuant to the terms of such Warrant had such Warrant been issued on the date
hereof and remained outstanding through the date of such issuance.

 

17



--------------------------------------------------------------------------------

Section 2.11 Payment in Common Stock

(a) In lieu of making any payment in cash of principal or interest required or
permitted to be made under the Notes (other than as a result of acceleration
pursuant to Sections 5.4 and 5.5), or any fees described in Section 2.9, and
subject to the provisions of this Section 2.11, the Borrower may elect to
satisfy any such payment, in the case of a principal payment through a
conversion of such principal amount into, and, in the case of an interest
payment or fee by the issuance to the Lenders of, Freely Tradeable Shares of
Common Stock (as defined below) (a “Share Issuance”).

(b) Exercise of Right to Make Share Issuance. In order to exercise its rights
under this Section 2.11, the Borrower must deliver to the Lenders notice by
phone and electronic mail (the “Share Payment Notice”) of its intention to issue
shares of Common Stock on a Share Payment Closing Date (as defined below)
pursuant to the provisions of this Section 2.11 which notice must be given [**];
provided, however, that the Borrower may not deliver a Share Payment Notice
(i) upon and during the continuation of an Event of Default (as defined in
Section 5.4), (ii) unless the Borrower has, at the time of such issuance,
complied with the “current public information” requirement of Rule 144(c) under
the Securities Act, (iii) during the occurrence of a Delisting Event (as defined
below), (iv) [**], (v) unless all material information regarding the Borrower
has been publicly disclosed in reports filed pursuant to the Securities Exchange
Act of 1934, as amended, (vi) [**], or (vii) [**]. Subject to such provisions,
the Share Payment Notice shall be irrevocable, shall specify the aggregate
amount of principal in the case of a conversion, and/or the aggregate amount of
interest or fees, in the case of an issuance in satisfaction of interest or fees
that the Borrower intends to satisfy by issuing shares of Common Stock, shall
state the total number of shares of Common Stock outstanding on such date and
shall provide for a closing of the Share Issuance at or prior to 10:40 a.m.
eastern time on the Share Payment Closing Date. By no later than 5:00 p.m.
following the first full Trading Day that follows the receipt by the Lenders of
a Share Payment Notice (e.g., if a Share Payment Notice if received between 5:00
p.m. Monday and 9:00 a.m. Tuesday, by no later than 5:00 p.m. Tuesday), each
Lender shall notify the Borrowers of the maximum number of shares that can be
issued on the applicable Share Payment Closing Date to such Lender (and any
Lender affiliated with such Lender) without violating clause (i) or clause
(ii) of subsection (j) below.

For purposes herein, a “Delisting Event” shall be deemed to have occurred if the
shares of Common Stock cease to be listed, traded or publicly quoted on the
Principal Market (as defined below) on which shares of Common Stock are listed
as of such date, and shall continue until such shares are relisted or requited
on either the New York Stock Exchange, the NYSE Alternext U.S., the NASDAQ
Global Select Market, the NASDAQ Global Market or the NASDAQ Capital Market
(each, a “Principal Market”).

For purposes herein, “Freely Tradeable shares of Common Stock” means, with
respect to any shares of Common Stock issued pursuant to this Section 2.11, such
shares are eligible for resale by the Lenders that are not affiliates (as
defined in Rule 144(a)(1) of the Securities Act) of the Borrower without
restriction and without the need for registration under all applicable federal
or state securities laws; provided that, the Borrower shall have delivered to
the Lenders an opinion of counsel reasonably satisfactory to the Lenders,
substantially in the form attached as Exhibit D-3 relating to such shares of
Common Stock.

 

18



--------------------------------------------------------------------------------

For purposes herein, “Market Capitalization” shall mean the product of (x) the
number of issued and outstanding shares of Common Stock as of the date of
calculation (exclusive of any shares issuable upon the exercise of options or
warrants or conversion of any convertible securities), multiplied by (y) the
last closing bid price for the Borrower’s shares of Common Stock as of the
preceding Trading Day on the Principal Market on which the Borrower’s shares of
Common Stock are listed, traded or quoted.

(c) Share Payment Closing. For purposes herein, the “Share Payment Closing Date”
shall mean [**] following the receipt by the Lenders of the Share Payment
Notice. For the avoidance of doubt, if a Share Payment Notice is received by the
Lenders prior to 9:00 a.m. New York City time on a Trading Day, that day shall
count as a full Trading Day for purposes of computing the time periods above.
For example, [**]. At each closing of a Share Issuance, the Borrower shall cause
its transfer agent to electronically transmit the number of shares deliverable
in such Share Issuance pursuant to this Section 2.11 by crediting the account of
the Lenders’ prime broker with DTC through its Deposit Withdrawal Agent
Commission (DWAC) system. Notwithstanding anything herein to the contrary
(including, without limitation, the second-to-last sentence of the first
paragraph of subsection (b) above), in the event that the number of shares
otherwise issuable on a Share Payment Closing Date would exceed the Maximum
Issuance (as defined below) or would violate subsection (j) below, then the
number of shares issuable on such Share Payment Date shall be automatically
reduced to such number as would not exceed the Maximum Issuance and would comply
with subsection (j) below. The amount of principal, interest and/or fees that
are deemed satisfied shall be appropriately reduced to reflect the value (as
determined in accordance with subsection (i) below) of the actual number of
shares so issued. In the event of a reduction in the number of shares issued and
amount satisfied on a Share Payment Closing Date in accordance with the
immediately preceding two sentences, the Borrower shall file with the SEC a
Current Report on Form 8-K by 5:00 p.m. on the Share Payment Closing Date
disclosing such reduction.

(d) Maximum Issuance. The maximum number of shares which the Borrower shall be
permitted to issue to the Lender in accordance with this Section 2.11 on any
Share Payment Closing Date (the “Maximum Issuance”) shall be equal to [**].

(e) Restrictions on Trading. During the period commencing at the time the
Lenders receive the Share Payment Notice and ending at the time the valuation of
the shares to be issued pursuant to subsection (i) is fixed, the Lenders and
their affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Lenders for purposes of Section 13(d)
of the Exchange Act (includes “group” members), shall not (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock, or any securities convertible into or exercisable or exchangeable for
Common Stock (including, without limitation, Common Stock which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the

 

19



--------------------------------------------------------------------------------

Securities and Exchange Commission and securities which may be issued upon
exercise of a stock option or warrant) or (2) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise.

(f) Borrower Reporting. The Borrower shall file with the SEC a Current Report on
Form 8-K disclosing its delivery of a Share Payment Notice and the aggregate
amount of principal, interest and/or fees provided for in such Share Payment
Notice by no later than 8:30 a.m. on the second full Trading Day following the
receipt by the Lenders of the Share Payment Notice (e.g., if the Share Payment
Notice is received between 5:00 p.m. Monday and 9:00 a.m. Tuesday, 9:00 a.m.
Wednesday shall be the second full Trading Day.

(g) Subsequent Share Payments. Following any Share Payment Closing Date, the
Borrower may not deliver a subsequent Share Payment Notice (a “Subsequent Share
Payment Notice”) until the date following expiration of the Applicable Period
following such prior Share Payment Closing Date. The “Applicable Period” shall
mean (i) [**], (ii) [**] and (iii) [**].

(h) Lender Covenants. Subject to compliance with the other provisions contained
herein, the Lenders agree (1) prior to the three (3) year anniversary of the
date of issuance of the Notes, to use commercially reasonable efforts (which may
include, without limitation, disposing of shares of Common Stock over a period
prior to such date, and maintaining reduced share ownership levels thereafter),
to enable the Borrower to issue on any Share Payment Closing Date a number of
shares sufficient to satisfy the next quarterly interest payment due hereunder
without causing the Lenders to violate the provisions of Section 2.11(j) below,
and (2) from and after the three (3) year anniversary of the date of issuance of
the Notes, to use commercially reasonable efforts (which may include, without
limitation, disposing of shares of Common Stock over a period prior to such
date, and maintaining reduced share ownership levels thereafter), to enable the
Borrower to issue on any Share Payment Closing Date an amount of shares equal to
[**] without causing the Lenders to violate the provisions of Section 2.11(j)
below.

(i) Valuation of Shares. Common Stock issued pursuant to this Section 2.11 shall
be valued at [**]on the Share Payment Closing Date multiplied by the Applicable
Percentage (reflected as a decimal). The “Applicable Percentage” shall be
(i) [**], (ii) [**], (iii) [**] and (iv) [**].

(j) Limitations on Share Issuances. Notwithstanding anything herein to the
contrary, (i) no conversions or payments may be made in shares of Common Stock
to the extent the number of shares so issued, together with the number of other
shares of Common Stock beneficially owned by the Lenders and its affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with the Lenders for purposes of Section 13(d) of the Exchange Act
(includes “group” members), would exceed 9.98% of the total number of shares of
Common Stock of the Borrower then outstanding, (ii) if a Foreign Lender is
relying on the portfolio interest exception of Section 871(h) or Section 881(c)
of the Code with respect to interest payments, no payments under the Notes may
be made in Common Stock pursuant to this Section 2.11 to such Foreign Lender (or
any Lender affiliated

 

20



--------------------------------------------------------------------------------

with such Lender) to the extent the issuance of shares of Common Stock to such
Foreign Lender (or any Lender affiliated with such Lender) would cause such
Foreign Lender (taking into account applicable attribution rules) to become a
10% shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (iii) no conversions or payments may be made in shares of Common Stock
pursuant to this Section 2.11 to the extent the number of shares of Common Stock
so issued, together with all shares previously issued pursuant to this
Section 2.11 and all shares of Common Stock issued or issuable pursuant to any
Warrant would exceed 9,500,000 shares of Common Stock (subject to appropriate
adjustment to reflect any stock split, stock combination, reclassification or
similar event), and (iv) no conversions may be made and no shares may be issued
pursuant to this Section 2.11 in satisfaction of interest payments or fees if
any of the conditions to issuance of a Share Issuance Notice set forth in the
proviso under subsection (b) above are not satisfied at the time of issuance.

(k) Allocation of Shares Underlying Common Stock Issuances. All shares of Common
Stock issuable to the Lenders pursuant to this Section 2.11 shall be allocated
pro rata among the Notes based on the outstanding principal amount of the Notes,
in each case unless the Lenders notify the Borrower in writing of any different
allocation ratio.

(l) Issuance of Shares Underlying Common Stock Issuances. It shall be a
condition precedent to the election by the Borrower to issue shares of Common
Stock pursuant to this Section 2.11 that such shares of Common Stock shall be
duly authorized by all necessary corporate action, when issued in accordance
with the terms hereof shall be validly issued and outstanding and fully paid and
nonassessable, and, when such shares of Common Stock have been issued to the
Lenders, the Lenders shall be entitled to all rights accorded to a holder and
beneficial owner of Common Stock.

(m) Failure to Deliver Payment Shares. If the Borrower fails on any Share
Payment Closing Date to take all actions within its reasonable control to cause
the delivery of the shares required to be delivered on that date, and such
failure is not cured within [**] following such date (a “Share Delivery
Failure”), no principal or interest due under the Notes shall be reduced in
respect of such shares until such shares are actually issued and, in addition to
all other obligations under this Section 2.11, the Borrower shall be obligated
to promptly pay to the Lenders, for each day that such Share Delivery Failure
occurs, an amount equal to the Failure Amount. As used herein, the “Failure
Amount” shall be an amount equal to [**]% of the dollar amount of principal
and/or interest or fee payments to be satisfied pursuant to the Share Payment
Notice on the applicable date.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lenders that as of the Agreement Date and each
Disbursement Date except as set forth in a Schedule to this Agreement:

(a) The Borrower is conducting its business in compliance with its
Organizational Documents, which are in full force and effect.

 

21



--------------------------------------------------------------------------------

(b) No Default or Event of Default has occurred.

(c) The Borrower (i) is capable of paying its debts as they fall due, has not
admitted its inability to pay its debts as they fall due, (ii) is not bankrupt
or insolvent and (iii) has not taken action, and no such action has been taken
by a third party, for the Borrower’s winding up, dissolution, or liquidation or
similar executory or judicial proceeding or for the appointment of a liquidator,
custodian, receiver, trustee, administrator or other similar officer for the
Borrower or any or all of its assets or revenues.

(d) From and after the date of the first Disbursement, no Lien exists on the
Borrower’s assets, except for Permitted Liens.

(e) The obligation of the Borrower to make any payment under this Agreement
(together with all charges in connection therewith) is absolute and
unconditional.

(f) From and after the date of the first Disbursement, no Indebtedness of the
Borrower exists other than Permitted Indebtedness.

(g) The Borrower is validly existing as a corporation in good standing under the
laws of the state of Delaware. The Borrower and its Subsidiaries have full power
and authority to own their properties, conduct their business and enter into the
Loan Documents to which they are a party and to consummate the transactions
contemplated under such Loan Documents, and are duly qualified to do business as
a foreign entity and are in good standing in each jurisdiction where the failure
to be so qualified could reasonably be expected to result in a Material Adverse
Effect.

(h) There is not pending or, to the knowledge of the Borrower, threatened in
writing, any action, suit or other proceeding before any Governmental Authority
that would reasonably be expected to have a Material Adverse Effect (a) to which
the Borrower or any of its Subsidiaries is a party or (b) which has as the
subject thereof any assets owned by the Borrower or any of its Subsidiaries.
There are no current or, to the knowledge of the Borrower, pending, legal,
governmental or regulatory enforcement actions, suits or other proceedings to
which the Borrower or any of its Subsidiaries or any of their assets is subject
that would reasonably be expected to have a Material Adverse Effect.

(i) The Loan Documents, as and when executed and delivered, have been duly
authorized, executed and delivered by the Borrower, and constitute a valid,
legal and binding obligation of the Borrower and its Subsidiaries party thereto
enforceable in accordance with their terms, except as such enforceability may be
limited by (i) applicable insolvency, bankruptcy, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and (ii) applicable
equitable principles. The execution, delivery and performance of the Loan
Documents by the Borrower and its Subsidiaries which are party thereto and the
consummation of the transactions therein contemplated will not (A) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any assets of the Borrower
pursuant to, any agreement to which the Borrower or any Subsidiary is a party or
by which the Borrower is bound or to which any of the assets of the Borrower or
any Subsidiary is subject, (B) result in any violation of or conflict with the
provisions of the

 

22



--------------------------------------------------------------------------------

Organizational Documents of the Borrower or such Subsidiaries or (C) result in
the violation of any Applicable Law or (D) result in the violation of any
judgment, order, rule, regulation or decree of any Governmental Authority,
except, with respect to the foregoing clauses (A) (C) and (D), as could not
reasonably be expected to have a Material Adverse Effect. No consent, approval,
authorization or order of, or registration or filing with any Governmental
Authority is required for the execution, delivery and performance of any of the
Loan Documents or for the consummation by the Borrower and its Subsidiaries
which are party thereto of the transactions contemplated thereby except for such
registrations and filings in connection with the issuance of the Warrants and
Warrant Shares pursuant the Loan Documents that are necessary to comply with
federal and state securities laws, rules and regulations, and filings
contemplated by the Security Agreement and the Borrower and each of its
Subsidiaries which are party thereto has the power and authority to enter into
the Loan Documents and to consummate the transactions contemplated under the
Loan Documents.

(j) Other than has been obtained, no Authorization is required for (i) the
execution and delivery of this Agreement, the Warrants and the other Loan
Documents, by the Borrower or its Subsidiaries which are party thereto, or
(ii) the consummation of the transactions contemplated hereby and thereby,
including but not limited to the issuance and exercise of the Warrants.

(k) The Borrower and each of its Subsidiaries holds, and is operating in
compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority (collectively, “Necessary Documents”) material to
its business and all such required Necessary Documents are valid and in full
force and effect; and neither the Borrower nor any Subsidiary has received
written notice of any revocation or modification of any of the Necessary
Documents and neither the Borrower nor any Subsidiary has any reason to believe
that (i) any of the Necessary Documents will not be renewed in the ordinary
course of business (to the extent applicable), or (ii) and the Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
federal, state, local and foreign laws, regulations, orders and decrees
applicable to the conduct of its business as could not reasonably be expected to
have a Material Adverse Effect.

(l) From and after the date of the first Disbursement, the Borrower will have
good and marketable title to all of its material assets free and clear of all
Liens except Permitted Liens. The property held under lease by the Borrower is
held under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of the Borrower.

(m) The Borrower owns or has the right to use pursuant to a valid and
enforceable written license, implied license or other legally enforceable right,
all of the Intellectual Property that is material to its business as currently
conducted (the “IP”). [**]. To its knowledge, except as could not reasonably be
expected to have a Material Adverse Effect, (i) [**], (ii) [**], and (iii) [**].
As of the Agreement Date, except as set forth on Schedule 3.1(m), the Borrower
is not a party to or bound by any options, licenses, or agreements with respect
to IP other than non-exclusive licenses of software and other Intellectual
Property acquired in the ordinary course of business. The term “Intellectual
Property” as used herein means (i) all patents, patent applications, patent
disclosures and inventions (whether patentable or

 

23



--------------------------------------------------------------------------------

unpatentable and whether or not reduced to practice), (ii) all trademarks,
service marks, trade dress, trade names, slogans, logos, and corporate names and
Internet domain names, together with all of the goodwill associated with each of
the foregoing, (iii) copyrights, copyrightable works, and licenses,
(iv) registrations and applications for registration for any of the foregoing,
(v) computer software (including but not limited to source code and object
code), data, databases, and documentation thereof, (vi) trade secrets and other
confidential information, (vii) other intellectual property, and (viii) copies
and tangible embodiments of the foregoing (in whatever form and medium).

(n) Neither the Borrower nor any of its Subsidiaries is in violation of its
Organizational Documents, or in breach of or otherwise in default under, and no
event has occurred which, with notice or lapse of time or both, would constitute
such breach or other default in the performance of any agreement or condition
contained in any agreement under which it may be bound, or to which any of its
assets is subject, except for such breaches or defaults as would not reasonably
be expected to have a Material Adverse Effect

(o) All federal, state, local and foreign income and franchise and other
material Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliates have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein and all other material Taxes
otherwise due and payable by any Tax Affiliate have been paid prior to the date
on which any liability may be added thereto for non-payment thereof except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained on the books of the appropriate
Tax Affiliate in accordance with GAAP. As of the Agreement Date, no income,
franchise or other material Tax Return of the Borrower is under audit or
examination by any Governmental Authority, and no Tax Affiliate has received
written notice from any Governmental Authority of any audit or examination or
any assertion of any material claim for Taxes. No Tax Affiliate has participated
in a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which Borrower is the common parent.

(p) As of the Agreement Date, other than as set forth in Schedule 3.1(p) the
Borrower has not granted rights to market or sell its services and to develop,
license, use or commercialize its Intellectual Property to any other Person, and
is not bound by any agreement that affects the exclusive right of the Borrower
to develop, license, market or sell its services and to develop, license, use or
commercialize its Intellectual Property.

(q) The Borrower and each of its Subsidiaries: (A) except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect at all times has complied with all Applicable Laws; (B) except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, has not received any warning letter or other
correspondence or notice from the any Governmental Authority alleging or
asserting noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required in connection with the business of the Borrower or its
Subsidiaries by any Applicable Laws (together, the “Authorizations”); (C) except
as would not, individually or in the aggregate,

 

24



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect possesses and complies
with the Authorizations, which are valid and in full force and effect;
(D) except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, has not received written notice that
any Governmental Authority has taken, is taking or intends to take action to
limit, suspend, modify or revoke any Authorization and has no knowledge that any
Governmental Authority is considering such action; (E) except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations.

(r) The audited financial statements of the Borrower as of December 31, 2013,
together with the related notes fairly present the financial condition of the
Borrower as of such date and the results of operations and changes in cash flows
for the periods therein specified in conformity with GAAP consistently applied
throughout the periods involved, and, as of the Agreement Date, there are no
material off-balance sheet arrangements or any other relationships with
unconsolidated entities or other persons, that may have a material current or,
to the Borrower’s knowledge, material future effect on the Borrower’s financial
condition, results of operations, liquidity, capital expenditures, capital
resources or significant components of revenue or expenses.

(s) The Borrower maintains a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for material
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

(t) (i) To the knowledge of the Borrower, no “prohibited transaction” as defined
under Section 406 of ERISA or Section 4975 of the Code that is not exempt under
ERISA Section 408 or Section 4975 of the Code, under any applicable regulations
and published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
has occurred with respect to any Employee Benefit Plan, except as for such
transaction that would not have a Material Adverse Effect, (ii) at no time
within the last seven (7) years has the Borrower or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to
Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Borrower or any ERISA Affiliate has incurred or
could incur liability under Section 4063 or 4064 of ERISA, (iii) no Employee
Benefit Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law, (iv) each Employee Benefit Plan is and has been operated in
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code, except for such failures to comply that would not have a
Material Adverse Effect, (v) no

 

25



--------------------------------------------------------------------------------

event has occurred (including a “reportable event” as such term is defined in
Section 4043 of ERISA) and no condition exists that would subject the Borrower
or any ERISA Affiliate to any tax, fine, lien, penalty or liability imposed by
ERISA, the Code or other applicable law, except for any such tax, fine, lien,
penalty or liability that would not, individually or in the aggregate, have a
Material Adverse Effect, (vi) except to the extent required under applicable
foreign law, rule or regulation, the Borrower does not maintain any Foreign
Benefit Plan, (vii) the Borrower does not have any obligations under any
collective bargaining agreement. As used in this clause (t), “Employee Benefit
Plan” means any material “employee benefit plan” within the meaning of
Section 3(3) of ERISA, and all stock purchase, stock option, stock-based
severance, employment, change-in-control, medical, disability, fringe benefit,
bonus, incentive, deferred compensation, employee loan and all other employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA, under which (A) any current or former employee, director
or independent contractor of the Borrower or any of its Subsidiaries has any
present or future right to benefits and which are contributed to, sponsored by
or maintained by the Borrower or any of its respective Subsidiaries or (B) the
Borrower or any of its Subsidiaries has had or has any present or future
obligation or liability on behalf of any such employee, director or independent
contractor; “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended; “ERISA Affiliate” means any member of the Borrower’s controlled
group as defined in Code Section 414 (b), (c), (m) or (o); and “Foreign Benefit
Plan” means any Employee Benefit Plan mandated by a government other than the
United States of America is subject to the laws or a jurisdiction outside of the
United States.

(u) The Borrower’s Subsidiaries, as of the Agreement Date, are set forth in
Schedule 3.1(u).

(v) Subsequent to January 1, 2014 and through the Agreement Date, the Borrower
has not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock except pursuant to equity incentive plans and
employee stock purchase plans; and other than as set forth on Schedule 3.1(v),
there has not been any change in the capital stock (other than a change in the
number of outstanding shares of Common Stock), or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock,
of the Borrower except pursuant to equity incentive plans, employee stock
purchase plans and employee benefit plans.

(w) All of the issued and outstanding shares of capital stock of the Borrower
are duly authorized and validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state and foreign securities laws,
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities that have not been waived in
writing; the Warrants and the shares of Common Stock issuable upon exercise of
the Warrants (the “Warrant Shares”) and the shares of Commons Stock issuable
pursuant to Section 2.11 (“Share Issue Shares”) have been duly authorized and
the Warrant Shares and Share Issue Shares, when issued, delivered and paid for
in accordance with the terms of the Warrants and Section 2.11 respectively, will
have been validly issued and will be fully paid and nonassessable. As of the
Agreement Date, there are no preemptive rights or other rights to subscribe for
or to purchase, or any restriction upon the voting or transfer of any shares of
Common Stock pursuant to the Borrower’s Organizational Documents or any
agreement to which the Borrower or any of its Subsidiaries is a party or by
which the Borrower or any of its

 

26



--------------------------------------------------------------------------------

Subsidiaries is bound. As of the Agreement Date, the Borrower’s outstanding
shares of capital stock, options and warrants as set forth in Schedule 3.1(w) to
this Agreement is accurate, and there are no other (i) except as set forth in
such Schedule, options issuable or issued under the Borrower’s option plans, or
(ii) options, warrants, agreements, contracts or other rights in existence to
purchase or acquire from the Borrower or any Subsidiary of the Borrower any
shares of the capital stock of the Borrower or any Subsidiary of the Borrower.
The issuance and delivery of the Warrants does not and, assuming full exercise
of the Warrants, the exercise of the Warrants will not, require approval from
any Governmental Authority other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws and the rules and regulations of NASDAQ.

(x) The Borrower has, upon issuance of the a Warrant, reserved for issuance a
number of shares of Common Stock sufficient to cover all shares issuable on
exercise of such Warrant (computed without regard to any limitations on the
number of shares that may be issued on exercise).

Section 3.2 Borrower Acknowledgment. The Borrower acknowledges that it has made
the representations and warranties in Section 3.1 with the intention of
persuading the Lenders to enter into the Loan Documents and that the Lenders
have entered into the Loan Documents on the basis of, and in full reliance on,
each of such representations and warranties.

Section 3.3 Representations and Warranties of the Lenders. Each Lender,
severally and not jointly, represents and warrants to the Borrower as of the
Agreement Date and as of each date that any Notes, Warrants or Common Shares are
issued to a Lender, that:

(a) Such Lender is duly organized and validly existing under the laws of the
jurisdiction of its formation.

(b) Each Loan Document to which it is a party has been duly authorized, executed
and delivered by such Lender and constitutes the valid and legally binding
obligation of such Lender, enforceable in accordance with its terms, except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

(c) Such Lender has full power and authority to make each Disbursement and to
enter into and perform its other obligations under each of the Loan Documents
and carry out the other transactions contemplated thereby.

(d) Each of the Notes, Warrants, the Warrant Shares and the Share Issue Shares
(collectively the “Loan Securities”) to be received by such Lender hereunder
will be acquired for such Lender’s own account, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act of
1933, as amended (“1933 Act”), except pursuant to sales registered or exempted
under the 1933 Act, and such Lender has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act without prejudice, however, to such Lender’s right at all times
to sell or otherwise dispose of all or any part of such Loan Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Lender to

 

27



--------------------------------------------------------------------------------

hold the Loan Securities for any period of time and such Lender reserves the
right to dispose of the Loan Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act. Such
Lender is not a broker-dealer registered with the SEC under the Securities
Exchange Act of 1934, as amended (“1934 Act”) or an entity engaged in a business
that would require it to be so registered.

(e) Such Lender can bear the economic risk and complete loss of its investment
in the Loan Securities and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

(f) Such Lender has had an opportunity to receive, review and understand all
information related to the Borrower requested by it and to ask questions of and
receive answers from the Borrower regarding the Borrower, its business and the
terms and conditions of the offering of the Loan Securities, and has conducted
and completed its own independent due diligence. Such Lender acknowledges
receipt of copies of the Borrower’s filings pursuant to the 1934 Act. Based on
the information such Lender has deemed appropriate, it has independently made
its own analysis and decision to enter into the Loan Documents. Neither such
inquiries nor any other due diligence investigation conducted by such Lender
shall modify, limit or otherwise affect such Lender’s right to rely on the
Borrower’s representations and warranties contained in this Agreement.

(g) Such Lender understands that the Loan Securities are characterized as
“restricted securities” under the U.S. federal securities laws inasmuch as they
are being acquired from the Borrower in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the 1933 Act only in certain limited
circumstances.

(h) Such Lender is an “accredited investor” in Regulation D promulgated under
the 1933 Act.

(i) Such Lender did not learn of the investment in the Loan Securities as a
result of any general solicitation or general advertising.

(j) No Person will have, as a result of the transactions contemplated by the
Loan Documents, any valid right, interest or claim against or upon the Borrower,
any Subsidiary or any Lender for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Lender.

(k) Such Lender understands that no United States federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Borrower or the purchase of the
Loan Securities.

(l) Such Lender has no present intent to effect a “change of control” of the
Borrower as such term is understood under the rules promulgated pursuant to
Section 13(d) of the 1934 Act.

 

28



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS OF DISBURSEMENT

Section 4.1 Conditions to the First Disbursement. The obligation of the Lenders
to make the first Disbursement shall be subject to the fulfillment of the
following conditions on or before the date of the first Disbursement:

(a) The Lenders shall have received:

(1) the Security Agreement in the form of Exhibit E (together with completed
schedules) hereto executed by Borrower and the other Grantors (as defined in the
Security Agreement;

(2) the Patent Security Agreements in the form of Exhibit F hereto (together
with completed schedules) executed by Borrower and the other Grantors;

(3) the Trademark Security Agreements in the form of Exhibit G hereto (together
with completed schedules) executed by Borrower and the other Grantors;

(4) the Control Agreements (as defined in the Security Agreement), satisfactory
in form and substance to the Lenders, executed by each Grantor and each
institution where Deposit Accounts (as defined in the Security Agreement) are
held;

(5) the Landlord’s Waivers and Consents, satisfactory in form and substance to
the Lenders, executed by the lessor of each location of a Grantor set forth on
Schedule 4 of the Security Agreement;

(6) Certificates evidencing all of the issued and outstanding equity interests
in Infinity Discovery, Inc. and Infinity Security Corporation, satisfactory in
form and substance to the Lenders, together with stock powers endorsed in blank;

(7) Certificates of property and liability insurance for each Grantor reflecting
the insurance coverages required by Section 5.11 of the Security Agreement,
satisfactory in form and substance to the Lenders;

(8) an opinion of Grantor’s counsel, dated the date of the Disbursement,
satisfactory in form and substance to the Lenders;

(9) a certificate, dated as of the date of the Disbursement, as to
Organizational Documents, resolutions, and incumbency; and

(10) the Notes executed by the Borrower.

(b) Any liens other than Permitted Liens shall have been terminated.

 

29



--------------------------------------------------------------------------------

(c) No Indebtedness shall exist other than Permitted Indebtedness.

(d) All actions required to be taken by the Borrower pursuant to Section 2.10
shall have been taken;

(e) No Default or Event of Default shall have occurred or would result from the
Disbursement;

(f) [**];

(g) The Disbursement Condition has been satisfied.

(h) The Lenders shall not be obligated to make a Disbursement if the number of
shares of Common Stock issuable upon a “Cash Exercise” of all Warrants required
to be issued pursuant to Section 2.10(b) in connection with such Disbursement,
together with all shares of Common Stock issued or issuable pursuant to all
Warrants previously issued pursuant to Section 2.10, would exceed 9,500,000
(subject to appropriate adjustment to reflect any stock split, stock
combination, reclassification or similar event).

Section 4.2 Conditions to other Disbursements. The obligation of the Lenders to
make any other Disbursement shall be subject to the fulfillment of the following
conditions:

(a) All actions required to be taken by the Borrower pursuant to Section 2.10
shall have been taken.

(b) No Default or Event of Default shall have occurred or would result from the
Disbursement.

(c) The Disbursement Condition has been satisfied.

(d) The Lenders shall not be obligated to make a Disbursement if the number of
shares of Common Stock issuable upon a “Cash Exercise” of all Warrants required
to be issued pursuant to Section 2.10(b) in connection with such Disbursement,
together with all shares of Common Stock issued or issuable pursuant to all
Warrants previously issued pursuant to Section 2.10 and all shares previously
issued pursuant to Section 2.11, would exceed 9,500,000 (subject to appropriate
adjustment to reflect any stock split, stock combination, reclassification or
similar event).

ARTICLE 5

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

Section 5.1 Affirmative Covenants. Unless the Required Lenders shall otherwise
agree:

(i) The Borrower shall and shall cause its Subsidiaries to maintain its
existence and qualify and remain qualified to do its business as currently
conducted, except for any merger or dissolution of a Subsidiary in accordance
with Section 5.2(i) and except where the failure to maintain such qualification
would not reasonably be expected to have a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

(ii) The Borrower shall and shall cause its Subsidiaries to comply with all
Applicable Laws except where the failure to comply would not reasonably be
expected to have a Material Adverse Effect.

(iii) The Borrower shall obtain and shall cause its Subsidiaries to make and
keep in full force and effect all Authorizations, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

(iv) The Borrower shall promptly notify the Lenders of the occurrence of (i) any
Default or Event of Default and (ii) any claims, litigation, arbitration,
mediation or administrative or regulatory proceedings that are instituted or
threatened in writing against the Borrower or any of its Subsidiaries.

(v) If the Borrower is not required to file reports pursuant to Sections 13 or
15(d) of the Exchange Act, the Borrower will provide to the Lenders quarterly
financial statements for itself and its Subsidiaries within 45 days after the
end of each quarter, and audited annual financial statements within 90 days
after the end of each year prepared in accordance with GAAP with a report
thereon by the Borrower’s independent certified public accountants. If the
Borrower is required to file such reports, the Borrower will timely file with
the SEC (subject to appropriate extensions made under Rule 12b-25 of the
Exchange Act) any annual reports, quarterly reports and other periodic reports
required to be filed pursuant to Section 13 or 15(d) of the Exchange Act, and
the Borrower and its Subsidiaries will provide to the Lenders copies of all
documents, reports, financial data and other information not available on the
SEC EDGAR system and not containing any material non-public information (as
reasonably determined by the Borrower) that the Lenders may reasonably request.

(vi) The Borrower shall maintain on a consolidated basis Cash and Cash
Equivalents of not less than $25,000,000.

(vii) The Borrower shall, within thirty (30) days of the Agreement Date,
reimburse Lenders for their documented legal fees and expenses in connection
with the negotiation, documentation and closing of the Loan Documents, up to an
amount not to exceed $200,000.

Section 5.2 Negative Covenants. Unless the Required Lenders shall otherwise
agree, from and after the date of the first Disbursement:

(i) The Borrower shall not and shall not permit any Subsidiary to (a) liquidate,
provided that a Subsidiary may merge into the Borrower or any other Subsidiary
or may dissolve if its assets are transferred to the Borrower or another
Subsidiary, or (b) enter into any merger, consolidation or reorganization,
unless (x) the Borrower or a Subsidiary is the surviving corporation. The
Borrower shall not establish (x) any Subsidiary organized in the United States
unless such Subsidiary executes and delivers to the Lenders a joinder to the
Guaranty and Security Agreement providing for all of its assets to be collateral
thereunder, in which case such Subsidiary shall be deemed to be a Credit Party,
and (y) any Subsidiary not organized in the United States, unless the Borrower
executes a pledge agreement in favor of the Lenders, in form and substance
reasonably acceptable to the Lenders, with respect to 65% of the capital stock
of such Subsidiary.

 

31



--------------------------------------------------------------------------------

(ii) Except for an Excluded Transaction, the Borrower shall not, and shall not
permit any Subsidiary to, (a) enter into any partnership, joint venture,
syndicate, pool, profit sharing or other similar combination (a “Collaborative
Arrangement”), or engage in any transaction with any holder of more than 1% of
the Common Stock of the Borrower, any stockholder of a Subsidiary, any Affiliate
of the Borrower or any equity holder of such Affiliate, whereby its income or
profits are, or might be, shared with another Person other than a wholly owned
Subsidiary; provided that the provisions of clause (ii) shall not apply to
Excluded Transactions, (b) enter into any management contract or similar
arrangement whereby a substantial part of its business is managed by a Person
other than the Borrower, or (c) other than any distribution by a Subsidiary to
the Borrower, distribute, or permit the distribution of, any of its assets,
including its intangibles, to any holder of more than 1% of the common stock of
the Borrower, any Affiliate of the Borrower or any equity holder of such
Affiliate.

For the purposes of this Section 5.2 (ii), the following definitions apply:

(A) “Excluded Transaction” means any Collaborative Arrangement containing any
grant to a third party of a license, or option to obtain a license, under any of
the Borrower’s or any Subsidiary’s Intellectual Property to research,
manufacture, develop or commercialize any compound or product covered by such
Intellectual Property (“Rights”); [**]:

a. [**]

(B) [**].

(C) “Exclusive License” means, with respect to any drug or pharmaceutical
product, any license to the Intellectual Property relating to such drug or
pharmaceutical product with a term greater than, or substantially equal to the
remaining expected useful life, or, if applicable, patent life of such
Intellectual Property (unless terminable prior to such time without material
penalty or premium by the licensor) and which provides for exclusive rights to
develop, commercialize, sell, market and promote such drug or product within the
United States, Europe and/or Japan; provided that an “Exclusive License” shall
not include (a) any license solely to sell, offer for sale, use, promote and/or
distribute any such drug or product on an exclusive basis within any particular
geographic region or territory in consideration for sales based payments to
Borrower, (b) any license which may be exclusive, solely to manufacture any such
drug or product, and (c) any license solely to manufacture, use, promote, offer
for sale and/or sell any authorized generic version of such drug or product.

(iii) The Borrower shall not and shall not permit any Subsidiary to (a) create,
incur or suffer any Lien, except Permitted Liens or (b) assign, sell, transfer
or otherwise dispose of, any Loan Document or its rights and obligations
thereunder.

 

32



--------------------------------------------------------------------------------

(iv) The Borrower shall not and shall not permit any Subsidiary to create,
incur, assume, guarantee or be liable with respect to any Indebtedness, other
than Permitted Indebtedness.

(v) The Borrower shall not and shall not permit any Subsidiary to sell or
otherwise transfer any of their respective assets other than:

(A) in the ordinary course of business, including sales of inventory, and sales,
transfers and other dispositions of used, surplus, obsolete or outmoded
machinery or equipment;

(B) sales or transfers to the Borrower or a Subsidiary, or investments by the
Borrower in any Subsidiary;

(C) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction;

(D) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(E) leases or subleases of real property granted by the Borrower or any
Subsidiary to third Persons not interfering in any material respect with the
business of the Borrower or any Subsidiary;

(F) the licensing of patents, trademarks, copyrights and other intellectual
property in the ordinary course of business and not constituting an Intellectual
Property Sale;

(G) the transfer or sale of assets in connection with any Excluded Transaction
that does not constitute an Intellectual Property Sale; and

(H) other sales and/or transfers of assets of the Borrower or any Subsidiary in
an aggregate amount not to exceed $500,000 in any year and $2,000,000
cumulatively.

(vi) The Borrower shall not permit Infinity Security Corporation to (i) incur
Indebtedness other than Indebtedness comprised of Cash and Cash Equivalents and
any Indebtedness described in clauses (iv) or (xvii) of the definition of
Permitted Indebtedness, (ii) incur Liens on its assets other than (A) Liens
described in clauses (v), (vii) or (xii) of the definition of Permitted Liens,
(B) statutory Liens created by operation of Applicable Law that are not more
than 60 days past due or are being contested in good faith by appropriate
proceedings, or (c) Liens securing Indebtedness under items (iv) or (xvii) of
the definition of Permitted Indebtedness.

 

33



--------------------------------------------------------------------------------

Section 5.3 Major Transaction. The Borrower shall give the Lenders notice of a
Major Transaction (as defined in the Warrants) at least [**] days prior to the
consummation thereof but in any event within [**] business days following the
first to occur of (x) the date of the public announcement of such Major
Transaction if such announcement is made before 4:00 p.m., New York City time,
or (y) the day following the public announcement of such Major Transaction if
such announcement is made on or after 4:00 p.m., New York City time . The
Lenders, within [**] days after the receipt of such notice, in the exercise of
their sole discretion, may deliver a notice to the Borrower (the “Put Notice”)
that the Final Payment shall be due and payable. If the Lenders deliver a Put
Notice, then simultaneously with consummation of such Major Transaction, the
Borrower shall make the Final Payment to the Lenders and this Agreement and the
other Loan Documents shall terminate. The Borrower shall not consummate any
Major Transaction without complying with the provisions of this Section 5.3.

Section 5.4 General Acceleration Provision upon Events of Default. If one or
more of the events specified in this Section 5.4 shall have happened and be
continuing beyond the applicable cure period (each, an “Event of Default”), the
Required Lenders, by written notice to the Borrower, may declare the principal
of, and accrued and unpaid interest on, all of the Notes or any part of any of
them (together with any other amounts accrued or payable under the Loan
Documents) to be, and the same shall thereupon become, immediately due and
payable, without any further notice and without any presentment, demand, or
protest of any kind, all of which are hereby expressly waived by the Borrower,
and take any further action available at law or in equity, including, without
limitation, the sale of the Loan and all other rights acquired in connection
with the Loan:

(a) The Borrower shall have failed to make payment of principal and interest
under the Notes when due.

(b) The Borrower shall have failed to comply with the due observance or
performance of any covenant contained in any Loan Document (other than the
covenants described in (a) above) and such failure shall not have been cured by
the Borrower within 30 days after receiving written notice of such failure from
the Lenders.

(c) Any representation or warranty made by the Borrower in any Loan Document
shall have been incorrect, false or misleading in any material respect (except
to the extent that such representation or warranty is qualified by reference to
materiality or Material Adverse Effect, to which extent it shall have been
incorrect, false or misleading in any respect) as of the date it was made.

(d) (i) The Borrower shall generally be unable to pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts as they
come due or shall make a general assignment for the benefit of creditors;
(ii) the Borrower shall declare a moratorium on the payment of its debts;
(iii) the commencement by the Borrower of proceedings to be adjudicated bankrupt
or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of all or substantially all of its
assets; (iv) the commencement against the Borrower of a proceeding in any court
of competent

 

34



--------------------------------------------------------------------------------

jurisdiction under any bankruptcy or other applicable law (as now or hereafter
in effect) seeking its liquidation, winding up, dissolution, reorganization,
arrangement, adjustment, or the appointment of an intervenor, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official), and any
such proceeding shall continue undismissed, or any order, judgment or decree
approving or ordering any of the foregoing shall continue unstayed or otherwise
in effect, for a period of forty-five (45) days; (v) the making by the Borrower
of an assignment for the benefit of creditors, or the admission by it in writing
of its inability to pay its debts generally as they become due; or (vi) any
other event shall have occurred which under any applicable law would have an
effect analogous to any of those events listed above in this subsection.

(e) One or more final judgments in excess of $100,000 (net of any applicable
insurance) against the Borrower or any Subsidiary or attachments against any
material portion (taken as a whole) of their property remain(s) unpaid, unstayed
on appeal, undischarged, unbonded or undismissed for a period of 60 days from
the date of entry of such judgment.

(f) Any authorization of a Government Authority necessary for the execution,
delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations under any Loan Document is not given or
is withdrawn or ceases to remain in full force or effect.

(g) The validity of any material provision of any Loan Document shall be
contested by the Borrower or any Subsidiary, or any Applicable Law purport to
render any material provision of any Loan Document invalid or unenforceable or
shall purport to prevent or materially delay the performance or observance by
the Borrower of the Obligations.

(h) There is a failure to perform in any agreement to which the Borrower or any
Subsidiary is a party with a third party or parties resulting in a right by such
third party or parties to accelerate the maturity of any Indebtedness for
borrowed money in an amount in excess of $200,000 and such acceleration is not
rescinded within 60 days.

(i) If any Governmental Authority terminates, suspends, or imposes any material
restrictions on the business or operations of Borrower or any Subsidiary which
has a Material Adverse Effect.

(j) [**].

Section 5.5 Automatic Acceleration on Dissolution or Bankruptcy. Notwithstanding
any other provisions of this Agreement, if an Event of Default under
Section 5.4(d) shall occur, the principal of the Notes (together with any other
amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.

Section 5.6 Recovery of Amounts Due. If any amount payable hereunder is not paid
as and when due, the Borrower hereby authorizes the Lenders to proceed, to the
fullest extent permitted by applicable law, without prior notice, by right of
set-off, banker’s lien or counterclaim, against any moneys or other assets of
the Borrower to the full extent of all amounts payable to the Lenders.

 

35



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

Section 6.1 Notices. Any notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when
received by electronic mail in each case addressed to a party. The addresses for
such communications shall be:

If to the Borrower:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02319

E-mail: Lawrence.bloch@infi.com

Attention: Lawrence Bloch Chief Financial Officer

With a copy to:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, MA 02319

Attention: General Counsel

With a further copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, New York 10007

Fax: (212) 230-8800

Email: steven.singer@wilmerhale.com

Attn: Steve D. Singer, Esq.

If to the Lenders:

Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: 212-599-3075

Email: dclark@deerfield.com

Attn: David J. Clark

 

36



--------------------------------------------------------------------------------

With a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Fax: (212) 940-8776

Email: mark.fisher@kattenlaw.com

Attn: Mark I. Fisher, Esq.

Section 6.2 Waiver of Notice. Whenever any notice is required to be given to the
Lenders or the Borrower under any of the Loan Documents, a waiver thereof in
writing signed by the person or persons entitled to such notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

Section 6.3 Reimbursement of Legal and Other Expenses. If any amount owing to
the Lenders under any Loan Document shall be collected through enforcement of
this Agreement, any Loan Document or restructuring of the Loan in the nature of
a work-out, settlement, negotiation, or any process of law, or shall be placed
in the hands of third Persons for collection, the Borrower shall pay (in
addition to all monies then due in respect of the Loan or otherwise payable
under any Loan Document) all reasonable and documented external attorneys’ and
other fees and out-of-pocket expenses incurred in respect of such collection.

Section 6.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.

Section 6.5 Successors and Assigns. This Agreement shall bind and inure to the
respective successors and assigns of the Parties, except that the Borrower may
not assign or otherwise transfer all or any part of its rights under the Loan
Documents without the prior written consent of the Lenders. Upon a Lender’s
assignment of a Note such Lender shall provide notice of the transfer to
Borrower for recordation in the Register pursuant to Section 1.4. Upon receipt

 

37



--------------------------------------------------------------------------------

of a notice of a transfer of an interest in a Note, Borrower shall record the
identity of the transferee and other relevant information in the Register and
the transferee shall (to the extent of the interests transferred to such
transferee) have all the rights and obligations of, and shall be deemed, a
Lender hereunder.

Section 6.6 Entire Agreement. The Loan Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.

Section 6.7 Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 6.8 Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies and facsimile copies thereof shall be deemed an original, but all of
which together shall constitute one and the same agreement.

Section 6.9 Survival.

(a) This Agreement and all agreements, representations and warranties made in
the Loan Documents, and in any document, certificate or statement delivered
pursuant thereto or in connection therewith shall be considered to have been
relied upon by the other Parties and shall survive the execution and delivery of
this Agreement and the making of the Loan hereunder regardless of any
investigation made by any such other Party or on its behalf, and shall continue
in force until all amounts payable under the Loan Documents shall have been
fully paid in accordance with the provisions thereof, and the Lenders shall not
be deemed to have waived, by reason of making the Loan, any Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that the Lenders may have had notice or
knowledge of any such Event of Default or may have had notice or knowledge that
such representation or warranty was false or misleading at the time the
Disbursement was made.

(b) The obligations of the Borrower under Sections 1.4 and 2.5 and the
obligations of the Borrower and the Lenders under this Article 6 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loan, or the termination
of this Agreement or any provision hereof.

Section 6.10 No Waiver. Neither the failure of, nor any delay on the part of,
any Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or

 

38



--------------------------------------------------------------------------------

omission to exercise, any right, power or remedy accruing to the Lenders upon
any default under this Agreement, or any other agreement shall impair any such
right, power or remedy or be construed to be a waiver thereof or an acquiescence
therein; nor shall the action of the Lenders in respect of any such default, or
any acquiescence by it therein, affect or impair any right, power or remedy of
the Lenders in respect of any other default. All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.

Section 6.11 Indemnity.

(a) The Borrower shall, at all times, indemnify and hold each Lender harmless
(the “Indemnity”) and each of their respective directors, partners, officers,
employees, agents, counsel and advisors (each, an “Indemnified Person”) in
connection with any losses, claims (including the reasonable attorneys’ fees
incurred in defending against such claims), damages, liabilities, penalties, or
other expenses arising out of, or relating to, the Loan Documents, the extension
of credit hereunder or the Loan or the use or intended use of the Loan, which an
Indemnified Person may incur or to which an Indemnified Person may become
subject, but excluding Excluded Taxes (each, a “Loss”). The Indemnity shall not
apply to the extent that a court or arbitral tribunal of competent jurisdiction
issues a final judgment that such Loss resulted from the gross negligence or
willful misconduct of the Indemnified Person. The Indemnity is independent of
and in addition to any other agreement of Borrower under any Loan Document to
pay any amount to the Lenders, and any exclusion of any obligation to pay any
amount under this subsection shall not affect the requirement to pay such amount
under any other section hereof or under any other agreement. For the avoidance
of doubt, this Section 6.11 shall not apply to Indemnified Taxes. For clarity,
with respect to the matters covered by Section 5.1(vii), nothing herein shall
extend any liability of the Borrower or any Subsidiary for amounts in excess of
those permitted under such Section.

(b) Promptly after receipt by an Indemnified Person of notice of the
commencement of any action (including any governmental action), such Indemnified
Person shall, if a Loss in respect thereof is to be made against the
indemnifying person under this Section 6.11, deliver to Borrower a written
notice of the commencement thereof, and Borrower shall have the right to
participate in, and, to the extent Borrower so desires, to assume control of the
defense thereof with counsel mutually satisfactory to Borrower and the
Indemnified Person, as the case may be.

(c) An Indemnified Person shall have the right to retain its own counsel with
the documented reasonable fees and out-of-pocket expenses to be paid by the
indemnifying person, if, in the reasonable opinion of counsel for the
Indemnified Person, the representation by such counsel of the Indemnified Person
and Borrower would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. The Borrower shall pay for only one separate
legal counsel for the Indemnified Persons. The failure of an Indemnified Person
to deliver written notice to the Borrower within a reasonable time of the
commencement of any such action shall not relieve the Borrower of any liability
to the Indemnified Person under this Section 6.11, except to the extent that
Borrower is actually prejudiced in its ability to defend such action. The
indemnification required by this Section 6.11 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable.

 

39



--------------------------------------------------------------------------------

Section 6.12 No Usury. The Loan Documents are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loan, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loan until payment in full so that the deemed rate of interest
on account of the Loan is uniform throughout the term thereof. The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the Notes.

Section 6.13 Further Assurances. From time to time, the Borrower shall perform
any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as requested by the Lenders to carry out the
purposes of any Loan Document or any or to preserve and protect the Lenders’
rights as contemplated therein.

Section 6.14 Termination. The Borrower may upon 15 days’ notice to the Lenders
terminate this Agreement, the Security Agreement and the other Loan Documents
(other than any Warrants) upon payment in full of (a) the Obligations (other
than under the Warrant and the Registration Rights Agreement), and (b) the
No-Draw Fee calculated as of the termination date (i.e., the No-Draw Fee shall
be 3% of the difference, if any, between $100,000,000 and the aggregate amount
of the Disbursements made under this Agreement prior to the termination date).

Section 6.15 Lenders’ Obligations. The Obligations of the Lenders under the Loan
Document shall be several and not joint.

[SIGNATURE PAGE FOLLOWS]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the 24th day of February, 2014.

 

BORROWER: INFINITY PHARMACEUTICALS, INC. By:  

/s/ Laurence E. Bloch

Name:   Laurence E. Bloch, M.D., J.D. Title:  
Chief Financial Officer and Chief Business Officer LENDERS: DEERFIELD PRIVATE
DESIGN FUND II, L.P. By: Deerfield Mgmt., L.P., its General Partner By: J.E.
Flynn Capital, LLC, its General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory
DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P. By: Deerfield Mgmt., L.P. its
General Partner By: J.E. Flynn Capital, LLC, its General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory DEERFIELD PARTNERS, L.P. By:
Deerfield Mgmt., L.P., its General Partner By: J.E. Flynn Capital, LLC, its
General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory
DEERFIELD INTERNATIONAL MASTER FUND, L.P. By: Deerfield Mgmt., L.P. its General
Partner By: J.E. Flynn Capital, LLC, its General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory

 

41



--------------------------------------------------------------------------------

SCHEDULE 1

 

LENDER

   ALLOCATION OF
DISBURSEMENTS,
PREPAYMENTS AND WARRANTS  

Deerfield Private Design Fund II, L.P.

     23.30 % 

Deerfield Private Design International II, L.P.

     26.70 % 

Deerfield Partners, L.P.

     22.45 % 

Deerfield International Master Fund, L.P.

     27.55 % 

 

A-1



--------------------------------------------------------------------------------

Schedule 3.1(m)

Exclusive in-license:

 

  •   Amended and Restated Development and License Agreement between Intellikine
LLC and Infinity Pharmaceuticals, Inc. dated December 24, 2012

[**]

Exclusive out-license:

 

  •   Collaboration Agreement between Infinity Pharmaceuticals, Inc. and
Novartis Institutes for BioMedical Research, Inc. dated February 24, 2006

[**]

[**]



--------------------------------------------------------------------------------

Schedule 3.1(p)

 

  •   See Schedule 3.1(m) which is incorporated herein by reference.

 

  •   Non-exclusive licenses of Intellectual Property in the ordinary course of
business, including under material transfer agreements, sponsored research
agreements, service agreements and other similar agreements, entered into in the
ordinary course.



--------------------------------------------------------------------------------

Schedule 3.1(u)

Infinity Discovery, Inc., a Delaware corporation

Infinity Security Corporation, a Massachusetts corporation



--------------------------------------------------------------------------------

Schedule 3.1(v)

 

  •   Issuance of shares of the Borrower’s common stock under the matching
provisions of Borrower’s 401k plan.



--------------------------------------------------------------------------------

Schedule 3.1(w)

 

     2/20/2014  

Issued and Outstanding Common Shares

     48,283,147   

Reserved for Future Grants Under 2010 Stock Plan

     1,515,745   

Outstanding Stock Option Awards related to 2010 Stock Plan

     4,382,883   

Outstanding Stock Option Awards related to 2000 Stock Plan

     2,506,177   

Outstanding Stock Option Awards related to 2001 Stock Plan

     69,110   

Reserved for Grant Under Existing Employee Stock Purchase Plans

     218,097   

Reserved for Grant Under 401(K)

     115,228   

Outstanding Warrants

     —    

Unvested Restricted Stock Awards

     —    



--------------------------------------------------------------------------------

Exhibit A

Form of Notes

(see attached)

 

A-1



--------------------------------------------------------------------------------

Exhibit A

THIS NOTE AND ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
OFFEFRED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

This Note is issued with Original Issue Discount (“OID”). See the Schedule for
the Issue Price, Amount of OID, and Yield to Maturity.

PROMISSORY NOTE

            , 2014

FOR VALUE RECEIVED, Infinity Pharmaceuticals, Inc., a Delaware corporation (the
“Maker”), by means of this Promissory Note (this “Note”), hereby unconditionally
promises to pay to [            ] (the “Payee”), a principal amount equal to the
lesser of (a) [            ] and (b) the aggregate unpaid amount of
Disbursements allocated to the Payee pursuant to Section 2.2 of the Facility
Agreement referenced to below, in lawful money of the United States of America
and in immediately available funds, on the dates provided in the Facility
Agreement.

This Note is a “Note” referred to in the Facility Agreement dated as of February
            , 2014 between the Maker, the Payee and the other parties thereto
(as modified and supplemented and in effect from time to time, the “Facility
Agreement”), with respect to the Loan made by the Payee thereunder. Capitalized
terms used herein and not expressly defined in this Note shall have the
respective meanings assigned to them in the Facility Agreement.

This Note shall bear interest on the principal amount hereof pursuant to the
provisions of the Facility Agreement.

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement.

If an Event of Default has occurred and is continuing, this Note may in
accordance with the applicable provisions of the Facility Agreement, become
immediately due and payable.

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. Subject to the terms of the
Facility Agreement, all such payments will be free and clear of, and without
deduction or withholding for, any present or future taxes.

 

A-2



--------------------------------------------------------------------------------

Maker authorizes the Payee to record on the schedule attached hereto the amount
of each Disbursement made under this Note and each payment and prepayment of
Disbursements without any further authorization on the part of Maker. The entry
of a Disbursement on said schedule shall be prima facie and presumptive evidence
of the entered Disbursement and its conditions, absent manifest error. The
Payee’s failure to make an entry, however, shall not limit or otherwise affect
the obligations of Maker.

Maker shall pay all reasonable, documented, out of pocket costs of collection,
including, without limitation, all reasonable, legal expenses and attorneys’
fees, paid or incurred by the Payee in collecting and enforcing this Note.

Other than those notices required to be provided by Payee to Maker under the
terms of the Facility Agreement, the Maker and every endorser of this Note, or
the obligations represented hereby, expressly waives presentment, protest,
demand, notice of dishonor or default, and notice of any kind with respect to
this Note and the Facility Agreement or the performance of the obligations under
this Note and/or the Facility Agreement. No renewal or extension of this Note or
the Facility Agreement, no delay in the enforcement of payment of this Note or
the Facility Agreement, and no delay or omission in exercising any right or
power under this Note or the Facility Agreement shall affect the liability of
the Maker or any endorser of this Note.

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may be prepaid in whole or in part in
accordance with the provisions of the Facility Agreement.

Maker agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Note shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Maker hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated by or discussed in the Facility Agreement and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Maker hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under the Facility Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The Maker hereby waives
all rights to a trial by jury.

 

A-3



--------------------------------------------------------------------------------

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State.

[Signature page follows]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

INFINITY PHARMACEUTICALS, INC.

 

By:

     

Name:

 

Title

 

A-1



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

DATE

   AMOUNT OF
DISBURSEMENT      AMOUNT OF
PAYMENT OR
PREPAYMENT    UNPAID
PRINCIPAL
BALANCE
OF NOTE    NAME OF
PERSON
MAKING
NOTATION      (a)                  (b)                  (c)                  (d)
           

 

  (a) ISSUE PRICE: $

AMOUNT OF OID: $

ISSUE DATE:

YIELD TO MATURITY: [ ]%

 

  (b) ISSUE PRICE: $

AMOUNT OF OID: $

ISSUE DATE:

YIELD TO MATURITY: [ ]%

 

  (c) ISSUE PRICE: $

AMOUNT OF OID: $

ISSUE DATE:

YIELD TO MATURITY: [ ]%

 

A-2



--------------------------------------------------------------------------------

  (d) ISSUE PRICE: $

AMOUNT OF OID: $

ISSUE DATE:

YIELD TO MATURITY: [ ]%

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Permitted Indebtedness

 

  •   Reimbursement obligations with resect a standby letter of credit in the
amount of $1.1 million issued to ARE-770/784/790 Memorial Drive LLC in
accordance with the Borrower’s facility lease agreement.

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Permitted Liens

 

  •   Liens on $1.1million on deposit with JPMorgan to secure the reimbursement
obligations with respect to a standby letter of credit in the name of
ARE-770/784/790 Memorial Drive LLC (which is described under Exhibit B)

 

  •   Liens reflected in the attached lien search report from the State of
Delaware.

 

C-1



--------------------------------------------------------------------------------

 

LOGO [g706773page_057.jpg]

 

C-2



--------------------------------------------------------------------------------

 

LOGO [g706773page_058.jpg]

 

C-3



--------------------------------------------------------------------------------

 

LOGO [g706773page_059.jpg]

 

C-4



--------------------------------------------------------------------------------

 

LOGO [g706773page_060.jpg]

 

C-5



--------------------------------------------------------------------------------

 

LOGO [g706773page_061.jpg]

 

C-6



--------------------------------------------------------------------------------

Exhibit D-1

Form of initial Warrant

(see attached)



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (I) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (II) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

 

Warrant to Purchase

 

                       shares

   Warrant Number

Warrant to Purchase Common Stock

of

Infinity Pharmaceuticals, Inc.

THIS CERTIFIES that             or any subsequent holder hereof (“Holder”) has
the right to purchase from Infinity Pharmaceuticals, Inc., a Delaware
corporation, (the “Company”),             (            ) fully paid and
nonassessable shares of the Company’s common stock, $0.001 par value per share
(“Common Stock”), subject to adjustment as provided herein, at a price equal to
the Exercise Price as defined in Section 3 below, at any time during the Term
(as defined below).

Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.

1. Date of Issuance and Term.

This Warrant shall be deemed to be issued on             , 2014 (“Date of
Issuance”). The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., New York City time, on the date that is seven (7) years after the
Date of Issuance (the “Term”). This Warrant was issued in conjunction with that
certain Facility Agreement (the “Facility Agreement”) and the Registration
Rights Agreement (“Registration Rights Agreement”) by and between the Company
and             , each dated             , 2014, entered into in conjunction
herewith.

 

8



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of shares of Common Stock
upon exercise of this Warrant to the extent that, upon such exercise, the number
of shares of Common Stock then beneficially owned by the Holder and its
Affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.985% of the total number of shares of Common Stock then issued and outstanding
(the “9.985% Cap”), provided, however, that the 9.985% Cap shall not apply with
respect to the issuance of shares of Common Stock pursuant to a Cashless Major
Exercise (as defined below) in connection with a Major Transaction (as defined
below) covered by the provisions of Section 5(c)(i)(A) below in which the
Company is not the surviving entity (a “Non-Surviving Change of Control
Transaction”) and provided, further, that the 9.985% Cap shall only apply to the
extent that the Common Stock is deemed to constitute an “equity security”
pursuant to Rule 13d-1(i) promulgated under the Exchange Act. For purposes
hereof, “group” has the meaning set forth in Section 13(d) of the Exchange Act
and applicable regulations of the Securities and Exchange Commission (the
“SEC”), and the percentage held by the Holder shall be determined in a manner
consistent with the provisions of Section 13(d) of the Exchange Act. Upon the
written request of the Holder, the Company shall, within two (2) Trading Days,
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”). With
respect to a Holder of Warrants, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such Holder
will be deemed to be an Affiliate of such Holder.

“Holder” means             and any transferee or assignee pursuant to the terms
of this Warrant.

2. Exercise.

(a) Manner of Exercise. During the Term, this Warrant may be Exercised as to all
or any lesser number of whole shares of Common Stock covered hereby (the
“Warrant Shares” or the “Shares”) by sending to the Company the Exercise Form
attached hereto as Exhibit A (the “Exercise Form”) duly completed and executed,
together with the full Exercise Price (as defined below, which may be satisfied
by a Cash Exercise or a Cashless Exercise, as each is defined below) for each
share of Common Stock as to which this Warrant is Exercised, at the office of
the Company, 780 Memorial Drive, Cambridge, MA 02139, Phone: 617-453-1000, Fax:
617-453-1001, electronic mail:legalnotice@infi.com), or at such other office or
agency as the Company may designate in writing, by overnight mail, facsimile or
electronic mail (such exercise of the Warrant hereinafter called the “Exercise”
of this Warrant).

 

9



--------------------------------------------------------------------------------

(b) Date of Exercise. The “Date of Exercise” of the Warrant shall be defined as
the date that the Exercise Form attached hereto as Exhibit A, completed and
executed, is sent by facsimile or electronic mail to the Company, provided that
the Exercise Form is received by the Company and the Exercise Price is
satisfied, each as soon as practicable thereafter but in no event later than two
(2) business days following the date of such facsimile or electronic mail.
Alternatively, the Date of Exercise shall be defined as the date the original
Exercise Form is received by the Company, if Holder has not sent advance notice
by facsimile or electronic mail. Upon delivery of the Exercise Form to the
Company by facsimile, electronic mail or otherwise, the Holder shall be deemed
for all corporate purposes to have become the holder of record of the Warrant
Shares with respect to which this Warrant has been Exercised, irrespective of
the date such Warrant Shares are credited to the Holder’s Depository Trust
Company (“DTC”) account or the date of delivery of the certificates evidencing
such Warrant Shares, as the case may be; provided, however, that in the event of
a Cashless Major Exercise in respect of a Non-Surviving Change of Control
Transaction, the Holder shall be deemed to have become the holder of record of
the shares issuable upon such exercise immediately prior to the consummation of
such Non-Surviving Change of Control Transaction and provided, further, that in
the event of a Cashless Major Exercise triggered by an event set forth in
Section 5(c)(i)(F), the Holder shall be deemed to have become the holder of
record of the shares issuable upon such exercise immediately following the
occurrence of the Major Transaction. The Holder shall not be required to
physically surrender this Warrant to the Company until the Holder has purchased
all of the Warrant Shares available hereunder and the Warrant has been exercised
in full, in which case the Holder shall surrender this Warrant to the Company
for cancellation within three (3) Trading Days of the date the final Exercise
Form is delivered to the Company. Execution and delivery of an Exercise Form
with respect to a partial Exercise shall have the same effect as cancellation of
the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

(c) Delivery of Common Stock Upon Exercise. Within three (3) business days after
the Date of Exercise (but, in the case of a Cash Exercise, within two
(2) business days following the Company’s receipt of the full Exercise Price, if
later) or, in the case of a Cashless Major Exercise or a Cashless Default
Exercise (each as defined in Section 5(c) below), within the period provided in
Section 5(c)(iv) or Section 3(d), as applicable (the “Delivery Period”), the
Company shall issue and deliver (or cause its Transfer Agent to issue and
deliver) in accordance with the terms hereof to or upon the order of the Holder
that number of shares of Common Stock (“Exercise Shares”) for the portion of
this Warrant converted as shall be determined in accordance herewith. Upon the
Exercise of this Warrant or any part hereof, the Company shall, at its own cost
and expense, take all reasonably necessary action, including obtaining and
delivering a customary opinion of counsel, to assure that the Company’s transfer
agent (the “Transfer Agent”) shall issue stock certificates in the name of
Holder (or its nominee) or such other persons as designated by Holder and in
such denominations to be specified at Exercise representing the number of shares
of Common Stock issuable upon such Exercise. The Company warrants that no
instructions other than these instructions have been or will be given to the
Transfer Agent and that, unless waived by the Holder, this Warrant and the
Exercise Shares will be free-trading, and freely transferable, and will not
contain a legend restricting the resale or transferability of the Exercise
Shares if the Unrestricted Conditions (as defined below) are met.

 

10



--------------------------------------------------------------------------------

(d) Delivery Failure. In addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Exercise Shares by the end of the Delivery Period (a “Delivery
Failure”), the Holder will be entitled to revoke all or part of the relevant
Exercise Form by delivery of a notice to such effect to the Company whereupon
the Company and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the liquidated
damages described herein shall be payable through the date notice of revocation
or rescission is given to the Company.

 

(e) Legends.

(i) Restrictive Legend. The Holder understands that until such time as this
Warrant, the Exercise Shares and the Failure Payment Shares have been registered
under the Securities Act as contemplated by the Registration Rights Agreement or
otherwise may be sold pursuant to Rule 144 under the Securities Act or an
exemption from registration under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, this Warrant, the Exercise Shares and the Failure Payment Shares, as
applicable, may bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL
SEC INTERPRETATION OR GUIDANCE.

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF             , 2014, AS AMENDED FROM TIME TO TIME,
AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

(ii) Removal of Restrictive Legends. This Warrant and the certificates
evidencing the Exercise Shares and the Failure Payment Shares, as applicable,
shall not contain any legend restricting the transfer thereof (including the
legend set forth above in subsection 2(e)(i)): (A) while a registration
statement (including a Registration Statement, as defined in the Registration
Rights Agreement) covering the sale or resale of such security is effective
under the Securities Act, or (B) following any sale of such Warrant, Exercise
Shares and/or Failure Payment Shares pursuant to Rule 144, or (C) if such
Warrant, Exercise Shares and/or Failure Payment Shares are eligible for sale
under Rule 144(b)(1), or (D) if such legend is not required under applicable
requirements of the Securities Act (collectively, the “Unrestricted
Conditions”). The Company shall cause its

 

11



--------------------------------------------------------------------------------

counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date, or at such other time as the Unrestricted Conditions have been
met (in the case of an Unrestricted Condition set forth in clause (B) or
(C) above, upon receipt from the Holder of a customary non-affiliate
certification), if required by the Company’s transfer agent to effect the
issuance of the Exercise Shares or the Failure Payment Shares, as applicable,
without a restrictive legend or removal of the legend hereunder. If the
Unrestricted Conditions are met at the time of issuance of this Warrant, the
Exercise Shares or the Failure Payment Shares, then such Warrant, Exercise
Shares or Failure Payment Shares, as applicable, shall be issued free of all
legends. The Company agrees that following the Effective Date at such time as
the Unrestricted Conditions are met or such legend is otherwise no longer
required under this Section 2(e), it will, no later than three (3) Trading Days
following the delivery (the “Unlegended Shares Delivery Deadline”) by the Holder
to the Company or the Transfer Agent of this Warrant (in the case of a sale
under Rule 144(b)(1), upon receipt from the Holder of a customary non-affiliate
certification) and a certificate representing Exercise Shares and/or Failure
Payment Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Holder a certificate (or electronic transfer) representing such shares that
is free from all restrictive and other legends. For purposes hereof, “Effective
Date” shall mean the date that the Registration Statement that the Company is
required to file pursuant to the Registration Rights Agreement has been declared
effective by the SEC.

(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from this Warrant and any certificates representing
securities as set forth in Section 2(e) above is predicated upon the Company’s
reliance that the Holder will sell this Warrant or any Exercise Shares and/or
any Failure Payment Shares, as applicable, pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.

(f) Cancellation of Warrant. This Warrant shall be canceled upon the full
Exercise of this Warrant, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock; provided, however, as set forth in
Section 2(b), Holder shall not be required to physically surrender this warrant
if the Warrant is not Exercised in full.

(g) Holder of Record. Each person in whose name any Warrant for shares of Common
Stock is issued shall, for all purposes, be deemed to be the Holder of record of
such shares on the Date of Exercise of this Warrant, irrespective of the date of
delivery of the Common Stock purchased upon the Exercise of this Warrant. Except
as expressly provided herein, prior to the exercise of this Warrant, nothing in
this Warrant shall be construed as conferring upon Holder any rights as a
stockholder of the Company.

 

12



--------------------------------------------------------------------------------

(h) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon Exercise or legend removal, or
representing Failure Payment Shares, provided the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer (“FAST”) program,
upon written request of the Holder, the Company shall use its best efforts to
cause its Transfer Agent to electronically transmit the Common Stock issuable
upon Exercise to the Holder by crediting the account of the Holder’s prime
broker with DTC through its Deposit Withdrawal Agent Commission (DWAC) system.
The time periods for delivery and penalties described herein shall apply to the
electronic transmittals described herein. Any delivery not effected by
electronic transmission shall be effected by delivery of physical certificates.

(i) Buy-In. In addition to any other rights available to the Holder, if the
Company fails to cause its Transfer Agent to transmit to the Holder a
certificate or certificates, or electronic shares through DWAC, representing the
Exercise Shares pursuant to an Exercise on or before the Delivery Period (other
than a failure caused by any incorrect or incomplete information provided by
Holder to the Company hereunder), and if after such date the Holder is required
by its broker to purchase (in an open market transaction or otherwise) or the
Holder’s brokerage firm otherwise purchases shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Exercise Shares which the Holder
anticipated receiving upon such Exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Exercise Shares that the Company was required to deliver to the Holder
in connection with the Exercise at issue and (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Exercise Shares for which such Exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its Exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
Exercise to cover the sale of Common Stock with an aggregate sale price giving
rise to such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon Exercise of
the Warrant as required pursuant to the terms hereof.

3. Payment of Warrant Exercise Price for Cash Exercise or Cashless Exercise;
Cashless Major Exercise and Cashless Default Exercise.

(a) Exercise Price. The Exercise Price (“Exercise Price”) shall initially equal
$13.83 , subject to adjustment pursuant to the terms hereof, including, without
limitation, Section 5 below.

Payment of the Exercise Price may be made by either of the following, or a
combination thereof, at the election of Holder:

 

13



--------------------------------------------------------------------------------

(i) Cash Exercise: The Holder, at its option, may exercise this Warrant in cash,
bank or cashier’s check, wire transfer or through a reduction of an amount of
principal outstanding under any Notes (as defined in the Facility Agreement) in
accordance with Section 2.3(b) of the Facility Agreement, then held by the
Holder (a “Cash Exercise”); or

(ii) Cashless Exercise: The Holder, at its option, may exercise this Warrant in
a cashless exercise transaction. In order to effect a Cashless Exercise, the
Holder shall send to the Company at its principal office a notice of cashless
election, in which event the Company shall issue Holder a number of shares of
Common Stock computed using the following formula (a “Cashless Exercise”):

X = Y (A-B)/A

where: X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(a)(ii), where “Market Price,” as of any date, means the Volume
Weighted Average Price (as defined herein) of the Company’s Common Stock during
the ten (10) consecutive Trading Day period immediately preceding the date in
question.

B = the Exercise Price.

As used herein, the “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price on The NASDAQ Global Select
Market (“NASDAQ”) as reported by, or based upon data reported by Bloomberg
Financial Markets or an equivalent, reliable reporting service mutually
acceptable to and hereinafter designated by holders of a majority in interest of
the Warrants and the Company (“Bloomberg”) or, if NASDAQ is not the principal
trading market for such security, the volume weighted average sale price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg or, if no volume weighted
average sale price is reported for such security by Bloomberg, then the last
closing trade price of such security as reported by Bloomberg, or, if no last
closing trade price is reported for such security by Bloomberg, the average of
the bid prices of any market makers for such security that are listed in the
over the counter market by the Financial Industry Regulatory Authority, Inc. or
on the “over the counter” Bulletin Board (or any successor) or in the “pink
sheets” (or any successor) by the OTC Markets Group, Inc. If the Volume Weighted
Average Price cannot be calculated for such security on such date in the manner
provided above, the Volume Weighted Average Price shall be the fair market value
as mutually determined by the Company and the Holders of a majority in interest
of the Warrants being Exercised for which the calculation of the Volume Weighted
Average Price is required in order to determine the Exercise Price of such
Warrants. “Trading Day” shall mean any day on which the Common Stock is traded
for any period on NASDAQ, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

 

14



--------------------------------------------------------------------------------

For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon Exercise of this
Warrant in a Cashless Exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon Exercise
of this Warrant in a Cashless Exercise transaction shall be deemed to have
commenced on the date this Warrant was issued. As provided in Section 2(b), the
Holder shall only be required to physically surrender this Warrant in the event
that the Holder is exercising this Warrant in full.

(b) Cashless Major Exercise. To the extent the Holder shall exercise this
Warrant or any portion thereof as a Cashless Major Exercise pursuant to
Section 5(c)(i) below, the Holder shall send to the Company the Exercise Form
indicating that the Holder is exercising this Warrant (or such portion thereof)
pursuant to a Cashless Major Exercise, in which event the Company shall issue a
number of shares of Common Stock equal to the Black-Scholes Value (as defined in
Section 5(c)(iii) below) (the “Major Transaction Value”) of the Warrant (or such
applicable portion being exercised) divided by the closing price of the Common
Stock on the principal securities exchange or other securities market on which
the Common Stock is then traded on the Trading Day immediately preceding the
date on which the applicable Major Transaction is consummated. As provided in
Section 2(b), the Holder shall only be required to physically surrender this
Warrant in the event that the Holder is exercising this Warrant in full.

(c) To the extent the Holder shall exercise this Warrant or any portion thereof
as a Cash Payment Exercise pursuant to Section 5(c)(i)(1) below (a “Cash Payment
Exercise”), the Holder shall have the right to receive cash upon exercise, to
the extent of the percentage of the cash consideration payable to shareholders
in such transaction (determined in accordance with Section 5(c)(i)(1) below)),
equal to the Major Transaction Value of the Warrant or applicable portion
(without regard to the 9.985% Cap), in accordance with the provisions of
Section 5(c)(iii) below. As provided in Section 2(b), the Holder shall only be
required to physically surrender this Warrant in the event that the Holder is
effecting a Cash Payment Exercise of this Warrant in full. The Holder will not
be required to make a cash payment to the Company in connection with a Cash
Payment Exercise.

(d) Cashless Default Exercise. To the extent the Holder exercises this Warrant
as a Cashless Default Exercise pursuant to Section 11(b)(i) below, the Holder
shall send to the Company the Exercise Form indicating that the Holder is
exercising this Warrant pursuant to a Cashless Default Exercise, in which event
the Company shall, at the election of the Company, (i) issue to the Holder,
within five (5) Trading Days of the applicable Default Notice, a number of
shares of Common Stock (which shares shall be valued at the Volume Weighted
Average Price for the five (5) Trading Days prior to the applicable Default
Notice) equal to the Black-Scholes value (as defined in 5(c)(iii) below) of the
remaining unexercised portion of this Warrant on the date of such Default Notice
(the “Cashless Default Exercise Amount”), or (ii) pay the Cashless Default
Exercise Amount to the Holder in cash. As provided in Section 2(b), the Holder
shall only be required to physically surrender this Warrant in the event that
the Holder is exercising this Warrant in full.

 

15



--------------------------------------------------------------------------------

(e) Dispute Resolution. Subject to the provisions of Section 3(a), in the case
of a dispute as to the determination of the closing price or Volume Weighted
Average Price of the Company’s Common Stock or the arithmetic calculation of the
Exercise Price or Market Price or any Cash Payment or the number of shares
issuable upon a Cashless Major Exercise, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within two (2) business
days of receipt, or deemed receipt, of the Exercise Notice or the Cash Payment
Exercise Notice, or other event giving rise to such dispute, as the case may be,
to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) business days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) business days submit via facsimile (i) the
disputed determination of the closing price or the Volume Weighted Average Price
of the Company’s Common Stock to an independent, reputable investment bank
selected by the Company and approved by the Holder, which approval shall not be
unreasonably withheld or (ii) the disputed arithmetic calculation of the
Exercise Price, Market Price or any Cash Payment or number of shares issuable
upon a Cashless Major Transaction to the Company’s independent, outside
accountant. The Company shall use reasonable commercial efforts to cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) business days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error, and the Company and the Holder shall each pay
one half of the fees and costs of such investment banker or accountant.

4. Transfer and Registration.

(a) Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed. This Warrant shall be canceled upon such surrender and,
as soon as practicable thereafter, the person to whom such transfer is made
shall be entitled to receive a new Warrant or Warrants as to the portion of this
Warrant transferred, and Holder shall be entitled to receive a new Warrant as to
the portion hereof retained.

(b) Registrable Securities. The Common Stock issuable upon the Exercise of this
Warrant has registration rights pursuant to the Registration Rights Agreement.

5. Adjustments Upon Certain Events.

(a) Participation. The Holder, as the holder of this Warrant, shall be entitled
to receive such dividends paid and distributions of any kind made to the holders
of Common Stock of the Company to the same extent as if the Holder had Exercised
this Warrant into Common Stock (without regard to any limitations on exercise
herein or elsewhere and without regard to whether or not a sufficient number of
shares are authorized and reserved to effect any such exercise and issuance) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

 

16



--------------------------------------------------------------------------------

(b) Recapitalization or Reclassification. If the Company shall at any time
effect a stock split, payment of stock dividend, recapitalization,
reclassification or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
smaller number of shares, then upon the effective date thereof, the number of
shares of Common Stock which Holder shall be entitled to purchase upon Exercise
of this Warrant shall be increased or decreased, as the case may be, in direct
proportion to the increase or decrease in the number of shares of Common Stock
by reason of such stock split, payment of stock dividend, recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased. The
Company shall give Holder the same notice it provides to holders of Common Stock
of any transaction described in this Section 5(b).

(c) Rights Upon Major Transaction.

(i) Major Transaction. In the event that a Major Transaction (as defined below)
occurs, then (1) in the case of a Cash-Out Major Transaction and in the case of
a Mixed Major Transaction to the extent of the percentage of the cash
consideration in the Mixed Major Transaction (determined in accordance with the
definition of a Mixed Major Transaction below), the Holder will have the right
to exercise Holder’s outstanding Warrants (or applicable portion in the case of
a Mixed Major Transaction) as a Cash Payment Exercise and (2) in the case of all
other Major Transactions and in the case of a Mixed Major Transaction to the
extent of the percentage of the consideration represented by securities of a
Successor Entity in the Mixed Major Transaction, the Holder shall have the right
to exercise this Warrant as a Cashless Major Exercise. In the event the Holder
shall not have exercised any of its rights under clauses (1) or (2) above within
the applicable time periods set forth herein, then the Major Transaction shall
be treated as an Assumption (as defined below) in accordance with
Section 5(c)(ii) below. Notwithstanding anything herein to the contrary, the
Holder may waive its rights under this Section 5(c) with respect to any Major
Transaction in which event none of the provisions of this Section 5(c) shall
apply with respect to such Major Transaction. In the event of a Major
Transaction in which all shares of Common Stock are cancelled and converted into
the right to receive cash and/or securities of Another Entity (as defined
below), then, any portion of this Warrant that is neither assumed or exercised
pursuant to the terms of this Warrant prior to the closing of such Major
Transaction, shall automatically and immediately convert into shares of Common
Stock, and shall be deemed to have been exercised pursuant to a Cashless
Exercise, immediately prior to the consummation of such Major Transaction. Each
of the following events shall constitute a “Major Transaction”.

(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold a majority of the shares of Common Stock or (b) no longer have the
ability to elect a majority of the board of directors of the Company or (2) as a
result of which shares of Common Stock shall be changed into (or the shares of
Common Stock become entitled to receive) a different class or classes of stock
or securities of the Company or another entity (collectively, a “Change of
Control Transaction”);

 

17



--------------------------------------------------------------------------------

(B) the sale or transfer in one transaction or a series of related transactions
of (i) all or substantially all of the assets of the Company, or (ii) assets of
the Company for a purchase price equal to more than 50% of the Enterprise Value
(as defined below) of the Company. For purposes of this clause (B), “Enterprise
Value” shall mean (I) the product of (x) the number of issued and outstanding
shares of Common Stock on the date the Company delivers the Major Transaction
Notice (defined below) multiplied by (y) the per share closing price of the
Common Stock on such date plus (II) the amount of the Company’s debt as shown on
the latest financial statements filed with the SEC (the “Current Financial
Statements”) less (III) the amount of cash and cash equivalents of the Company
as shown on the Current Financial Statements;

(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control Transaction shall have occurred;

(D) the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) of the Company;

(E) the shares of Common Stock cease to be listed, traded or publicly quoted on
NASDAQ and are not promptly re-listed or requoted on either the New York Stock
Exchange, the NYSE Alternext U.S., the NASDAQ Global Select Market or the NASDAQ
Capital Market; or

(F) the Common Stock ceases to be registered under Section 12 of the Exchange
Act.

(ii) Assumption. The Company shall not enter into or be party to a Major
Transaction that is to be treated as an Assumption pursuant to Section 5(c)(i),
unless (A) the successor entity resulting from such Major Transaction (in each
case, a “Successor Entity”), assumes in writing all of the obligations of the
Company under this Warrant, the Facility Agreement (but only if there will be an
outstanding balance under the Facility Agreement immediately following the
closing of the Major Transaction) and the Registration Rights Agreement in
accordance with the provisions of this Section (ii) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder prior to such Major Transaction (not to be unreasonably
withheld or delayed), including agreements to deliver to each holder of Warrants
in exchange for such Warrants a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Warrants,
including, without limitation, representing the appropriate number of shares of
the Successor Entity, having similar exercise rights as the Warrants (including
but not limited to a similar Exercise Price and similar Exercise Price
adjustment provisions based on the price per share or conversion ratio to be
received by the holders of Common Stock in the Major Transaction) and similar
registration rights as provided by the Registration Rights Agreement, reasonably
satisfactory to the Holder and (B) the Successor Entity is a Public Successor
Entity. Upon the occurrence of any Major Transaction, any Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Major Transaction, the provisions of this Warrant and the Registration Rights
Agreement

 

18



--------------------------------------------------------------------------------

referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Major Transaction, the Successor Entity shall deliver to the Holder confirmation
that there shall be issued upon exercise or redemption of this Warrant at any
time after the consummation of the Major Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property) issuable upon
the exercise of the Warrants prior to such Major Transaction, such shares of
publicly traded common stock (or their equivalent) of the Successor Entity, as
adjusted in accordance with the provisions of this Warrant. The provisions of
this Section shall apply similarly and equally to successive Major Transactions
and shall be applied without regard to any limitations on the exercise of this
Warrant other than any applicable beneficial ownership limitations. Any
assumption of Company obligations under this paragraph shall be referred to
herein as an “Assumption”

(iii) Notice; Delivery of Exercise Form. At least thirty (30) days prior to the
consummation of any Major Transaction, but, in any event, within five
(5) Business Days following the first to occur of (x) the date of the public
announcement of such Major Transaction if such announcement is made before 4:00
p.m., New York City time, or (y) the day following the public announcement of
such Major Transaction if such announcement is made on and after 4:00 p.m., New
York City time, the Company shall deliver written notice thereof via facsimile
and overnight courier to the Holder (a “Major Transaction Notice”). At any time
during the period beginning after the Holder’s receipt of a Major Transaction
Notice and ending five (5) Trading Days prior to the consummation of such Major
Transaction (the “Early Termination Period”), the Holder may elect to deliver to
the Company the Exercise Form to exercise all or any portion of this Warrant in
connection with such Major Transaction, which Exercise Form shall indicate
whether the Holder has elected to exercise the warrant (i) as a Cash Payment
Exercise pursuant to a Major Transaction covered by Section 5(c)(i)(1) (a “Cash
Payment Exercise Notice”) or (ii) as a Cashless Major Exercise pursuant to a
Major Transaction covered by Section 5(c)(i)(2) (or both in the case of a Mixed
Major Transaction). In the case of a Cash Payment Exercise pursuant to
Section 5(c)(i)(1), then the Company shall issue to the Holder a payment in cash
(the “Cash Payment”) in an amount equal to the “Black Scholes Value” of this
Warrant (or applicable portion) determined by use of the Black Scholes Option
Pricing Model using the criteria set forth in Schedule 1 hereto (the “Black
Scholes Value”). In the case of a Cashless Major Exercise pursuant to
Section 5(c)(i)(2), then the Company shall issue to the Holder a number of
shares of Common Stock calculated in accordance with the Major Cashless Exercise
terms of Section 3(b) above.

(iv) Escrow. Following the receipt of an Exercise Form by the Holder pursuant to
Sections 3(b), 3(c) and/or 5(c)(iii) above for a Cash Payment Exercise or a
Cashless Major Exercise, the Company shall not effect a Major Transaction unless
either (a) it obtains the written agreement of the Successor Entity that the
Cash Payment and/or issuance of the applicable Exercise Shares shall be made to
the Holder prior to consummation of such Major Transaction and such issuance or
payment shall be a condition precedent to consummation of such Major Transaction
or (b) it shall first place into an escrow account with an independent escrow
agent, at least three (3) business days prior to the closing date of the Major
Transaction (the “Major Transaction Escrow Deadline”), an amount in shares of
Common Stock ) or cash (in the event of a Cash Payment

 

19



--------------------------------------------------------------------------------

Exercise), as applicable, equal to the Cash Payment and/or applicable Exercise
Shares. Concurrently upon closing of such Major Transaction, the Company shall
pay or shall instruct the escrow agent to pay the Cash Payment and/or to deliver
the applicable Exercise Shares to the Holder. For purposes of determining the
amount required to be placed in escrow pursuant to the provisions of this
subsection (iv) and without affecting the amount of the actual Cash Payment
and/or applicable Exercise Shares, the calculation of the price referred to in
clause (1) of the first column of Schedule 1 hereto with respect to Stock Price
shall be determined based on the Closing Market Price (as defined on Schedule I)
of the Common Stock on the Trading Day immediately preceding the date that the
funds and/or applicable Exercise Shares, as applicable, are deposited with the
escrow agent.

(v) Injunction. Following the receipt of a Cash Payment Exercise Notice or
notice of a Cashless Major Exercise from the Holder (other than in respect of
Section 5(c)(i)(D)), in the event that the Company attempts to consummate a
Major Transaction without either (1) placing the Cash Payment or applicable
Exercise Shares, as applicable, in escrow in accordance with subsection
(iv) above, (2) payment of the Cash Payment or issuance of the applicable
Exercise Shares, as applicable, to the Holder prior to consummation of such
Major Transaction or (3) obtaining the written agreement of the Successor Entity
described in subsection (iv) above, the Holder shall have the right to apply for
an injunction in any state or federal courts sitting in the City of New York,
borough of Manhattan to prevent the closing of such Major Transaction until the
Cash Payment is paid to the Holder, in full or the applicable Exercise Shares
are delivered or deposited in escrow, as applicable.

For purposes hereof:

“Another Entity” shall mean an entity in which the holders of a majority of the
shares of Common Stock of the Company immediately prior to the consummation of a
Major Transaction do not hold a majority of the equity securities in such
entity.

“Cash-Out Major Transaction” means a Major Transaction in which the
consideration payable to holders of Common Stock in connection with the Major
Transaction consists solely of cash.

“Cashless Default Exercise” shall mean an exercise of this Warrant as a
“Cashless Default Exercise” in accordance with Section 3(d) and 11(b) hereof.

“Cashless Major Exercise” shall mean an exercise of this Warrant or portion
thereof as a “Cashless Major Exercise” in accordance with Section 3(b) and
5(c)(i) hereof.

“Eligible Market” means the over the counter Bulletin Board, the New York Stock
Exchange, Inc., the NYSE Arca, the NASDAQ Capital Market, the NASDAQ Global
Market, the NASDAQ Global Select Market or the NYSE Alternext U.S.

“Mixed Major Transaction” means a Major Transaction in which the consideration
payable to the stockholders of the Company consists partially of cash and
partially of securities of a Successor Entity. If the Successor Entity is a
Publicly Traded Successor Entity, the percentage of consideration represented by
securities of such Successor Entity shall be equal to the percentage that the
value of the aggregate anticipated number of shares of the Publicly Traded

 

20



--------------------------------------------------------------------------------

Successor Entity to be issued to holders of Common Stock of the Company
represents in comparison to the aggregate value of all consideration, including
cash consideration, in such Mixed Major Transaction, as such values are set
forth in any definitive agreement for the Mixed Major Transaction that has been
executed at the time of the first public announcement of the Major Transaction
or, if no such value is determinable from such definitive agreement, based on
the closing market price for shares of the Publicly Traded Successor Entity on
its principal securities exchange on the Trading Day preceding the first public
announcement of the Mixed Major Transaction. If the Successor Entity is a
Private Successor Entity, the percentage of consideration represented by
securities of such Successor Entity shall be determined in good-faith by the
Company’s Board of Directors.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of a Major
Transaction.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Private Successor Entity” means a Successor Entity that is not a Publicly
Traded Successor Entity.

“Publicly Traded Successor Entity” means a Successor Entity that is a publicly
traded corporation whose common stock is quoted on or listed for trading on an
Eligible Market (as defined above).

“Successor Entity” means any Person purchasing the Company’s assets or Common
Stock, or any successor entity resulting from such Major Transaction, or if the
Warrant is to be exercisable for shares of capital stock of its Parent Entity
(as defined above), its Parent Entity.

(d) Exercise Price Adjusted. As used in this Warrant, the term “Exercise Price”
shall mean the purchase price per share specified in Section 3(a) of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to time in accordance with the provisions of said subsection. No adjustment
made pursuant to any provision of this Section 5 shall have the net effect of
increasing the Exercise Price in relation to the split adjusted and distribution
adjusted price of the Common Stock.

(e) Adjustments: Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.

 

21



--------------------------------------------------------------------------------

(f) Notice of Adjustments. Whenever the Exercise Price is adjusted pursuant to
the terms of this Warrant, the Company shall promptly mail to the Holder a
notice (an “Exercise Price Adjustment Notice”) setting forth the Exercise Price
after such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Exercise of the Warrant. For
purposes of clarification, whether or not the Company provides an Exercise Price
Adjustment Notice pursuant to this Section 5(f), upon the occurrence of any
event that leads to an adjustment of the Exercise Price, the Holder would be
entitled to receive a number of Exercise Shares based upon the new Exercise
Price, as adjusted, for exercises occurring on or after the date of such
adjustment, regardless of whether the Holder accurately refers to the adjusted
Exercise Price in the Exercise Form.

6. Fractional Interests.

No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next higher whole number of shares.

7. Reservation of Shares.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is below the number of shares sufficient for the Exercise of this Warrant (a
“Share Authorization Failure”) (based on the Exercise Price in effect from time
to time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to approve a charter
amendment to authorize additional shares to meet the Company’s obligations under
this Section 7, in the case of an insufficient number of authorized shares, and
using its best efforts to obtain stockholder approval of such charter amendment
effecting an increase in such authorized number of shares. The Company covenants
and agrees that upon the Exercise of this Warrant in accordance with the terms
hereof, all shares of Common Stock issuable upon such Exercise shall be duly and
validly issued, fully paid and nonassessable and not subject to preemptive
rights, rights of first refusal or similar rights of any Person. The Company
covenants and agrees that all shares of Common Stock issuable upon Exercise of
this Warrant shall be approved for listing on NASDAQ, or, if that is not the
principal trading market for the Common Stock, such principal market on which
the Common Stock is traded or listed.

 

22



--------------------------------------------------------------------------------

8. Restrictions on Transfer.

(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D and exempt from state registration or qualification under
applicable state laws. None of the Warrant, the Exercise Shares or Failure
Payment Shares may be pledged, transferred, sold or assigned except pursuant to
an effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws.

(b) Assignment. Subject to Section 8(a), the Holder may sell, transfer, assign,
pledge, or otherwise dispose of this Warrant, in whole or in part. Holder shall
deliver a written notice to Company, substantially in the form of the Assignment
attached hereto as Exhibit B, indicating the Person or Persons to whom the
Warrant shall be assigned and the respective number of warrants to be assigned
to each assignee. The Company shall effect the assignment within three
(3) business days (the “Transfer Delivery Period”), and shall deliver to the
assignee(s) designated by Holder a Warrant or Warrants of like tenor and terms
for the appropriate number of shares. This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Holder. The provisions of this Warrant are intended to be for the
benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder. For avoidance of doubt, in the event Holder
notifies the Company that such sale or transfer is a so called “4(1 1/2)”
transaction, the parties hereto agree that a legal opinion from outside counsel
for the Holder delivered to counsel for the Company substantially in the form
attached hereto as Exhibit C shall be the only requirement to satisfy an
exemption from registration under the Securities Act to effectuate such “4(1
1/2)” transaction.

9. Noncircumvention.

The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate of incorporation, bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be reasonably required to protect the rights of the
Holder. Without limiting the generality of the foregoing, the Company (i) shall
not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

10. Events of Failure; Definition of Black Scholes Value.

(a) Definition.

The occurrence of each of the following shall be considered to be an “Event of
Failure.”

 

23



--------------------------------------------------------------------------------

(i) A Delivery Failure occurs, where a “Delivery Failure” shall be deemed to
have occurred if the Company fails to use its best efforts to deliver Exercise
Shares to the Holder within any applicable Delivery Period (other than due to
the limitation contained in the proviso in the second paragraph of Section 1);

(ii) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to use its best efforts to issue
this Warrant and/or Exercise Shares without a restrictive legend, or fails to
use it best efforts to remove a restrictive legend, when and as required under
Section 2(e) hereof;

(iii) a Transfer Delivery Failure occurs, where a “Transfer Delivery Failure”
shall be deemed to have occurred if the Company fails to use its best efforts to
deliver a Warrant within any applicable Transfer Delivery Period; and

(iv) a Registration Failure (as defined below).

For purpose hereof, “Registration Failure” means that (A) the Company fails to
file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement, (B) the Company
fails to use its reasonable commercial efforts to obtain effectiveness with the
SEC, prior to the Registration Deadline (as defined in the Registration Rights
Agreement), and if such Registration Statement is not so filed prior to the
Registration Deadline, as soon as possible thereafter, of any Registration
Statement (as defined in the Registration Rights Agreement) that are required to
be filed pursuant to Section 2(a) of the Registration Rights Agreement, or fails
to use reasonable commercial efforts to keep such Registration Statement current
and effective as required in Section 3 of the Registration Rights Agreement,
(C) The Company fails to file any additional Registration Statements required to
be filed pursuant to Section 2(a)(ii) of the Registration Rights Agreement on or
before the Additional Filing Deadline or fails to use its reasonable commercial
efforts to cause such new Registration Statement to become effective on or
before the Additional Registration Deadline, and if such effectiveness does not
occur within such period, as soon as possible thereafter, (D) the Company fails
to file any amendment to any Registration Statement, or any additional
Registration Statement required to be filed pursuant to Section 3(b) of the
Registration Rights Agreement within twenty (20) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to use its reasonable commercial efforts to cause such amendment and/or
new Registration Statement to become effective within ninety (90) days of the
applicable Registration Trigger Date, and, if such effectiveness does not occur
within such period, as soon as possible thereafter, (E) any Registration
Statement required to be filed under the Registration Rights Agreement, after
its initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of all of the
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder (whether by reason of the Company’s failure to
amend or supplement the prospectus included therein in accordance with the
Registration Rights Agreement, the Company’s failure to file and, use reasonable
commercial efforts to obtain effectiveness with the

 

24



--------------------------------------------------------------------------------

SEC of an additional Registration Statement or amended Registration Statement
required pursuant to Sections 2(a)(ii) or 3(b) of the Registration Rights
Agreement, as applicable, or otherwise), and (F) the Company fails to provide a
commercially reasonable written response to any comments to any Registration
Statement submitted by the SEC within twenty (20) days of the date that such SEC
comments are received by the Company.

(b) Failure Payments; Black-Scholes Determination. The Company understands that
any Event of Failure (as defined above) could result in economic loss to the
Holder. In the event that any Event of Failure occurs, as compensation to the
Holder for such loss, the Company agrees to pay (as liquidated damages and not
as a penalty) to the Holder an amount (“Failure Payments”) payable, at the
Company’s option, either (i) in cash or (ii) in shares of Common Stock that are
valued for these purposes at the Volume Weighted Average Price on the date of
such calculation (“Failure Payment Shares”), in each case equal to 15% per annum
(or the maximum rate permitted by applicable law, whichever is less) of the
Black-Scholes value (as determined below) of the remaining unexercised portion
of this Warrant on the date of such Event of Failure (as recalculated on the
first business day of each month thereafter for as long as Failure Payments
shall continue to accrue), which shall accrue daily from the date of such Event
of Failure until the Event of Failure is cured, accruing daily and compounded
monthly, provided, however, the Holder shall only receive up to such amount of
shares of Common Stock in respect of Failure Payments such that Holder and any
other persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) shall not
collectively beneficially own greater than 9.985% of the total number of shares
of Common Stock of the Company then issued and outstanding. For purposes of
clarification, it is agreed and understood that Failure Payments shall continue
to accrue following any Event of Default until the applicable Default Amount is
paid in full.

Notwithstanding the above, in the event that the Company (i) has, by the Filing
Deadline (as defined the Registration Rights Agreement) filed a Registration
Statement (as defined in the Registration Rights Agreement) covering the number
of shares required by the Registration Rights Agreement, and (ii) has responded
in writing to any comments to the Registration Statement that the Company has
received from the SEC, within seven (7) Business Days of such receipt, and
nevertheless the SEC has not declared effective a Registration Statement
covering the full number of Warrant Shares issuable upon exercise of the
Warrants by the Registration Deadline (as defined in the Registration Rights
Agreement) then, the Failure Payments attributable to such late Registration
Effectiveness shall be reduced from 15 to 12% (calculated as set forth above).
The Company shall satisfy any Failure Payments under this Section pursuant to
Section 10(c) below. Failure Payments are in addition to any Shares that the
Holder is entitled to receive upon Exercise of this Warrant.

For purposes hereof, the “Black-Scholes” value of a Warrant shall be determined
by use of the Black Scholes Option Pricing Model using the criteria set forth on
Schedule 1 hereto.

 

25



--------------------------------------------------------------------------------

(c) Payment of Accrued Failure Payments. The Failure Payment Shares representing
accrued Failure Payments for each Event of Failure shall be issued and delivered
on or before the fifth (5th) business day of each month following a month in
which Failure Payments accrued. Nothing herein shall limit the Holder’s right to
pursue actual damages (to the extent in excess of the Failure Payments) for the
Company’s Event of Failure, and the Holder shall have the right to pursue all
remedies available at law or in equity (including a decree of specific
performance and/or injunctive relief). Notwithstanding the above, if a
particular Event of Failure results in an Event of Default pursuant to
Section 11 hereof, then the Failure Payment, for that Event of Failure only,
shall be considered to have been satisfied upon payment to the Holder of an
amount equal to the greater of (i) the Failure Payment, or (ii) the Default
Amount, payable in accordance with Section 11.

(d) Maximum Interest Rate. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

11. Default.

(a) Events Of Default. Each of the following events shall be considered to be an
“Event of Default,” unless waived by the Holder:

(i) Failure To Effect Registration. With respect to all Registration Failures, a
Registration Failure occurs and remains uncured for a period of more than sixty
(60) days (or ninety (90) days in the case where the Company (i) has, by the
Filing Deadline (as defined the Registration Rights Agreement) filed a
Registration Statement (as defined in the Registration Rights Agreement)
covering the number of shares required by the Registration Rights Agreement, and
(ii) has responded in writing to any comments to the Registration Statement that
the Company has received from the SEC, within seven (7) Business Days of such
receipt, and nevertheless the SEC has not declared effective a Registration
Statement covering the Shares by the Registration Deadline (as defined in the
Registration Rights Agreement)), and such Registration Failure relates solely to
the Company’s failure to have the Registration Statement declared effective by
the Registration Deadline (as defined in the Registration Rights Agreement) and
with respect to a Registration Failure provided in clause (E) of the definition
of “Registration Failure”, such Registration Failure occurs and remains uncured
for a period of more than sixty (60) days.

(ii) Failure To Deliver Common Stock. A Delivery Failure (as defined above)
occurs and remains uncured for a period of more than twenty (20) days; or at any
time, the Company announces or states in writing that it will not honor its
obligations to issue shares of Common Stock to the Holder upon Exercise by the
Holder of the Exercise rights of the Holder in accordance with the terms of this
Warrant.

 

26



--------------------------------------------------------------------------------

(iii) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of twenty (20) days;

(iv) Transfer Delivery Failure. Transfer Delivery Failure (as defined above)
occurs and remains uncured for a period of twenty (20) days; and

(v) Corporate Existence; Major Transaction. (A) The Company has failed to either
(1) place the Cash Payment or the Exercise Shares issuable upon exercise of a
Cashless Major Exercise, as the case may be, into escrow or (2) obtain the
written agreement of the Successor Entity as described in Section 5(c)(iv), or
the Company has failed to instruct the escrow agent to release such amount or
such shares, as the case may be, to the Holder pursuant to Section 5(c)(iv), or
(B) with respect to a Major Transaction that is to be treated as an Assumption
under the terms hereof, the Company has failed to meet the Assumption
requirements of Section 5(c)(ii).

(b) Mandatory Early Termination.

(i) Mandatory Early Termination Amount; Cashless Default Exercise. If any Events
of Default shall occur then, unless waived by the Holder, upon the occurrence
and during the continuation of any Event of Default, at the option of the
Holder, such option exercisable through the delivery of written notice to the
Company by such Holder (the “Default Notice”), the Company shall have the right
to terminate the outstanding amount of this Warrant and pay to the Holder (a
“Mandatory Early Termination”), in full satisfaction of its obligations
hereunder by delivery of a notice to such effect to the Holder within two
(2) Business Days following receipt of the Default Notice, an amount payable in
cash (the “Mandatory Early Termination Amount” or the “Default Amount”) equal to
the Black-Scholes value (as determined in accordance with Section 10(b)) of the
remaining unexercised portion of this Warrant on the date of such Default
Notice. In the event the Company does not exercise its right to consummate a
Mandatory Early Termination, then the Holder shall have the right to exercise
this Warrant pursuant to a Cashless Default Exercise in accordance with
Section 3(d) above.

The Mandatory Early Termination Amount shall be payable within five (5) Business
Days following the date of the applicable Default Notice.

(ii) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Early Termination shall
give rise to liquidated damages and not penalties. The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred by the
Holder is incapable or is difficult to precisely estimate, (ii) the amounts
specified bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred by the Holder, and
(iii) the parties are sophisticated business parties and have been represented
by sophisticated and able legal and financial counsel and negotiated this
Agreement at arm’s length.

(c) [RESERVED]

(d) [RESERVED]

 

27



--------------------------------------------------------------------------------

(e) Remedies, Other Obligations, Breaches And Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, the Facility Agreement and the
Registration Rights Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the right of the Holder to pursue actual damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

12. Holder’s Early Terminations.

(a) Mechanics of Holder’s Early Terminations. In the event that the Company does
not deliver the Cash Payment or Default Amount or the Exercise Shares in respect
of a Cashless Major Exercise or a Cashless Default Exercise, as the case may be,
to the Holder within the time period or as otherwise required pursuant to the
terms hereof, at any time thereafter the Holder shall have the option, upon
notice to the Company, in lieu of Cash Payment Exercise, Cashless Major Exercise
or Cashless Default Exercise, as the case may be, to require the Company to
promptly return to the Holder all or any portion of this Warrant that was
submitted for settlement or exercise. Upon the Company’s receipt of such notice,
(x) the applicable cash settlement or exercise, as the case may be, shall be
null and void with respect to such applicable portion of this Warrant and
(y) the Company shall immediately return this Warrant, or issue a new Warrant to
the Holder representing the portion of this Warrant that was submitted for cash
settlement or exercise. The Holder’s delivery of a notice voiding a cash
settlement or exercise and exercise of its rights following such notice shall
not affect the Company’s obligations to make any payments of Failure Payments
which have accrued prior to the date of such notice with respect to the Warrant
subject to such notice.

13. Benefits of this Warrant.

Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.

14. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City

 

28



--------------------------------------------------------------------------------

of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

15. Loss of Warrant.

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

16. Notice or Demands.

Except as otherwise provided herein, notices or demands pursuant to this Warrant
to be given or made by Holder to or on the Company shall be sufficiently given
or made if sent by overnight delivery with a nationally recognized overnight
courier service or certified or registered mail, return receipt requested,
postage prepaid, and addressed, until another address is designated in writing
by the Company, to the address set forth in Section 2(a) above. Notices or
demands pursuant to this Warrant to be given or made by the Company to or on
Holder shall be sufficiently given or made if sent by overnight delivery with a
nationally recognized overnight courier service or certified or registered mail,
return receipt requested, postage prepaid, and addressed, to the address of
Holder set forth in the Company’s records, until another address is designated
in writing by Holder.

17. Limitation on Issuance of Common Stock.

Notwithstanding anything herein to the contrary, the maximum number of shares of
Common Stock issued or issuable pursuant to this Warrant, all additional
Warrants issued pursuant to Section 2.10 of the Facility Agreement and all
shares of Common Stock issued pursuant to Section 2.11 of the Facility Agreement
may not exceed 9,500,000 shares of Common Stock (subject to appropriate
adjustment to reflect transactions described in Section 5(b)).

 

29



--------------------------------------------------------------------------------

In addition, notwithstanding anything to the contrary herein, in the event that
the Company is not permitted to issue shares of Common Stock to Holder pursuant
to this Warrant because either (i) the Company has reached the maximum number of
shares pursuant to this Section 17 or (ii) the number of shares of Common Stock
then beneficially owned by the Holder and its Affiliates and any other persons
or entities whose beneficial ownership of Common Stock would be aggregated with
the Holder’s for purposes of Section 13(d) of the Exchange Act (including shares
held by any “group” of which the Holder is a member, but excluding shares
beneficially owned by virtue of the ownership of securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) would violate the 9.98% Cap, then,
without limiting any Cash Payment payable hereunder, in neither case shall the
Company be required to net cash settle or otherwise make any cash payment to
Holder to settle this Warrant by virtue of such limitation.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the
            day of             , 2014.

 

INFINITY PHARMACEUTICALS, INC. By:  

 

  Print Name:   Title:

 

31



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE FORM FOR WARRANT

TO: INFINITY PHARMACEUTICALS, INC.

CHECK THE APPLICABLE BOX:

 

¨ Cash Exercise or Cashless Exercise

The undersigned hereby irrevocably exercises the attached warrant (the
“Warrant”) with respect to shares of Common Stock (the “Common Stock”) of
Infinity Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and, if
pursuant to a Cashless Exercise, herewith makes payment of the Exercise Price
with respect to such shares in full, all in accordance with the conditions and
provisions of said Warrant.

[IF APPLICABLE: The undersigned hereby encloses $            as payment of the
Exercise Price.]

[IF APPLICABLE: The undersigned hereby agrees to cancel $            of
principal outstanding under Notes of the Company held by the Holder.]

 

¨ Cashless Major Exercise

The undersigned hereby irrevocably exercises the Warrant with respect to
            of the Warrant Shares currently outstanding pursuant to a Cashless
Major Exercise in accordance with the terms of the Warrant.

 

¨ Cash Payment Exercise

The undersigned irrevocably exercises the Warrant with respect to             of
the Warrant Shares currently outstanding pursuant to a Cash Payment Exercise in
accordance with the terms of the Warrant.

 

¨ Cashless Default Exercise

The undersigned hereby irrevocably exercises the Warrant pursuant to a Cashless
Default Exercise, in accordance with the terms of the Warrant.

 

¨ Mixed Major Transaction

The undersigned hereby irrevocably exercises the Warrant as Cash Payment
Exercise with respect to             of the Warrant Shares currently outstanding
and             of the Warrant Shares currently outstanding pursuant to a
Cashless Major Exercise in accordance with the terms of the Warrant.

 

32



--------------------------------------------------------------------------------

1. The undersigned requests that any stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and, if requested by the
undersigned, a warrant representing any unexercised portion hereof be issued,
pursuant to the Warrant in the name of the undersigned and delivered to the
undersigned at the address set forth below.

2. Capitalized terms used but not otherwise defined in this Exercise Form shall
have the meaning ascribed thereto in the Warrant.

Dated:    

 

 

Signature

 

 

Print Name

 

 

Address

NOTICE

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

33



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase             shares of the Common Stock of Infinity
Pharmaceuticals, Inc., a Delaware corporation, evidenced by the attached Warrant
and does hereby irrevocably constitute and appoint             attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution in the premises.

Dated:                    

Signature

Fill in for new registration of Warrant:

 

 

Name

 

Address

 

Please print name and address of assignee

(including zip code number)

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

34



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

            , 20    

[                    ]

Re: Infinity Pharmaceuticals, Inc. (the “Company”)

Dear Sir:

[            ] (“[            ]”) intends to transfer             Warrants (the
“Warrants”) of the Company to             (“            ”) without registration
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection therewith, we have examined and relied upon the truth of
representations contained in an Investor Representation Letter attached hereto
and have examined such other documents and issues of law as we have deemed
relevant.

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Warrants by             to             may be effected without
registration under the Securities Act, provided, however, that the Warrants to
be transferred to             contain a legend restricting its transferability
pursuant to the Securities Act and that transfer of the Warrants is subject to a
stop order.

The foregoing opinion is furnished only to             and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

Very truly yours,

 

35



--------------------------------------------------------------------------------

[FORM OF INVESTOR REPRESENTATION LETTER]

            , 20    

[                    ]

Gentlemen:

            (“            ”) has agreed to purchase             Warrants (the
“Warrants”) of Infinity Pharmaceuticals, Inc. (the “Company”) from
[            ] (“[            ]”). We understand that the Warrants are
“restricted securities.” We represent and warrant that             is a
sophisticated institutional investor that would qualify as an “Accredited
Investor” as defined in Rule 501 of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”).

            represents and warrants as of the date hereof as follows:

1. That it is acquiring the Warrants and the shares of common stock, $0.001 par
value per share underlying such Warrants (the “Exercise Shares”) solely for its
account for investment and not with a view to or for sale or distribution of
said Warrants or Exercise Shares or any part thereof.             also
represents that the entire legal and beneficial interests of the Warrants and
Exercise Shares             is acquiring is being acquired for, and will be held
for, its account only;

2. That the Warrants and the Exercise Shares have not been registered under the
Securities Act on the basis that no distribution or public offering of the stock
of the Company is to be effected.             realizes that the basis for the
exemption may not be present if, notwithstanding its representations,
            has a present intention of acquiring the securities for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities.             has no such present intention;

3. That the Warrants and the Exercise Shares must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available.             recognizes that the Company has no
obligation to register the Warrants, or to comply with any exemption from such
registration;

4. That neither the Warrants nor the Exercise Shares may be sold pursuant to
Rule 144 adopted under the Securities Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about Company, the resale
following the required holding period under Rule 144 and the number of shares
being sold during any three month period not exceeding specified limitations;

 

36



--------------------------------------------------------------------------------

5. That it will not make any disposition of all or any part of the Warrants or
Exercise Shares in any event unless and until:

(i) The Company shall have received a letter secured by             from the
Securities and Exchange Commission stating that no action will be recommended to
the Securities and Exchange Commission with respect to the proposed disposition;

(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

(iii)             shall have notified the Company of the proposed disposition
and, in the case of a sale or transfer in a so called “4(1) and a half”
transaction, shall have furnished counsel to the Company with an opinion of
counsel, reasonably satisfactory to counsel to the Company.

We acknowledge that the Company will place stop orders with respect to the
Warrants and the Exercise Shares, and if a registration statement is not
effective, the Exercise Shares shall bear the following restrictive legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL
SEC INTERPRETATION OR GUIDANCE.

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF             , 2014, AS AMENDED FROM TIME TO TIME,
AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

At any time and from time to time after the date hereof,             shall,
without further consideration, execute and deliver to [            ] or the
Company such other instruments or documents and shall take such other actions as
they may reasonably request to carry out the transactions contemplated hereby.

Very truly yours,

 

37



--------------------------------------------------------------------------------

Schedule 1

Black-Scholes Value

 

    

Calculation Under Section 5(c)(iii)

  

Calculation Under Section 10(b) or 11(b)

Remaining Term    Number of calendar days from date of public announcement of
the Major Transaction until the last date on which the Warrant may be exercised.
   Number of calendar days from date of the determination until the last date on
which the Warrant may be exercised. Interest Rate    A risk-free interest rate
corresponding to the US$ LIBOR/Swap rate for a period equal to the Remaining
Term.    A risk-free interest rate corresponding to the US$ LIBOR/Swap rate for
a period equal to the Remaining Term (rounded to the nearest year). Volatility
  

If the first public announcement of the Major Transaction is made at or prior to
4:00 p.m., New York City time, the arithmetic mean of the historical volatility
for the 10, 30 and 50 Trading Day periods ending on the date of such first
public announcement, obtained from the HVT or similar function on Bloomberg.

 

If the first public announcement of the Major Transaction is made after 4:00
p.m., New York City time, the arithmetic mean of the historical volatility for
the 10, 30 and 50 Trading Day periods ending on the next succeeding Trading Day
following the date of such first public announcement, obtained from the HVT or
similar function on Bloomberg.

   The arithmetic mean of the historical volatility for the 10, 30 and 50
Trading Day periods ending on the date of such determination, obtained from the
HVT or similar function on Bloomberg.

 

1



--------------------------------------------------------------------------------

Stock Price    The last closing price of the Common Stock on NASDAQ, or, if that
is not the principal trading market for the Common Stock, such principal market
on which the Common Stock is traded or listed prior to the consummation of the
Major Transaction.    The volume Weighted Average Price on the date of such
calculation. Dividends    Zero.    Zero. Strike Price    Exercise Price as
defined in section 3(a).    Exercise Price as defined in section 3(a).

 

2



--------------------------------------------------------------------------------

Exhibit D-2

Form of Subsequent Warrant

(see attached)



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (I) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (II) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

Warrant to Purchase

                      shares

Warrant Number

Warrant to Purchase Common Stock

of

Infinity Pharmaceuticals, Inc.

THIS CERTIFIES that             or any subsequent holder hereof (“Holder”) has
the right to purchase from Infinity Pharmaceuticals, Inc., a Delaware
corporation, (the “Company”),             (            ) fully paid and
nonassessable shares of the Company’s common stock, $0.001 par value per share
(“Common Stock”), subject to adjustment as provided herein, at a price equal to
the Exercise Price as defined in Section 3 below, at any time during the Term
(as defined below).

Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.

1. Date of Issuance and Term.

This Warrant shall be deemed to be issued on             , 2014 (“Date of
Issuance”). The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., New York City time, on the date that is seven (7) years after the
Date of Issuance (the “Term”). This Warrant was issued in conjunction with that
certain Facility Agreement (the “Facility Agreement”) and the Registration
Rights Agreement (“Registration Rights Agreement”) by and between the Company
and             , each dated             , 2014, entered into in conjunction
herewith.

Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of shares of Common Stock
upon exercise of this Warrant to the extent that, upon such exercise, the number
of shares of Common Stock then beneficially owned by the Holder and its
Affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Holder’s for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.985% of the total number of shares of Common Stock then issued and outstanding
(the “9.985% Cap”), provided, however, that the 9.985% Cap shall not apply with
respect to the issuance of shares of Common Stock pursuant to a Cashless Major
Exercise (as defined below) in connection with a Major Transaction (as defined
below) covered by the provisions of Section 5(c)(i)(A) below in which the
Company is not the surviving entity (a “Non-Surviving Change of Control
Transaction”) and provided, further, that the 9.985% Cap shall only apply to the
extent that the Common Stock is deemed to constitute an “equity security”
pursuant to Rule 13d-1(i) promulgated under the Exchange Act. For purposes
hereof, “group” has the

 

4



--------------------------------------------------------------------------------

meaning set forth in Section 13(d) of the Exchange Act and applicable
regulations of the Securities and Exchange Commission (the “SEC”), and the
percentage held by the Holder shall be determined in a manner consistent with
the provisions of Section 13(d) of the Exchange Act. Upon the written request of
the Holder, the Company shall, within two (2) Trading Days, confirm orally and
in writing to the Holder the number of shares of Common Stock then outstanding.

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”). With
respect to a Holder of Warrants, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such Holder
will be deemed to be an Affiliate of such Holder.

“Holder” means             and any transferee or assignee pursuant to the terms
of this Warrant.

2. Exercise.

(a) Manner of Exercise. During the Term, this Warrant may be Exercised as to all
or any lesser number of whole shares of Common Stock covered hereby (the
“Warrant Shares” or the “Shares”) by sending to the Company the Exercise Form
attached hereto as Exhibit A (the “Exercise Form”) duly completed and executed,
together with the full Exercise Price (as defined below, which may be satisfied
by a Cash Exercise or a Cashless Exercise, as each is defined below) for each
share of Common Stock as to which this Warrant is Exercised, at the office of
the Company, 780 Memorial Drive, Cambridge, MA 02139, Phone: [            ],
Fax: [            ], electronic mail:[            ]), or at such other office or
agency as the Company may designate in writing, by overnight mail, facsimile or
electronic mail (such exercise of the Warrant hereinafter called the “Exercise”
of this Warrant).

(b) Date of Exercise. The “Date of Exercise” of the Warrant shall be defined as
the date that the Exercise Form attached hereto as Exhibit A, completed and
executed, is sent by facsimile or electronic mail to the Company, provided that
the Exercise Form is received by the Company and the Exercise Price is
satisfied, each as soon as practicable thereafter but in no event later than two
(2) business days following the date of such facsimile or electronic mail.
Alternatively, the Date of Exercise shall be defined as the date the original
Exercise Form is received by the Company, if Holder has not sent advance notice
by facsimile or electronic mail. Upon delivery of the Exercise Form to the
Company by facsimile, electronic mail or otherwise, the Holder shall be deemed
for all corporate purposes to have become the holder of record of the Warrant
Shares with respect to which this Warrant has been Exercised, irrespective of
the date such Warrant Shares are credited to the Holder’s Depository Trust
Company (“DTC”) account or the date of delivery of the certificates evidencing
such Warrant Shares, as the case may be; provided, however, that in the event of
a Cashless Major Exercise in respect of a Non-Surviving Change of Control
Transaction, the Holder shall be deemed to have become the holder of record of
the shares issuable upon such exercise immediately prior to the consummation of
such Non-Surviving Change of Control Transaction and provided, further, that in
the event of a Cashless Major Exercise triggered by an event set forth in
Section 5(c)(i)(F), the Holder shall be deemed to have become the holder of
record of the shares issuable upon such exercise immediately following the
occurrence of the Major Transaction. The Holder shall not be required to
physically surrender this Warrant to the Company until the Holder has purchased
all of the Warrant Shares available hereunder and the Warrant has been exercised
in full, in which case the Holder shall surrender this Warrant to the Company
for cancellation within three (3) Trading Days of the date the final Exercise
Form is delivered to the Company. Execution and delivery of an Exercise Form
with respect to a partial Exercise shall have the same effect as cancellation of
the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

(c) Delivery of Common Stock Upon Exercise. Within three (3) business days after
the Date of Exercise (but, in the case of a Cash Exercise, within two
(2) business days following the Company’s receipt of the full Exercise Price, if
later) or, in the case of a Cashless Major Exercise or a Cashless Default
Exercise (each as defined in Section 5(c) below), within the period provided in
Section 5(c)(iv) or Section 3(d), as applicable (the “Delivery Period”), the
Company shall issue and deliver (or cause its Transfer Agent to issue and
deliver) in accordance with the terms hereof to or upon the order of the Holder
that number of shares of Common Stock (“Exercise Shares”) for the portion of
this Warrant converted as shall be determined in accordance herewith. Upon the
Exercise of this Warrant

 

5



--------------------------------------------------------------------------------

or any part hereof, the Company shall, at its own cost and expense, take all
reasonably necessary action, including obtaining and delivering a customary
opinion of counsel, to assure that the Company’s transfer agent (the “Transfer
Agent”) shall issue stock certificates in the name of Holder (or its nominee) or
such other persons as designated by Holder and in such denominations to be
specified at Exercise representing the number of shares of Common Stock issuable
upon such Exercise. The Company warrants that no instructions other than these
instructions have been or will be given to the Transfer Agent and that, unless
waived by the Holder, this Warrant and the Exercise Shares will be free-trading,
and freely transferable, and will not contain a legend restricting the resale or
transferability of the Exercise Shares if the Unrestricted Conditions (as
defined below) are met.

(d) Delivery Failure. In addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Exercise Shares by the end of the Delivery Period (a “Delivery
Failure”), the Holder will be entitled to revoke all or part of the relevant
Exercise Form by delivery of a notice to such effect to the Company whereupon
the Company and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice, except that the liquidated
damages described herein shall be payable through the date notice of revocation
or rescission is given to the Company.

(e) Legends.

(i) Restrictive Legend. The Holder understands that until such time as this
Warrant, the Exercise Shares and the Failure Payment Shares have been registered
under the Securities Act as contemplated by the Registration Rights Agreement or
otherwise may be sold pursuant to Rule 144 under the Securities Act or an
exemption from registration under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, this Warrant, the Exercise Shares and the Failure Payment Shares, as
applicable, may bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL
SEC INTERPRETATION OR GUIDANCE.

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF             , 2014, AS AMENDED FROM TIME TO TIME,
AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

(ii) Removal of Restrictive Legends. This Warrant and the certificates
evidencing the Exercise Shares and the Failure Payment Shares, as applicable,
shall not contain any legend restricting the transfer thereof (including the
legend set forth above in subsection 2(e)(i)): (A) while a registration
statement (including a Registration Statement, as defined in the Registration
Rights Agreement) covering the sale or resale of such security is effective
under the Securities Act, or (B) following any sale of such Warrant, Exercise
Shares and/or Failure Payment Shares pursuant to Rule 144, or (C) if such
Warrant, Exercise Shares and/or Failure Payment Shares are eligible for sale
under Rule 144(b)(1), or (D) if such legend is not required under applicable
requirements of the Securities Act (collectively, the “Unrestricted
Conditions”). The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly after the Effective Date, or at such other time as
the Unrestricted Conditions have been met (in the case of an Unrestricted
Condition set forth in clause (B) or (C) above, upon receipt from the Holder of
a customary non-affiliate certification), if required by the Company’s transfer
agent to effect the issuance of the Exercise Shares or the Failure Payment
Shares, as applicable, without a restrictive legend or removal of the legend
hereunder. If the

 

6



--------------------------------------------------------------------------------

Unrestricted Conditions are met at the time of issuance of this Warrant, the
Exercise Shares or the Failure Payment Shares, then such Warrant, Exercise
Shares or Failure Payment Shares, as applicable, shall be issued free of all
legends. The Company agrees that following the Effective Date at such time as
the Unrestricted Conditions are met or such legend is otherwise no longer
required under this Section 2(e), it will, no later than three (3) Trading Days
following the delivery (the “Unlegended Shares Delivery Deadline”) by the Holder
to the Company or the Transfer Agent of this Warrant (in the case of a sale
under Rule 144(b)(1), upon receipt from the Holder of a customary non-affiliate
certification) and a certificate representing Exercise Shares and/or Failure
Payment Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Holder a certificate (or electronic transfer) representing such shares that
is free from all restrictive and other legends. For purposes hereof, “Effective
Date” shall mean the date that the Registration Statement that the Company is
required to file pursuant to the Registration Rights Agreement has been declared
effective by the SEC.

(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from this Warrant and any certificates representing
securities as set forth in Section 2(e) above is predicated upon the Company’s
reliance that the Holder will sell this Warrant or any Exercise Shares and/or
any Failure Payment Shares, as applicable, pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.

(f) Cancellation of Warrant. This Warrant shall be canceled upon the full
Exercise of this Warrant, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock; provided, however, as set forth in
Section 2(b), Holder shall not be required to physically surrender this warrant
if the Warrant is not Exercised in full.

(g) Holder of Record. Each person in whose name any Warrant for shares of Common
Stock is issued shall, for all purposes, be deemed to be the Holder of record of
such shares on the Date of Exercise of this Warrant, irrespective of the date of
delivery of the Common Stock purchased upon the Exercise of this Warrant. Except
as expressly provided herein, prior to the exercise of this Warrant, nothing in
this Warrant shall be construed as conferring upon Holder any rights as a
stockholder of the Company.

(h) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon Exercise or legend removal, or
representing Failure Payment Shares, provided the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer (“FAST”) program,
upon written request of the Holder, the Company shall use its best efforts to
cause its Transfer Agent to electronically transmit the Common Stock issuable
upon Exercise to the Holder by crediting the account of the Holder’s prime
broker with DTC through its Deposit Withdrawal Agent Commission (DWAC) system.
The time periods for delivery and penalties described herein shall apply to the
electronic transmittals described herein. Any delivery not effected by
electronic transmission shall be effected by delivery of physical certificates.

(i) Buy-In. In addition to any other rights available to the Holder, if the
Company fails to cause its Transfer Agent to transmit to the Holder a
certificate or certificates, or electronic shares through DWAC, representing the
Exercise Shares pursuant to an Exercise on or before the Delivery Period (other
than a failure caused by any incorrect or incomplete information provided by
Holder to the Company hereunder), and if after such date the Holder is required
by its broker to purchase (in an open market transaction or otherwise) or the
Holder’s brokerage firm otherwise purchases shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Exercise Shares which the Holder
anticipated receiving upon such Exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Exercise Shares that the Company was required to deliver to the Holder
in connection with the Exercise at issue and (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Exercise Shares for which such Exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its Exercise and delivery obligations
hereunder. For example, if the

 

7



--------------------------------------------------------------------------------

Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted Exercise to cover the sale of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon Exercise of the Warrant as required pursuant to the
terms hereof.

3. Payment of Warrant Exercise Price for Cash Exercise or Cashless Exercise;
Cashless Major Exercise and Cashless Default Exercise.

(a) Exercise Price. The Exercise Price (“Exercise Price”) shall initially equal
$            1 , subject to adjustment pursuant to the terms hereof, including,
without limitation, Section 5 below.

Payment of the Exercise Price may be made by either of the following, or a
combination thereof, at the election of Holder:

(i) Cash Exercise: The Holder, at its option, may exercise this Warrant in cash,
bank or cashier’s check, wire transfer or through a reduction of an amount of
principal outstanding under any Notes (as defined in the Facility Agreement) in
accordance with Section 2.3(b) of the Facility Agreement, then held by the
Holder (a “Cash Exercise”); or

(ii) Cashless Exercise: The Holder, at its option, may exercise this Warrant in
a cashless exercise transaction. In order to effect a Cashless Exercise, the
Holder shall send to the Company at its principal office a notice of cashless
election, in which event the Company shall issue Holder a number of shares of
Common Stock computed using the following formula (a “Cashless Exercise”):

X = Y (A-B)/A

where: X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(a)(ii), where “Market Price,” as of any date, means the Volume
Weighted Average Price (as defined herein) of the Company’s Common Stock during
the ten (10) consecutive Trading Day period immediately preceding the date in
question.

B = the Exercise Price.

As used herein, the “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price on The NASDAQ Global Select
Market (“NASDAQ”) as reported by, or based upon data reported by Bloomberg
Financial Markets or an equivalent, reliable reporting service mutually
acceptable to and hereinafter designated by holders of a majority in interest of
the Warrants and the Company (“Bloomberg”) or, if NASDAQ is not the principal
trading market for such security, the volume weighted average sale price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg or, if no volume weighted
average sale price is

 

1 

The Exercise Price shall equal the Volume Weighted Average Price (as defined
herein) of the Company’s Common Stock for the twenty (20) consecutive trading
day period immediately following the Holder’s receipt of a draw notice.

 

8



--------------------------------------------------------------------------------

reported for such security by Bloomberg, then the last closing trade price of
such security as reported by Bloomberg, or, if no last closing trade price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security that are listed in the over the counter market
by the Financial Industry Regulatory Authority, Inc. or on the “over the
counter” Bulletin Board (or any successor) or in the “pink sheets” (or any
successor) by the OTC Markets Group, Inc. If the Volume Weighted Average Price
cannot be calculated for such security on such date in the manner provided
above, the Volume Weighted Average Price shall be the fair market value as
mutually determined by the Company and the Holders of a majority in interest of
the Warrants being Exercised for which the calculation of the Volume Weighted
Average Price is required in order to determine the Exercise Price of such
Warrants. “Trading Day” shall mean any day on which the Common Stock is traded
for any period on NASDAQ, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon Exercise of this
Warrant in a Cashless Exercise transaction shall be deemed to have been acquired
at the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon Exercise
of this Warrant in a Cashless Exercise transaction shall be deemed to have
commenced on the date this Warrant was issued. As provided in Section 2(b), the
Holder shall only be required to physically surrender this Warrant in the event
that the Holder is exercising this Warrant in full.

(b) Cashless Major Exercise. To the extent the Holder shall exercise this
Warrant or any portion thereof as a Cashless Major Exercise pursuant to
Section 5(c)(i) below, the Holder shall send to the Company the Exercise Form
indicating that the Holder is exercising this Warrant (or such portion thereof)
pursuant to a Cashless Major Exercise, in which event the Company shall issue a
number of shares of Common Stock equal to the Black-Scholes Value (as defined in
Section 5(c)(iii) below) (the “Major Transaction Value”) of the Warrant (or such
applicable portion being exercised) divided by the closing price of the Common
Stock on the principal securities exchange or other securities market on which
the Common Stock is then traded on the Trading Day immediately preceding the
date on which the applicable Major Transaction is consummated. As provided in
Section 2(b), the Holder shall only be required to physically surrender this
Warrant in the event that the Holder is exercising this Warrant in full.

(c) To the extent the Holder shall exercise this Warrant or any portion thereof
as a Cash Payment Exercise pursuant to Section 5(c)(i)(1) below (a “Cash Payment
Exercise”), the Holder shall have the right to receive cash upon exercise, to
the extent of the percentage of the cash consideration payable to shareholders
in such transaction (determined in accordance with Section 5(c)(i)(1) below)),
equal to the Major Transaction Value of the Warrant or applicable portion
(without regard to the 9.985% Cap), in accordance with the provisions of
Section 5(c)(iii) below. As provided in Section 2(b), the Holder shall only be
required to physically surrender this Warrant in the event that the Holder is
effecting a Cash Payment Exercise of this Warrant in full. The Holder will not
be required to make a cash payment to the Company in connection with a Cash
Payment Exercise.

(d) Cashless Default Exercise. To the extent the Holder exercises this Warrant
as a Cashless Default Exercise pursuant to Section 11(b)(i) below, the Holder
shall send to the Company the Exercise Form indicating that the Holder is
exercising this Warrant pursuant to a Cashless Default Exercise, in which event
the Company shall, at the election of the Company, (i) issue to the Holder,
within five (5) Trading Days of the applicable Default Notice, a number of
shares of Common Stock (which shares shall be valued at the Volume Weighted
Average Price for the five (5) Trading Days prior to the applicable Default
Notice) equal to the Black-Scholes value (as defined in 5(c)(iii) below) of the
remaining unexercised portion of this Warrant on the date of such Default Notice
(the “Cashless Default Exercise Amount”), or (ii) pay the Cashless Default
Exercise Amount to the Holder in cash. As provided in Section 2(b), the Holder
shall only be required to physically surrender this Warrant in the event that
the Holder is exercising this Warrant in full.

(e) Dispute Resolution. Subject to the provisions of Section 3(a), in the case
of a dispute as to the determination of the closing price or Volume Weighted
Average Price of the Company’s Common Stock or the arithmetic calculation of the
Exercise Price or Market Price or any Cash Payment or the number of shares
issuable upon a Cashless Major Exercise, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within two

 

9



--------------------------------------------------------------------------------

(2) business days of receipt, or deemed receipt, of the Exercise Notice or the
Cash Payment Exercise Notice, or other event giving rise to such dispute, as the
case may be, to the Holder. If the Holder and the Company are unable to agree
upon such determination or calculation within two (2) business days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) business days submit via facsimile
(i) the disputed determination of the closing price or the Volume Weighted
Average Price of the Company’s Common Stock to an independent, reputable
investment bank selected by the Company and approved by the Holder, which
approval shall not be unreasonably withheld or (ii) the disputed arithmetic
calculation of the Exercise Price, Market Price or any Cash Payment or number of
shares issuable upon a Cashless Major Transaction to the Company’s independent,
outside accountant. The Company shall use reasonable commercial efforts to cause
the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) business days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error, and the Company and the Holder shall each pay
one half of the fees and costs of such investment banker or accountant.

4. Transfer and Registration.

(a) Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed. This Warrant shall be canceled upon such surrender and,
as soon as practicable thereafter, the person to whom such transfer is made
shall be entitled to receive a new Warrant or Warrants as to the portion of this
Warrant transferred, and Holder shall be entitled to receive a new Warrant as to
the portion hereof retained.

(b) Registrable Securities. The Common Stock issuable upon the Exercise of this
Warrant has registration rights pursuant to the Registration Rights Agreement.

5. Adjustments Upon Certain Events.

(a) Participation. The Holder, as the holder of this Warrant, shall be entitled
to receive such dividends paid and distributions of any kind made to the holders
of Common Stock of the Company to the same extent as if the Holder had Exercised
this Warrant into Common Stock (without regard to any limitations on exercise
herein or elsewhere and without regard to whether or not a sufficient number of
shares are authorized and reserved to effect any such exercise and issuance) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

(b) Recapitalization or Reclassification. If the Company shall at any time
effect a stock split, payment of stock dividend, recapitalization,
reclassification or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
smaller number of shares, then upon the effective date thereof, the number of
shares of Common Stock which Holder shall be entitled to purchase upon Exercise
of this Warrant shall be increased or decreased, as the case may be, in direct
proportion to the increase or decrease in the number of shares of Common Stock
by reason of such stock split, payment of stock dividend, recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased. The
Company shall give Holder the same notice it provides to holders of Common Stock
of any transaction described in this Section 5(b).

(c) Rights Upon Major Transaction.

(i) Major Transaction. In the event that a Major Transaction (as defined below)
occurs, then (1) in the case of a Cash-Out Major Transaction and in the case of
a Mixed Major Transaction to the extent of the percentage of the cash
consideration in the Mixed Major Transaction (determined in accordance with the
definition of a Mixed Major Transaction below), the Holder will have the right
to exercise Holder’s outstanding Warrants (or applicable portion in the case of
a Mixed Major Transaction) as a Cash Payment Exercise and (2) in the case of all
other Major

 

10



--------------------------------------------------------------------------------

Transactions and in the case of a Mixed Major Transaction to the extent of the
percentage of the consideration represented by securities of a Successor Entity
in the Mixed Major Transaction, the Holder shall have the right to exercise this
Warrant as a Cashless Major Exercise. In the event the Holder shall not have
exercised any of its rights under clauses (1) or (2) above within the applicable
time periods set forth herein, then the Major Transaction shall be treated as an
Assumption (as defined below) in accordance with Section 5(c)(ii) below.
Notwithstanding anything herein to the contrary, the Holder may waive its rights
under this Section 5(c) with respect to any Major Transaction in which event
none of the provisions of this Section 5(c) shall apply with respect to such
Major Transaction. In the event of a Major Transaction in which all shares of
Common Stock are cancelled and converted into the right to receive cash and/or
securities of Another Entity (as defined below), then, any portion of this
Warrant that is neither assumed or exercised pursuant to the terms of this
Warrant prior to the closing of such Major Transaction, shall automatically and
immediately convert into shares of Common Stock, and shall be deemed to have
been exercised pursuant to a Cashless Exercise, immediately prior to the
consummation of such Major Transaction. Each of the following events shall
constitute a “Major Transaction”.

(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold a majority of the shares of Common Stock or (b) no longer have the
ability to elect a majority of the board of directors of the Company or (2) as a
result of which shares of Common Stock shall be changed into (or the shares of
Common Stock become entitled to receive) a different class or classes of stock
or securities of the Company or another entity (collectively, a “Change of
Control Transaction”);

(B) the sale or transfer in one transaction or a series of related transactions
of (i) all or substantially all of the assets of the Company, or (ii) assets of
the Company for a purchase price equal to more than 50% of the Enterprise Value
(as defined below) of the Company. For purposes of this clause (B), “Enterprise
Value” shall mean (I) the product of (x) the number of issued and outstanding
shares of Common Stock on the date the Company delivers the Major Transaction
Notice (defined below) multiplied by (y) the per share closing price of the
Common Stock on such date plus (II) the amount of the Company’s debt as shown on
the latest financial statements filed with the SEC (the “Current Financial
Statements”) less (III) the amount of cash and cash equivalents of the Company
as shown on the Current Financial Statements;

(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control Transaction shall have occurred;

(D) the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) of the Company;

(E) the shares of Common Stock cease to be listed, traded or publicly quoted on
NASDAQ and are not promptly re-listed or requoted on either the New York Stock
Exchange, the NYSE Alternext U.S., the NASDAQ Global Select Market or the NASDAQ
Capital Market; or

(F) the Common Stock ceases to be registered under Section 12 of the Exchange
Act.

(ii) Assumption. The Company shall not enter into or be party to a Major
Transaction that is to be treated as an Assumption pursuant to Section 5(c)(i),
unless (A) the successor entity resulting from such Major Transaction (in each
case, a “Successor Entity”), assumes in writing all of the obligations of the
Company under this Warrant, the Facility Agreement (but only if there will be an
outstanding balance under the Facility Agreement immediately following the
closing of the Major Transaction) and the Registration Rights Agreement in
accordance with the provisions of this Section (ii) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder prior to such Major Transaction (not to be unreasonably
withheld or delayed), including agreements to deliver to each holder of Warrants
in exchange for such Warrants a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Warrants,
including, without limitation, representing the appropriate number of shares of
the Successor Entity, having similar exercise rights as the Warrants (including
but not limited to a similar Exercise Price and similar Exercise Price

 

11



--------------------------------------------------------------------------------

adjustment provisions based on the price per share or conversion ratio to be
received by the holders of Common Stock in the Major Transaction) and similar
registration rights as provided by the Registration Rights Agreement, reasonably
satisfactory to the Holder and (B) the Successor Entity is a Public Successor
Entity. Upon the occurrence of any Major Transaction, any Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Major Transaction, the provisions of this Warrant and the Registration Rights
Agreement referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein. Upon consummation
of the Major Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise or redemption of this
Warrant at any time after the consummation of the Major Transaction, in lieu of
the shares of Common Stock (or other securities, cash, assets or other property)
issuable upon the exercise of the Warrants prior to such Major Transaction, such
shares of publicly traded common stock (or their equivalent) of the Successor
Entity, as adjusted in accordance with the provisions of this Warrant. The
provisions of this Section shall apply similarly and equally to successive Major
Transactions and shall be applied without regard to any limitations on the
exercise of this Warrant other than any applicable beneficial ownership
limitations. Any assumption of Company obligations under this paragraph shall be
referred to herein as an “Assumption”

(iii) Notice; Delivery of Exercise Form. At least thirty (30) days prior to the
consummation of any Major Transaction, but, in any event, within five
(5) Business Days following the first to occur of (x) the date of the public
announcement of such Major Transaction if such announcement is made before 4:00
p.m., New York City time, or (y) the day following the public announcement of
such Major Transaction if such announcement is made on and after 4:00 p.m., New
York City time, the Company shall deliver written notice thereof via facsimile
and overnight courier to the Holder (a “Major Transaction Notice”). At any time
during the period beginning after the Holder’s receipt of a Major Transaction
Notice and ending five (5) Trading Days prior to the consummation of such Major
Transaction (the “Early Termination Period”), the Holder may elect to deliver to
the Company the Exercise Form to exercise all or any portion of this Warrant in
connection with such Major Transaction, which Exercise Form shall indicate
whether the Holder has elected to exercise the warrant (i) as a Cash Payment
Exercise pursuant to a Major Transaction covered by Section 5(c)(i)(1) (a “Cash
Payment Exercise Notice”) or (ii) as a Cashless Major Exercise pursuant to a
Major Transaction covered by Section 5(c)(i)(2) (or both in the case of a Mixed
Major Transaction). In the case of a Cash Payment Exercise pursuant to
Section 5(c)(i)(1), then the Company shall issue to the Holder a payment in cash
(the “Cash Payment”) in an amount equal to the “Black Scholes Value” of this
Warrant (or applicable portion) determined by use of the Black Scholes Option
Pricing Model using the criteria set forth in Schedule 1 hereto (the “Black
Scholes Value”). In the case of a Cashless Major Exercise pursuant to
Section 5(c)(i)(2), then the Company shall issue to the Holder a number of
shares of Common Stock calculated in accordance with the Major Cashless Exercise
terms of Section 3(b) above.

(iv) Escrow. Following the receipt of an Exercise Form by the Holder pursuant to
Sections 3(b), 3(c) and/or 5(c)(iii) above for a Cash Payment Exercise or a
Cashless Major Exercise, the Company shall not effect a Major Transaction unless
either (a) it obtains the written agreement of the Successor Entity that the
Cash Payment and/or issuance of the applicable Exercise Shares shall be made to
the Holder prior to consummation of such Major Transaction and such issuance or
payment shall be a condition precedent to consummation of such Major Transaction
or (b) it shall first place into an escrow account with an independent escrow
agent, at least three (3) business days prior to the closing date of the Major
Transaction (the “Major Transaction Escrow Deadline”), an amount in shares of
Common Stock ) or cash (in the event of a Cash Payment Exercise), as applicable,
equal to the Cash Payment and/or applicable Exercise Shares. Concurrently upon
closing of such Major Transaction, the Company shall pay or shall instruct the
escrow agent to pay the Cash Payment and/or to deliver the applicable Exercise
Shares to the Holder. For purposes of determining the amount required to be
placed in escrow pursuant to the provisions of this subsection (iv) and without
affecting the amount of the actual Cash Payment and/or applicable Exercise
Shares, the calculation of the price referred to in clause (1) of the first
column of Schedule 1 hereto with respect to Stock Price shall be determined
based on the Closing Market Price (as defined on Schedule I) of the Common Stock
on the Trading Day immediately preceding the date that the funds and/or
applicable Exercise Shares, as applicable, are deposited with the escrow agent.

 

12



--------------------------------------------------------------------------------

(v) Injunction. Following the receipt of a Cash Payment Exercise Notice or
notice of a Cashless Major Exercise from the Holder (other than in respect of
Section 5(c)(i)(D)), in the event that the Company attempts to consummate a
Major Transaction without either (1) placing the Cash Payment or applicable
Exercise Shares, as applicable, in escrow in accordance with subsection
(iv) above, (2) payment of the Cash Payment or issuance of the applicable
Exercise Shares, as applicable, to the Holder prior to consummation of such
Major Transaction or (3) obtaining the written agreement of the Successor Entity
described in subsection (iv) above, the Holder shall have the right to apply for
an injunction in any state or federal courts sitting in the City of New York,
borough of Manhattan to prevent the closing of such Major Transaction until the
Cash Payment is paid to the Holder, in full or the applicable Exercise Shares
are delivered or deposited in escrow, as applicable.

For purposes hereof:

“Another Entity” shall mean an entity in which the holders of a majority of the
shares of Common Stock of the Company immediately prior to the consummation of a
Major Transaction do not hold a majority of the equity securities in such
entity.

“Cash-Out Major Transaction” means a Major Transaction in which the
consideration payable to holders of Common Stock in connection with the Major
Transaction consists solely of cash.

“Cashless Default Exercise” shall mean an exercise of this Warrant as a
“Cashless Default Exercise” in accordance with Section 3(d) and 11(b) hereof.

“Cashless Major Exercise” shall mean an exercise of this Warrant or portion
thereof as a “Cashless Major Exercise” in accordance with Section 3(b) and
5(c)(i) hereof.

“Eligible Market” means the over the counter Bulletin Board, the New York Stock
Exchange, Inc., the NYSE Arca, the NASDAQ Capital Market, the NASDAQ Global
Market, the NASDAQ Global Select Market or the NYSE Alternext U.S.

“Mixed Major Transaction” means a Major Transaction in which the consideration
payable to the stockholders of the Company consists partially of cash and
partially of securities of a Successor Entity. If the Successor Entity is a
Publicly Traded Successor Entity, the percentage of consideration represented by
securities of such Successor Entity shall be equal to the percentage that the
value of the aggregate anticipated number of shares of the Publicly Traded
Successor Entity to be issued to holders of Common Stock of the Company
represents in comparison to the aggregate value of all consideration, including
cash consideration, in such Mixed Major Transaction, as such values are set
forth in any definitive agreement for the Mixed Major Transaction that has been
executed at the time of the first public announcement of the Major Transaction
or, if no such value is determinable from such definitive agreement, based on
the closing market price for shares of the Publicly Traded Successor Entity on
its principal securities exchange on the Trading Day preceding the first public
announcement of the Mixed Major Transaction. If the Successor Entity is a
Private Successor Entity, the percentage of consideration represented by
securities of such Successor Entity shall be determined in good-faith by the
Company’s Board of Directors.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of a Major
Transaction.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Private Successor Entity” means a Successor Entity that is not a Publicly
Traded Successor Entity.

“Publicly Traded Successor Entity” means a Successor Entity that is a publicly
traded corporation whose common stock is quoted on or listed for trading on an
Eligible Market (as defined above).

 

13



--------------------------------------------------------------------------------

“Successor Entity” means any Person purchasing the Company’s assets or Common
Stock, or any successor entity resulting from such Major Transaction, or if the
Warrant is to be exercisable for shares of capital stock of its Parent Entity
(as defined above), its Parent Entity.

(d) Exercise Price Adjusted. As used in this Warrant, the term “Exercise Price”
shall mean the purchase price per share specified in Section 3(a) of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to time in accordance with the provisions of said subsection. No adjustment
made pursuant to any provision of this Section 5 shall have the net effect of
increasing the Exercise Price in relation to the split adjusted and distribution
adjusted price of the Common Stock.

(e) Adjustments: Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.

(f) Notice of Adjustments. Whenever the Exercise Price is adjusted pursuant to
the terms of this Warrant, the Company shall promptly mail to the Holder a
notice (an “Exercise Price Adjustment Notice”) setting forth the Exercise Price
after such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Exercise of the Warrant. For
purposes of clarification, whether or not the Company provides an Exercise Price
Adjustment Notice pursuant to this Section 5(f), upon the occurrence of any
event that leads to an adjustment of the Exercise Price, the Holder would be
entitled to receive a number of Exercise Shares based upon the new Exercise
Price, as adjusted, for exercises occurring on or after the date of such
adjustment, regardless of whether the Holder accurately refers to the adjusted
Exercise Price in the Exercise Form.

6. Fractional Interests.

No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next higher whole number of shares.

7. Reservation of Shares.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is below the number of shares sufficient for the Exercise of this Warrant (a
“Share Authorization Failure”) (based on the Exercise Price in effect from time
to time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to approve a charter
amendment to authorize additional shares to meet the Company’s obligations under
this Section 7, in the case of an insufficient number of authorized shares, and
using its best efforts to obtain stockholder approval of such charter amendment
effecting an increase in such authorized number of shares. The Company covenants
and agrees that upon the Exercise of this Warrant in accordance with the terms
hereof, all shares of Common Stock issuable upon such Exercise shall be duly and
validly issued, fully paid and nonassessable and not subject to preemptive
rights, rights of first refusal or similar rights of any Person. The Company
covenants and agrees that all shares of Common Stock issuable upon Exercise of
this Warrant shall be approved for listing on NASDAQ, or, if that is not the
principal trading market for the Common Stock, such principal market on which
the Common Stock is traded or listed.

 

14



--------------------------------------------------------------------------------

8. Restrictions on Transfer.

(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D and exempt from state registration or qualification under
applicable state laws. None of the Warrant, the Exercise Shares or Failure
Payment Shares may be pledged, transferred, sold or assigned except pursuant to
an effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws.

(b) Assignment. Subject to Section 8(a), the Holder may sell, transfer, assign,
pledge, or otherwise dispose of this Warrant, in whole or in part. Holder shall
deliver a written notice to Company, substantially in the form of the Assignment
attached hereto as Exhibit B, indicating the Person or Persons to whom the
Warrant shall be assigned and the respective number of warrants to be assigned
to each assignee. The Company shall effect the assignment within three
(3) business days (the “Transfer Delivery Period”), and shall deliver to the
assignee(s) designated by Holder a Warrant or Warrants of like tenor and terms
for the appropriate number of shares. This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Holder. The provisions of this Warrant are intended to be for the
benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder. For avoidance of doubt, in the event Holder
notifies the Company that such sale or transfer is a so called “4(1 1/2)”
transaction, the parties hereto agree that a legal opinion from outside counsel
for the Holder delivered to counsel for the Company substantially in the form
attached hereto as Exhibit C shall be the only requirement to satisfy an
exemption from registration under the Securities Act to effectuate such “4(1
1/2)” transaction.

9. Noncircumvention.

The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate of incorporation, bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be reasonably required to protect the rights of the
Holder. Without limiting the generality of the foregoing, the Company (i) shall
not increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

10. Events of Failure; Definition of Black Scholes Value.

(a) Definition.

The occurrence of each of the following shall be considered to be an “Event of
Failure.”

(i) A Delivery Failure occurs, where a “Delivery Failure” shall be deemed to
have occurred if the Company fails to use its best efforts to deliver Exercise
Shares to the Holder within any applicable Delivery Period (other than due to
the limitation contained in the proviso in the second paragraph of Section 1);

(ii) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to use its best efforts to issue
this Warrant and/or Exercise Shares without a restrictive legend, or fails to
use it best efforts to remove a restrictive legend, when and as required under
Section 2(e) hereof;

(iii) a Transfer Delivery Failure occurs, where a “Transfer Delivery Failure”
shall be deemed to have occurred if the Company fails to use its best efforts to
deliver a Warrant within any applicable Transfer Delivery Period; and

(iv) a Registration Failure (as defined below).

 

15



--------------------------------------------------------------------------------

For purpose hereof, “Registration Failure” means that (A) the Company fails to
file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement, (B) the Company
fails to use its reasonable commercial efforts to obtain effectiveness with the
SEC, prior to the Registration Deadline (as defined in the Registration Rights
Agreement), and if such Registration Statement is not so filed prior to the
Registration Deadline, as soon as possible thereafter, of any Registration
Statement (as defined in the Registration Rights Agreement) that are required to
be filed pursuant to Section 2(a) of the Registration Rights Agreement, or fails
to use reasonable commercial efforts to keep such Registration Statement current
and effective as required in Section 3 of the Registration Rights Agreement,
(C) The Company fails to file any additional Registration Statements required to
be filed pursuant to Section 2(a)(ii) of the Registration Rights Agreement on or
before the Additional Filing Deadline or fails to use its reasonable commercial
efforts to cause such new Registration Statement to become effective on or
before the Additional Registration Deadline, and if such effectiveness does not
occur within such period, as soon as possible thereafter, (D) the Company fails
to file any amendment to any Registration Statement, or any additional
Registration Statement required to be filed pursuant to Section 3(b) of the
Registration Rights Agreement within twenty (20) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to use its reasonable commercial efforts to cause such amendment and/or
new Registration Statement to become effective within ninety (90) days of the
applicable Registration Trigger Date, and, if such effectiveness does not occur
within such period, as soon as possible thereafter, (E) any Registration
Statement required to be filed under the Registration Rights Agreement, after
its initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of all of the
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder (whether by reason of the Company’s failure to
amend or supplement the prospectus included therein in accordance with the
Registration Rights Agreement, the Company’s failure to file and, use reasonable
commercial efforts to obtain effectiveness with the SEC of an additional
Registration Statement or amended Registration Statement required pursuant to
Sections 2(a)(ii) or 3(b) of the Registration Rights Agreement, as applicable,
or otherwise), and (F) the Company fails to provide a commercially reasonable
written response to any comments to any Registration Statement submitted by the
SEC within twenty (20) days of the date that such SEC comments are received by
the Company.

(b) Failure Payments; Black-Scholes Determination. The Company understands that
any Event of Failure (as defined above) could result in economic loss to the
Holder. In the event that any Event of Failure occurs, as compensation to the
Holder for such loss, the Company agrees to pay (as liquidated damages and not
as a penalty) to the Holder an amount (“Failure Payments”) payable, at the
Company’s option, either (i) in cash or (ii) in shares of Common Stock that are
valued for these purposes at the Volume Weighted Average Price on the date of
such calculation (“Failure Payment Shares”), in each case equal to 15% per annum
(or the maximum rate permitted by applicable law, whichever is less) of the
Black-Scholes value (as determined below) of the remaining unexercised portion
of this Warrant on the date of such Event of Failure (as recalculated on the
first business day of each month thereafter for as long as Failure Payments
shall continue to accrue), which shall accrue daily from the date of such Event
of Failure until the Event of Failure is cured, accruing daily and compounded
monthly, provided, however, the Holder shall only receive up to such amount of
shares of Common Stock in respect of Failure Payments such that Holder and any
other persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) shall not
collectively beneficially own greater than 9.985% of the total number of shares
of Common Stock of the Company then issued and outstanding. For purposes of
clarification, it is agreed and understood that Failure Payments shall continue
to accrue following any Event of Default until the applicable Default Amount is
paid in full.

Notwithstanding the above, in the event that the Company (i) has, by the Filing
Deadline (as defined the Registration Rights Agreement) filed a Registration
Statement (as defined in the Registration Rights Agreement) covering the number
of shares required by the Registration Rights Agreement, and (ii) has responded
in writing to any comments to the Registration Statement that the Company has
received from the SEC, within seven (7) Business Days of such receipt, and
nevertheless the SEC has not declared effective a Registration Statement
covering the full number of Warrant Shares issuable upon exercise of the
Warrants by the Registration Deadline (as defined in the Registration Rights
Agreement) then, the Failure Payments attributable to such late Registration

 

16



--------------------------------------------------------------------------------

Effectiveness shall be reduced from 15 to 12% (calculated as set forth above).
The Company shall satisfy any Failure Payments under this Section pursuant to
Section 10(c) below. Failure Payments are in addition to any Shares that the
Holder is entitled to receive upon Exercise of this Warrant.

For purposes hereof, the “Black-Scholes” value of a Warrant shall be determined
by use of the Black Scholes Option Pricing Model using the criteria set forth on
Schedule 1 hereto.

(c) Payment of Accrued Failure Payments. The Failure Payment Shares representing
accrued Failure Payments for each Event of Failure shall be issued and delivered
on or before the fifth (5th) business day of each month following a month in
which Failure Payments accrued. Nothing herein shall limit the Holder’s right to
pursue actual damages (to the extent in excess of the Failure Payments) for the
Company’s Event of Failure, and the Holder shall have the right to pursue all
remedies available at law or in equity (including a decree of specific
performance and/or injunctive relief). Notwithstanding the above, if a
particular Event of Failure results in an Event of Default pursuant to
Section 11 hereof, then the Failure Payment, for that Event of Failure only,
shall be considered to have been satisfied upon payment to the Holder of an
amount equal to the greater of (i) the Failure Payment, or (ii) the Default
Amount, payable in accordance with Section 11.

(d) Maximum Interest Rate. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

11. Default.

(a) Events Of Default. Each of the following events shall be considered to be an
“Event of Default,” unless waived by the Holder:

(i) Failure To Effect Registration. With respect to all Registration Failures, a
Registration Failure occurs and remains uncured for a period of more than sixty
(60) days (or ninety (90) days in the case where the Company (i) has, by the
Filing Deadline (as defined the Registration Rights Agreement) filed a
Registration Statement (as defined in the Registration Rights Agreement)
covering the number of shares required by the Registration Rights Agreement, and
(ii) has responded in writing to any comments to the Registration Statement that
the Company has received from the SEC, within seven (7) Business Days of such
receipt, and nevertheless the SEC has not declared effective a Registration
Statement covering the Shares by the Registration Deadline (as defined in the
Registration Rights Agreement)), and such Registration Failure relates solely to
the Company’s failure to have the Registration Statement declared effective by
the Registration Deadline (as defined in the Registration Rights Agreement) and
with respect to a Registration Failure provided in clause (E) of the definition
of “Registration Failure”, such Registration Failure occurs and remains uncured
for a period of more than sixty (60) days.

(ii) Failure To Deliver Common Stock. A Delivery Failure (as defined above)
occurs and remains uncured for a period of more than twenty (20) days; or at any
time, the Company announces or states in writing that it will not honor its
obligations to issue shares of Common Stock to the Holder upon Exercise by the
Holder of the Exercise rights of the Holder in accordance with the terms of this
Warrant.

(iii) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of twenty (20) days;

(iv) Transfer Delivery Failure. Transfer Delivery Failure (as defined above)
occurs and remains uncured for a period of twenty (20) days; and

(v) Corporate Existence; Major Transaction. (A) The Company has failed to either
(1) place the Cash Payment or the Exercise Shares issuable upon exercise of a
Cashless Major Exercise, as the case may be, into escrow or (2) obtain the
written agreement of the Successor Entity as described in Section 5(c)(iv), or
the Company has failed to instruct the escrow agent to release such amount or
such shares, as the case may be, to the Holder pursuant to Section 5(c)(iv), or
(B) with respect to a Major Transaction that is to be treated as an Assumption
under the terms hereof, the Company has failed to meet the Assumption
requirements of Section 5(c)(ii).

 

17



--------------------------------------------------------------------------------

(b) Mandatory Early Termination.

(i) Mandatory Early Termination Amount; Cashless Default Exercise. If any Events
of Default shall occur then, unless waived by the Holder, upon the occurrence
and during the continuation of any Event of Default, at the option of the
Holder, such option exercisable through the delivery of written notice to the
Company by such Holder (the “Default Notice”), the Company shall have the right
to terminate the outstanding amount of this Warrant and pay to the Holder (a
“Mandatory Early Termination”), in full satisfaction of its obligations
hereunder by delivery of a notice to such effect to the Holder within two
(2) Business Days following receipt of the Default Notice, an amount payable in
cash (the “Mandatory Early Termination Amount” or the “Default Amount”) equal to
the Black-Scholes value (as determined in accordance with Section 10(b)) of the
remaining unexercised portion of this Warrant on the date of such Default
Notice. In the event the Company does not exercise its right to consummate a
Mandatory Early Termination, then the Holder shall have the right to exercise
this Warrant pursuant to a Cashless Default Exercise in accordance with
Section 3(d) above.

The Mandatory Early Termination Amount shall be payable within five (5) Business
Days following the date of the applicable Default Notice.

(ii) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Early Termination shall
give rise to liquidated damages and not penalties. The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred by the
Holder is incapable or is difficult to precisely estimate, (ii) the amounts
specified bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred by the Holder, and
(iii) the parties are sophisticated business parties and have been represented
by sophisticated and able legal and financial counsel and negotiated this
Agreement at arm’s length.

(c) [RESERVED]

(d) [RESERVED]

(e) Remedies, Other Obligations, Breaches And Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, the Facility Agreement and the
Registration Rights Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the right of the Holder to pursue actual damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

12. Holder’s Early Terminations.

(a) Mechanics of Holder’s Early Terminations. In the event that the Company does
not deliver the Cash Payment or Default Amount or the Exercise Shares in respect
of a Cashless Major Exercise or a Cashless Default Exercise, as the case may be,
to the Holder within the time period or as otherwise required pursuant to the
terms hereof, at any time thereafter the Holder shall have the option, upon
notice to the Company, in lieu of Cash Payment Exercise, Cashless Major Exercise
or Cashless Default Exercise, as the case may be, to require the Company to
promptly return to the Holder all or any portion of this Warrant that was
submitted for settlement or exercise. Upon the Company’s receipt of such notice,
(x) the applicable cash settlement or exercise, as the case may be, shall be
null and void with respect to such applicable portion of this Warrant and
(y) the Company shall immediately return this Warrant, or issue a new Warrant to
the Holder representing the portion of this Warrant that was submitted for cash
settlement or exercise. The Holder’s delivery of a notice voiding a cash
settlement or exercise and exercise of its rights following such notice shall
not affect the Company’s obligations to make any payments of Failure Payments
which have accrued prior to the date of such notice with respect to the Warrant
subject to such notice.

 

18



--------------------------------------------------------------------------------

13. Benefits of this Warrant.

Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.

14. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

15. Loss of Warrant.

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

16. Notice or Demands.

Except as otherwise provided herein, notices or demands pursuant to this Warrant
to be given or made by Holder to or on the Company shall be sufficiently given
or made if sent by overnight delivery with a nationally recognized overnight
courier service or certified or registered mail, return receipt requested,
postage prepaid, and addressed, until another address is designated in writing
by the Company, to the address set forth in Section 2(a) above. Notices or
demands pursuant to this Warrant to be given or made by the Company to or on
Holder shall be sufficiently given or made if sent by overnight delivery with a
nationally recognized overnight courier service or certified or registered mail,
return receipt requested, postage prepaid, and addressed, to the address of
Holder set forth in the Company’s records, until another address is designated
in writing by Holder.

17. Limitation on Issuance of Common Stock.

Notwithstanding anything herein to the contrary, the maximum number of shares of
Common Stock issued or issuable pursuant to this Warrant, all additional
Warrants issued pursuant to Section 2.10 of the Facility Agreement and all
shares of Common Stock issued pursuant to Section 2.11 of the Facility Agreement
may not exceed 9,500,000 shares of Common Stock (subject to appropriate
adjustment to reflect transactions described in Section 5(b)).

 

19



--------------------------------------------------------------------------------

In addition, notwithstanding anything to the contrary herein, in the event that
the Company is not permitted to issue shares of Common Stock to Holder pursuant
to this Warrant because either (i) the Company has reached the maximum number of
shares pursuant to this Section 17 or (ii) the number of shares of Common Stock
then beneficially owned by the Holder and its Affiliates and any other persons
or entities whose beneficial ownership of Common Stock would be aggregated with
the Holder’s for purposes of Section 13(d) of the Exchange Act (including shares
held by any “group” of which the Holder is a member, but excluding shares
beneficially owned by virtue of the ownership of securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) would violate the 9.98% Cap, then,
without limiting any Cash Payment payable hereunder, in neither case shall the
Company be required to net cash settle or otherwise make any cash payment to
Holder to settle this Warrant by virtue of such limitation.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the     day
of                     , 2014.

 

INFINITY PHARMACEUTICALS, INC. By:  

 

  Print Name:   Title:

 

21



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE FORM FOR WARRANT

TO: INFINITY PHARMACEUTICALS, INC.

CHECK THE APPLICABLE BOX:

 

¨ Cash Exercise or Cashless Exercise

The undersigned hereby irrevocably exercises the attached warrant (the
“Warrant”) with respect to shares of Common Stock (the “Common Stock”) of
Infinity Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and, if
pursuant to a Cashless Exercise, herewith makes payment of the Exercise Price
with respect to such shares in full, all in accordance with the conditions and
provisions of said Warrant.

[IF APPLICABLE: The undersigned hereby encloses $            as payment of the
Exercise Price.]

[IF APPLICABLE: The undersigned hereby agrees to cancel $            of
principal outstanding under Notes of the Company held by the Holder.]

 

¨ Cashless Major Exercise

The undersigned hereby irrevocably exercises the Warrant with respect to
            of the Warrant Shares currently outstanding pursuant to a Cashless
Major Exercise in accordance with the terms of the Warrant.

 

¨ Cash Payment Exercise

The undersigned irrevocably exercises the Warrant with respect to             of
the Warrant Shares currently outstanding pursuant to a Cash Payment Exercise in
accordance with the terms of the Warrant.

 

¨ Cashless Default Exercise

The undersigned hereby irrevocably exercises the Warrant pursuant to a Cashless
Default Exercise, in accordance with the terms of the Warrant.

 

¨ Mixed Major Transaction

The undersigned hereby irrevocably exercises the Warrant as Cash Payment
Exercise with respect to             of the Warrant Shares currently outstanding
and             of the Warrant Shares currently outstanding pursuant to a
Cashless Major Exercise in accordance with the terms of the Warrant.

1. The undersigned requests that any stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and, if requested by the
undersigned, a warrant representing any unexercised portion hereof be issued,
pursuant to the Warrant in the name of the undersigned and delivered to the
undersigned at the address set forth below.

2. Capitalized terms used but not otherwise defined in this Exercise Form shall
have the meaning ascribed thereto in the Warrant.

Dated:             

 

 

Signature

 

 

Print Name

 

 

Address

 

22



--------------------------------------------------------------------------------

NOTICE

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

23



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase             shares of the Common Stock of Infinity
Pharmaceuticals, Inc., a Delaware corporation, evidenced by the attached Warrant
and does hereby irrevocably constitute and appoint             attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution in the premises.

 

Dated:                     Signature

Fill in for new registration of Warrant:

 

 

Name

 

Address

 

Please print name and address of assignee

(including zip code number)

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

24



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

                    , 20    

[            ]

 

Re: Infinity Pharmaceuticals, Inc. (the “Company”)

Dear Sir:

[            ] (“[            ]”) intends to transfer             Warrants (the
“Warrants”) of the Company to             (“            ”) without registration
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection therewith, we have examined and relied upon the truth of
representations contained in an Investor Representation Letter attached hereto
and have examined such other documents and issues of law as we have deemed
relevant.

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Warrants by             to             may be effected without
registration under the Securities Act, provided, however, that the Warrants to
be transferred to             contain a legend restricting its transferability
pursuant to the Securities Act and that transfer of the Warrants is subject to a
stop order.

The foregoing opinion is furnished only to             and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

Very truly yours,

 

25



--------------------------------------------------------------------------------

[FORM OF INVESTOR REPRESENTATION LETTER]

                    , 20    

[            ]

Gentlemen:

            (“            ”) has agreed to purchase             Warrants (the
“Warrants”) of Infinity Pharmaceuticals, Inc. (the “Company”) from
[            ] (“[            ]”). We understand that the Warrants are
“restricted securities.” We represent and warrant that             is a
sophisticated institutional investor that would qualify as an “Accredited
Investor” as defined in Rule 501 of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”).

            represents and warrants as of the date hereof as follows:

1. That it is acquiring the Warrants and the shares of common stock, $0.001 par
value per share underlying such Warrants (the “Exercise Shares”) solely for its
account for investment and not with a view to or for sale or distribution of
said Warrants or Exercise Shares or any part thereof.             also
represents that the entire legal and beneficial interests of the Warrants and
Exercise Shares             is acquiring is being acquired for, and will be held
for, its account only;

2. That the Warrants and the Exercise Shares have not been registered under the
Securities Act on the basis that no distribution or public offering of the stock
of the Company is to be effected.             realizes that the basis for the
exemption may not be present if, notwithstanding its representations,
            has a present intention of acquiring the securities for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities.             has no such present intention;

3. That the Warrants and the Exercise Shares must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available.             recognizes that the Company has no
obligation to register the Warrants, or to comply with any exemption from such
registration;

4. That neither the Warrants nor the Exercise Shares may be sold pursuant to
Rule 144 adopted under the Securities Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about Company, the resale
following the required holding period under Rule 144 and the number of shares
being sold during any three month period not exceeding specified limitations;

5. That it will not make any disposition of all or any part of the Warrants or
Exercise Shares in any event unless and until:

(i) The Company shall have received a letter secured by             from the
Securities and Exchange Commission stating that no action will be recommended to
the Securities and Exchange Commission with respect to the proposed disposition;

(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

 

26



--------------------------------------------------------------------------------

(iii)             shall have notified the Company of the proposed disposition
and, in the case of a sale or transfer in a so called “4(1) and a half”
transaction, shall have furnished counsel to the Company with an opinion of
counsel, reasonably satisfactory to counsel to the Company.

We acknowledge that the Company will place stop orders with respect to the
Warrants and the Exercise Shares, and if a registration statement is not
effective, the Exercise Shares shall bear the following restrictive legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL
SEC INTERPRETATION OR GUIDANCE.

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF             , 2014, AS AMENDED FROM TIME TO TIME,
AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

At any time and from time to time after the date hereof,             shall,
without further consideration, execute and deliver to [            ] or the
Company such other instruments or documents and shall take such other actions as
they may reasonably request to carry out the transactions contemplated hereby.

Very truly yours,

 

27



--------------------------------------------------------------------------------

Schedule 1

Black-Scholes Value

 

    

Calculation Under Section 5(c)(iii)

  

Calculation Under Section 10(b) or 11(b)

Remaining Term    Number of calendar days from date of public announcement of
the Major Transaction until the last date on which the Warrant may be exercised.
   Number of calendar days from date of the determination until the last date on
which the Warrant may be exercised. Interest Rate    A risk-free interest rate
corresponding to the US$ LIBOR/Swap rate for a period equal to the Remaining
Term.    A risk-free interest rate corresponding to the US$ LIBOR/Swap rate for
a period equal to the Remaining Term (rounded to the nearest year). Volatility
  

If the first public announcement of the Major Transaction is made at or prior to
4:00 p.m., New York City time, the arithmetic mean of the historical volatility
for the 10, 30 and 50 Trading Day periods ending on the date of such first
public announcement, obtained from the HVT or similar function on Bloomberg.

 

If the first public announcement of the Major Transaction is made after 4:00
p.m., New York City time, the arithmetic mean of the historical volatility for
the 10, 30 and 50 Trading Day periods ending on the next succeeding Trading Day
following the date of such first public announcement, obtained from the HVT or
similar function on Bloomberg.

   The arithmetic mean of the historical volatility for the 10, 30 and 50
Trading Day periods ending on the date of such determination, obtained from the
HVT or similar function on Bloomberg. Stock Price    The last closing price of
the Common Stock on NASDAQ, or, if that is not the principal trading market for
the Common Stock, such principal market on which the Common Stock is traded or
listed prior to the consummation of the Major Transaction.    The volume
Weighted Average Price on the date of such calculation. Dividends    Zero.   
Zero. Strike Price    Exercise Price as defined in section 3(a).    Exercise
Price as defined in section 3(a).

 

1



--------------------------------------------------------------------------------

Exhibit D-3

Form of Opinion

(under definition of Freely Tradeable shares of Common Stock)

(see attached)



--------------------------------------------------------------------------------

Exhibit         

[Date]

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: [            ]

 

Re: Infinity Pharmaceuticals, Inc. (the “Company”)

Ladies and Gentlemen:

Pursuant to Section 2.11 of that certain Facility Agreement (the “Facility
Agreement”), dated as of February 24, 2014, between the Company and the lenders
set forth on the signature page thereto (each a “Lender” and collectively, the
“Lenders”), the Company has delivered to the Lenders a Share Payment Notice (as
defined in the Facility Agreement), dated             ,             pursuant to
which the Company has elected to satisfy certain payments under the Facility
Agreement by means of a Share Issuance. Capitalized terms used but not defined
herein shall have the meanings set forth in the Facility Agreement.

We are counsel for the Company and have been requested to furnish to you an
opinion with respect to the [            ] shares of Common Stock of the
Company, $.001 par value, that will be issued pursuant to the Share Payment
Notice (the “Shares”).

As a basis for this opinion, we have received and reviewed (1) the Facility
Agreement, (2) the Share Payment Notice, (3) the Note, and (4) a letter dated
[            ] from the Lender to the Company representing that (i) the Lender
is not, and has not been within the past three months, an “affiliate” of the
Company, as that term is defined in paragraph (a)(1) of Rule 144 promulgated
under the Act, and (ii) that the Lender acquired the Note from the Company on
            , 20    1.

On the basis of the foregoing and assuming the accuracy of the representations
of the Lender, it is our opinion that unlegended certificates for the Shares may
be issued to the Lender in accordance with the Lender’s instructions.

Any questions concerning the foregoing opinion should be communicated to
[            ] of this firm.

Very truly yours,

 

WILMER CUTLER PICKERING HALE AND DORR LLP By:  

 

                          , Partner

 

cc: [Lender]

 

1  [NTD: This date will satisfy the requirements of Rule 144(b)(1).]

 

2



--------------------------------------------------------------------------------

Exhibit E

Form of Security Agreement

(see attached)

 

3



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT

among

INFINITY PHARMACEUTICALS, INC.

and

THE OTHER PARTIES HERETO,

as Grantors and Guarantors,

and

DEERFIELD PRIVATE DESIGN FUND II, L.P.,

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.,

DEERFIELD PARTNERS, L.P. and

DEERFIELD INTERNATIONAL MASTER FUND, L.P.,

as Lenders

                    , 2014

 

4



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT

THIS GUARANTY AND SECURITY AGREEMENT dated as of             , 2014 (this
“Agreement”) is entered into among INFINITY PHARMACEUTICALS, INC., a Delaware
corporation (“IPI”), INFINITY DISCOVERY, INC., a Delaware corporation (“IDI”)
and each other Person signatory hereto as a Grantor (together with IPI, IDI and
any other Person that becomes a party hereto as provided herein, the “Grantors”
and each, a “Grantor”), each other Person signatory hereto as a Guarantor and
DEERFIELD PRIVATE DESIGN FUND II, L.P., DEERFIELD PRIVATE DESIGN INTERNATIONAL
II, L.P., DEERFIELD PARTNERS, L.P. and DEERFIELD INTERNATIONAL MASTER FUND, L.P.
(the “Lenders”).

RECITALS

A. Lenders have agreed to extend credit to IPI pursuant to the Facility
Agreement (defined below). IPI is affiliated with each other Grantor and
Guarantor.

B. IPI and the other Grantors are engaged in interrelated businesses, and each
Grantor and Guarantor will derive substantial direct and indirect benefit from
extensions of credit under the Facility Agreement.

C. It is a condition precedent to Lenders’ obligation to extend credit under the
Facility Agreement that the Grantors and Guarantor shall have executed and
delivered this Agreement to Lenders.

In consideration of the premises and to induce Lenders to enter into the
Facility Agreement and to induce Lenders to extend credit thereunder, each
Grantor and each Guarantor hereby agrees with Lenders as follows:

SECTION 1 DEFINITIONS.

1.1 Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement, and
the following terms are used herein as defined in the UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods, Health
Care Insurance Receivables, Instruments, Inventory, Leases, Letter-of-Credit
Rights, Money, Payment Intangibles, Supporting Obligations, Tangible Chattel
Paper.

1.2 When used herein the following terms shall have the following meanings:

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Borrower Obligations” means all Obligations of the IPI.

“Collateral” means any and all property or other assets, now existing or
hereafter acquired or created, real or personal, tangible or intangible,
wherever located, and whether owned by, consigned to, or held by, or under the
care, custody or control of Grantors (or any of them), including:

(a) money, cash, and cash equivalents;

(b) Accounts and all of each Grantor’s rights and benefits under the Accounts,
including, but not limited to, each Grantor’s right to receive payment in full
of the obligations owing to such Grantor thereunder, whether now or hereafter
existing, together with any and all guarantees, other Supporting Obligations
and/or security therefore, as well as all of Grantors’ Books and Records
relating thereto;



--------------------------------------------------------------------------------

(c) Deposit Accounts, other bank and deposit accounts (including any bank
accounts maintained by Grantors (or any of them)), and all sums on deposit in
any of them, and any items in such accounts;

(d) Investment Property;

(e) Inventory, Equipment, Fixtures, and other Goods;

(f) Chattel Paper, Documents, and Instruments;

(g) letters of credit and Letter of Credit Rights;

(h) Supporting Obligations;

(i) Commercial Tort Claims and all other Identified Claims;

(j) Books and Records;

(k) [reserved];

(l) General Intangibles (including all Intellectual Property, Claims, Payment
Intangibles, contract rights, choses in action, and Software);

(m) all of each Grantor’s other interests in property of every kind and
description, and the products, profits, rents of, dividends or distributions on,
or accessions to such property; and

(n) all Proceeds (including insurance claims and insurance proceeds) of any of
the foregoing, regardless of whether the Collateral, or any of it, is property
as to which the UCC provides the perfection of a security interest, and all
rights and remedies applicable to such property.

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof. Notwithstanding the foregoing,
“Collateral” shall not include Excluded Property.

“Control Agreement” means an agreement among a Grantor, Lenders and (i) the
issuer of uncertificated securities with respect to uncertificated securities in
the name of such Grantor, (ii) a securities intermediary with respect to
securities, whether certificated or uncertificated, securities entitlements and
other financial assets held in a securities account in the name of such Grantor
or such Domestic Subsidiary, (iii) a futures commission merchant or clearing
house, as applicable, with respect to commodity accounts and commodity contracts
held by such Grantor or such Subsidiary, or (iv) a bank with respect to a
Deposit Account, whereby, among other things, the issuer, securities
intermediary or futures commission merchant, or bank limits any Lien that it may
have in the applicable financial assets or Deposit Account in a manner
reasonably satisfactory to Lenders, acknowledges the Lien of Lenders on such
financial assets or Deposit Account, and agrees to follow the instructions or
entitlement orders of Lenders without further consent by such Grantor.

 

2



--------------------------------------------------------------------------------

“Dollars” and “$” each mean lawful money of the United States of America.

“Domestic Subsidiaries” means any Person organized pursuant to the laws of any
state in the United States of America of which more than a majority of the
equity interests are owned directly or indirectly by IPI.

“Excluded Accounts” shall mean (a) any Deposit Account of a Grantor that is used
by such Grantor solely as a payroll account for the employees of Borrower or its
Subsidiaries or the funds in which consist solely of funds held by any Grantor
in trust for any director, officer or employee of any Grantor or any employee
benefit plan maintained by any Grantor or funds representing deferred
compensation for the directors and employees of any Grantor, (b) escrow
accounts, Deposit Accounts and trust accounts, in each case either securing
Permitted Liens or otherwise entered into in the ordinary course of business and
consistent with prudent business practice conduct where the applicable Grantor
holds the funds exclusively for the benefit of an unaffiliated third party,
(c) accounts that are swept to a zero balance on a daily basis to a Deposit
Account that is subject to a Control Agreement, and (d) Deposit Accounts and
securities accounts held in jurisdictions outside the United States.

“Excluded Property” means, collectively, (a) any permit, license or agreement
entered into by any Grantor (i) to the extent that any such permit, license or
agreement or any requirement of law applicable thereto prohibits the creation of
a Lien thereon, but only to the extent, and for as long as, such prohibition is
not terminated or rendered unenforceable or otherwise deemed ineffective by the
UCC or any other requirement of law, (ii) which would be abandoned, invalidated
or unenforceable as a result of the creation of a Lien in favor of Lenders or
(iii) to the extent that the creation of a Lien in favor of Lenders would result
in a breach or termination pursuant to the terms of or a default under any such
permit, license or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to the Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or any other applicable law (including the Bankruptcy Code) or
principles of equity), (b) property owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted under the Facility Agreement if
the agreement pursuant to which such Lien is granted (or in the document
providing for such capital lease) prohibits or requires the consent of any
Person other than a Grantor and its Affiliates which has not been obtained as a
condition to the creation of any other Lien on such property, (c) any “intent to
use” trademark applications for which a statement of use has not been filed (but
only until such statement is filed), (d) all Excluded Accounts, (e) equity
interests in joint ventures or any other entities created in connection with an
Excluded Transaction to the extent not permitted by the terms of such entity’s
Organization Documents or joint venture documents, (f) voting equity interests
in a Subsidiary that is not a Domestic Subsidiary, in excess of 65% of the total
voting equity interests in such Subsidiary, to the extent the pledge thereof
would result in material adverse Tax consequences to Borrower and its
Subsidiaries as determined in good faith by Borrower, (g) any assets (including
intangibles) not located in the United States to the extent the grant of a
security interest therein is restricted or prohibited by applicable law or
contract (after giving effect to applicable anti-assignment provisions of the
UCC or other applicable law), and (h) all FAAH Intellectual Property; provided,
however, “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

“Ex-US Intellectual Property” means all Intellectual Property existing under the
laws of any jurisdiction other than the United States of America or a political
subdivision thereof, or arising as a result of the recordation or filing made
under the laws, rules or regulations of any jurisdiction other than the United
States of America or a political subdivision thereof.

 

3



--------------------------------------------------------------------------------

“FAAH Intellectual Property” means all Intellectual Property, including all US
and Ex-US Intellectual Property, related to Grantor’s Fatty Acid Amide Hydrolase
program, including for example and without limitation IPI-940 and all
structurally-related compounds.

“Facility Agreement” means the Facility Agreement, dated February     , 2014,
between IPI and Lenders, as amended, supplemented, restated or otherwise
modified from time to time.

“Grantor” has the meaning set forth in the preamble of this Agreement.

“Guarantor Obligations” means, collectively, with respect to each Guarantor, all
Borrower Obligations and all obligations and liabilities of each Grantor to
Lenders under this Agreement.

“Guarantors” means the collective reference to Grantors (other than IPI) and
“Guarantor” means any of them.

“Identified Claims” means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time in accordance with the
terms and conditions of this Agreement.

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (b) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Equity.

“Issuers” means the collective reference to each issuer of any Investment
Property owned by a Grantor but excluding any Excluded Property.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement.

“Paid in Full” means (a) all Secured Obligations (other than contingent claims
for indemnification or reimbursement not then asserted) have been repaid in full
in cash and have been fully performed, (b) all other Obligations (other than
contingent claims for indemnification or reimbursement not then asserted) under
the Facility Agreement and the other Loan Documents have been completely
discharged, (c) all commitments of Lenders, if any, to extend credit that would
constitute Borrower Obligations have been terminated or have expired and
(d) Lenders have been released by each Borrower and each Grantor of all claims
against Lenders; provided that the foregoing shall not include any obligations
under or with respect to any Warrants or the Registration Rights Agreement.

“Pledged Equity” means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect, other
than any Excluded Property.

“Pledged Notes” means all promissory notes listed on Schedule 1, all
intercompany notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business), other than any Excluded Property.

 

4



--------------------------------------------------------------------------------

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

“Secured Obligations” means, collectively, the Borrower Obligations and
Guarantor Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that, to the extent
that the Uniform Commercial Code is used to define any term herein or in any
Loan Document and such term is defined differently in different Articles or
Divisions of the Uniform Commercial Code, the definition of such term contained
in Article or Division 9 shall govern; provided further that, in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Lenders’ Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

SECTION 2 GUARANTY.

2.1 Guaranty.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, as a primary obligor and not only a surety, guarantees to Lenders
and their successors and permitted assigns, the prompt and complete payment and
performance by IPI of the Borrower Obligations when due (whether at the stated
maturity, by acceleration or otherwise).

(b) The guaranty contained in this Section 2 is a guaranty of payment and shall
remain in full force and effect until all of the Secured Obligations shall have
been Paid in Full.

(c) No payment made by IPI, any of the Guarantors, any other guarantor or any
other Person or received or collected by Lenders from IPI, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which Guarantor shall, notwithstanding any such payment
(other than any payment received or collected from such Guarantor in respect of
the Secured Obligations), remain liable for the Secured Obligations until the
Secured Obligations are Paid in Full.

 

5



--------------------------------------------------------------------------------

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Lenders, no Guarantor
shall be entitled to be subrogated to any of the rights of Lenders against IPI
or any other Guarantor or any collateral security or guaranty or right of offset
held by Lenders for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from IPI
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all of the Secured Obligations are Paid in Full. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Secured Obligations shall not have been Paid in Full, such amount shall
be held by such Guarantor in trust for Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to Lenders in the exact form received by such Guarantor (duly indorsed by
such Guarantor to Lenders, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in a manner consistent with the
provisions of the Facility Agreement.

2.3 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by
Lenders may be rescinded by Lenders and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Lenders, and the Facility Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as Lenders may deem advisable from time to time. Lenders shall have no
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for the guaranty contained in this
Section 2 or any property subject thereto.

Lenders may, from time to time, in their reasonable discretion and without
notice to the Guarantors (or any of them), take any or all of the following
actions: (a) retain or obtain a security interest in any personal property to
secure any of the Secured Obligations or any obligation hereunder, (b) retain or
obtain the primary or secondary obligation of any obligor or obligors, in
addition to the undersigned, with respect to any of the Secured Obligations,
(c) extend or renew any of the Secured Obligations for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Secured Obligations, or release or compromise any obligation of any of the
undersigned hereunder or any obligation of any nature of any other obligor with
respect to any of the Secured Obligations, (d) release any guaranty or right of
offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any personal property securing
any of the Secured Obligations or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such personal property, and (e) resort to the
undersigned (or any of them) for payment of any of the Secured Obligations when
due, whether or not Lenders shall have resorted to any personal property
securing any of the Secured Obligations or any obligation hereunder or shall
have proceeded against any other of the undersigned or any other obligor
primarily or secondarily obligated with respect to any of the Secured
Obligations.

2.4 Waivers. To the extent permitted by applicable law, each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Secured Obligations and notice of or proof of reliance by Lenders upon the
guaranty contained in this Section 2 or acceptance of the guaranty contained in
this Section 2. The Secured Obligations, and any of them, shall conclusively be

 

6



--------------------------------------------------------------------------------

deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between IPI and any of the Guarantors, on the one hand, and
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guaranty contained in this Section 2. To
the extent permitted by applicable law, each Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon IPI or any of the
Guarantors with respect to the Secured Obligations, (b) notice of the existence
or creation or non-payment of all or any of the Secured Obligations and (c) all
diligence in collection or protection of or realization upon any Secured
Obligations or any security for or guaranty of any Secured Obligations.

2.5 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to Lenders without set-off or counterclaim in Dollars at the office of
Lenders specified in the Facility Agreement.

SECTION 3 GRANT OF SECURITY INTEREST.

3.1 Grant. Each Grantor hereby collaterally assigns and transfers to Lenders,
and hereby grants to Lenders, a continuing security interest in all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations. Notwithstanding the foregoing, no Lien or
security interest is hereby granted on any Excluded Property.

SECTION 4 REPRESENTATIONS AND WARRANTIES.

To induce Lenders to enter into the Facility Agreement and to induce Lenders to
make extensions of credit to IPI thereunder, each Grantor jointly and severally
hereby represents and warrants to Lenders that:

4.1 Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral free and clear of any and all Liens of others. As of the
Closing Date, no effective financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens.

4.2 Perfected Liens. The security interests granted pursuant to this Agreement
(a) upon completion of the filings and other actions specified on Schedule 2
(which filings and other documents referred to on Schedule 2, have been
delivered to Lenders in completed form) will constitute valid perfected security
interests in all of the Collateral in favor of Lenders as collateral security
for the Secured Obligations, enforceable in accordance with the terms hereof and
in accordance with the terms of the Facility Agreement and (b) shall be prior to
all other Liens on the Collateral except for Permitted Liens having priority
over Lenders’ Lien by operation of law or permitted pursuant to the Facility
Agreement upon (i) in the case of all pledged certificated stock, Pledged Notes,
Pledged Equity and other pledged Investment Property, the delivery thereof to
Lenders of such pledged certificated stock, Pledged Notes, Pledged Equity and
other pledged Investment Property consisting of instruments and certificates, in
each case properly endorsed for transfer to Lenders or in blank, (ii) in the
case of all pledged Investment Property not in certificated form, the execution
of Control Agreements with respect to such Investment Property and (iii) in the
case of all other instruments and tangible chattel paper that are not pledged
certificated stock, Pledged Notes, Pledged Equity and other pledged Investment
Property, the delivery thereof to Lenders of such instruments and tangible
chattel paper. Except as set forth in this

 

7



--------------------------------------------------------------------------------

Section 4.2, all actions by each Grantor necessary to perfect the Lien granted
hereunder on the Collateral have been duly taken; provided, however, (i) with
respect to Ex-US Intellectual Property, Grantors shall have one hundred twenty
(120) days (or such greater time as may be agreed to by the Lenders) after the
execution of this Agreement to make any necessary filings with any applicable
Governmental Authority required to perfect Lenders’ Lien on such Ex-US
Intellectual Property, and provide Lenders’ evidence thereof, provided that no
such filings shall be required with respect to any Ex-US Intellectual Property
except in Europe and Japan for Intellectual Property deemed material by Lenders
in their reasonable discretion and Ex-US Intellectual Property in such other
jurisdictions and other Ex-US Intellectual Property in Japan and Europe as
otherwise reasonably requested by Lenders to the extent Lenders in their
reasonable discretion believe that such Ex-US Intellectual Property is
substantially valuable; and, (ii) in the case of Ex-US Intellectual Property
consisting of patent applications, if such filings would result in an assignment
of the patent by way of security, Grantor shall not be required to make the
applicable filings until such patent is issued by the relevant Governmental
Authority, where upon Grantors shall promptly make such required filings and
provide Lenders evidence thereof. Lenders, in their discretion, may require
Grantors to execute and deliver all required filings to be held in escrow
pending issuance of such patents. As of the date hereof, but subject to the
foregoing, the filings and other actions specified on Schedule 2 constitute all
of the filings and other actions necessary to perfect all security interests
granted hereunder.

4.3 Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor’s and each Guarantor’s jurisdiction of organization, (b) the location of
each Grantor’s and each Guarantor’s chief executive office, (c) each Grantor’s
and each Guarantor’s exact legal name as it appears on its organizational
documents and (d) each Grantor’s organizational identification number (to the
extent a Grantor or Guarantor is organized in a jurisdiction which assigns such
numbers) and federal employer identification number.

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor and each Guarantor (including its chief
executive office), (b) all locations where all Inventory and Equipment with a
book value in excess of $250,000 owned by each Grantor is kept (other than
Inventory or Equipment that is otherwise in transit or out for repair,
refurbishment or processing in the ordinary course of business or otherwise
disposed of in a transaction permitted by the Facility Agreement) and
(c) whether each such Collateral location and place of business (including each
Grantor’s chief executive office) is owned or leased (and if leased, specifies
the complete name and notice address of each lessor). As of the date hereof, no
Collateral (other than Inventory or Equipment that is otherwise in transit or
out for repair, refurbishment or processing in the ordinary course of business
or otherwise disposed of in a transaction permitted by the Facility Agreement or
any Ex-US Intellectual Property) with a book value greater than $250,000 is
located outside the United States or in the possession of any lessor, bailee,
warehouseman or consignee, except as indicated on Schedule 4.

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other personal property subject to any certificate of title or
other registration statute of the United States, any State or other
jurisdiction, except for motor vehicles owned by the Grantors and used by
employees of the Grantors in the ordinary course of business with an aggregate
fair market value of less than $250,000 (in the aggregate for all Grantors).

 

8



--------------------------------------------------------------------------------

4.6 Investment Property.

(a) The Pledged Equity pledged by each Grantor hereunder constitutes all the
issued and outstanding equity interests of each Issuer owned by such Grantor.

(b) All of the Pledged Equity has been duly and validly issued and, in the case
of shares of capital stock and membership interests, is fully paid and
nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

4.7 As of the date hereof, Schedule 1 lists all Investment Property owned by
each Grantor with a value greater than $250,000. Each Grantor is the record and
beneficial owner of, and has good and valid title to, the Investment Property
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except Permitted Liens.

4.8 Receivables.

(a) No material amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to Lenders.

(b) No obligor on any Receivable is a Governmental Authority.

(c) The amounts represented by such Grantor to Lenders from time to time as
owing to such Grantor in respect of the Receivables will at all such times be
accurate in all material respects.

4.9 Intellectual Property. Schedule 5 lists all Intellectual Property, other
than Excluded Property, that, as of the date hereof, is registered by a Grantor
or is the subject of an application by a Grantor to register and owned by such
Grantor in its own name. As of the date hereof, except as set forth in Schedule
5 and except for non-exclusive licenses of software and other Intellectual
Property acquired in the ordinary course of business, none of the material
Intellectual Property of any Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.

4.10 Depositary and Other Accounts. Schedule 6 lists all banks and other
financial institutions at which any Grantor maintains deposit or other accounts
(other than Excluded Accounts) as of the Closing Date and such Schedule 6
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor.

4.11 Facility Agreement. Each Grantor and each Guarantor makes each of the
representations and warranties made by IPI in Section 3.1 of the Facility
Agreement to the extent applicable to it on the date such Grantor or Guarantor
becomes a party hereto (which representations and warranties shall be deemed to
be renewed upon each borrowing under the Facility Agreement). Such
representations and warranties shall be incorporated herein by this reference as
if fully set forth herein.

 

9



--------------------------------------------------------------------------------

SECTION 5 COVENANTS.

Each Grantor covenants and agrees with Lenders that, from and after the date of
this Agreement until the Secured Obligations shall have been Paid in Full:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral in excess of
$100,000 individually or $250,000 in the aggregate for all Grantors shall be or
become evidenced by any Instrument, certificated security or Chattel Paper, such
Instrument, certificated security or Chattel Paper shall (unless Lenders have
agreed in writing that such delivery will not be required) be promptly (and, in
any event, within 10 Business Days) delivered to Lenders, duly indorsed in a
manner reasonably satisfactory to Lenders, to be held as Collateral pursuant to
this Agreement and in the case of Electronic Chattel Paper, the applicable
Grantor shall (unless Lenders have agreed in writing that such control will not
be required) cause Lenders to have control thereof within the meaning set forth
in Section 9-105 of the UCC. In the event that an Event of Default shall have
occurred and be continuing, upon the request of Lenders, any Instrument,
certificated security or Chattel Paper not theretofore delivered to Lenders and
at such time being held by any Grantor shall be promptly (and, in any event,
within 10 Business Days) delivered to Lenders, duly indorsed in a manner
satisfactory to Lenders, to be held as Collateral pursuant to this Agreement and
in the case of Electronic Chattel Paper, the applicable Grantor shall cause
Lenders to have control thereof within the meaning set forth in Section 9-105 of
the UCC.

5.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2, and shall take such actions, as and to the extent commercially
reasonable, to defend such security interest against the claims and demands of
all Persons whomsoever.

(b) Such Grantor will furnish to Lenders from time to time statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as Lenders may reasonably
request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of Lenders, and
at the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as Lenders may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including (i) filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby, (ii) in the case of
Investment Property and any other relevant Collateral, taking any such requested
actions necessary to enable Lenders to obtain “control” (within the meaning of
the applicable UCC) with respect to such Investment Property or Collateral to
the extent required to be pledged hereunder; and (iii) if requested by Lenders,
delivering, to the extent permitted by law, any original motor vehicle
certificates of title received by such Grantor from the applicable secretary of
state or other Governmental Authority after information reflecting Lenders’
security interest has been recorded in such motor vehicles to the extent
required to be pledged thereunder.

 

10



--------------------------------------------------------------------------------

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 5
Business Days’ prior written notice to Lenders (or such lesser notice as Lenders
may agree in its sole discretion) and delivery to Lenders of (a) all additional
financing statements and other documents reasonably requested by Lenders as to
the validity, perfection and priority of the security interests provided for
herein and (b) if applicable, a written supplement to Schedule 4 showing any
additional location at which Inventory or Equipment with a book value in excess
of $250,000 shall be kept (other than Inventory or Equipment that is otherwise
in transit or out for repair, refurbishment or processing in the ordinary course
of business or otherwise disposed of in a transaction permitted by the Facility
Agreement):

(i) permit any of the Inventory or Equipment with a book value greater than
$250,000 in the aggregate to be kept at a location other than those listed on
Schedule 4, other than the Inventory or Equipment that is otherwise in transit
or out for repair, refurbishment or processing in the ordinary course of
business or otherwise disposed of in a transaction permitted by the Facility
Agreement;

(ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

(iii) change its name, identity or corporate structure.

5.4 Notices. Such Grantor will advise Lenders promptly, in reasonable detail,
of:

(a) any Lien (other than Permitted Liens) on any of the Collateral; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

5.5 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of Lenders, hold the same in trust for
Lenders and deliver the same forthwith to Lenders in the exact form received,
duly indorsed by such Grantor to Lenders, if required, together with an undated
instrument of transfer covering such certificate duly executed in blank by such
Grantor and with, if Lenders so requests, signature guarantied, to be held by
Lenders, subject to the terms hereof, as additional Collateral for the Secured
Obligations. Upon the occurrence and during the continuance of an Event of
Default, (i) any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to Lenders to be
held by it hereunder as additional Collateral for the Secured Obligations, and
(ii) in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected Lien in
favor of Lenders, be delivered to Lenders to be held by them hereunder as
additional Collateral for the Secured Obligations. Upon the occurrence and
during the continuance of an Event of Default, if any sums of money or property
so paid or distributed in respect of the Investment Property shall be received
by such Grantor, such Grantor shall, until such money or property is paid or
delivered to Lenders, hold such money or property in trust for Lenders,
segregated from other funds of such Grantor, as additional Collateral for the
Secured Obligations.

 

11



--------------------------------------------------------------------------------

(b) Except in connection with any Excluded Transaction, without the prior
written consent of Lenders, such Grantor will not (i) vote to enable, or take
any other action to permit, any Issuer to issue any equity interests of any
nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any equity interests of any
nature of any Issuer, except, in each case, as permitted by the Facility
Agreement or which would constitute Excluded Property, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Facility Agreement) other than, with
respect to Investment Property not constituting Pledged Equity or Pledged Notes,
any such action which is not prohibited by the Facility Agreement, (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Investment Property or Proceeds thereof
constituting Collateral, or any interest therein, except for Permitted Liens, or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or Lenders to sell, assign or transfer any of the Investment
Property or Proceeds thereof constituting Collateral, except, any such action
which is not prohibited by the Facility Agreement.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it constituting Collateral and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify Lenders promptly
in writing of the occurrence of any of the events described in Section 5.5(a) of
this Agreement with respect to the Investment Property issued by it constituting
Collateral and (iii) the terms of Sections 6.3(c) and 6.7 of this Agreement
shall apply to such Grantor with respect to all actions that may be required of
it pursuant to Section 6.3(c) or 6.7 of this Agreement regarding the Investment
Property issued by it constituting Collateral.

5.6 Receivables.

(a) Other than in the ordinary course of business consistent with its past
practice or with respect to amounts which are not material to such Grantor, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
would reasonably be expected to adversely affect the value thereof in any
material respect.

(b) Such Grantor will deliver to Lenders a copy of each material demand, notice
or document received by it that questions or calls into doubt the validity or
enforceability of more than ten percent (10%) of the aggregate amount of the
then outstanding Receivables for all Grantors.

5.7 Intellectual Property. Except as expressly permitted by the Facility
Agreement,

(a) Such Grantor (either itself or through licensees) will, other than with
respect to Excluded Property, (i) other than as the Grantor may determine in the
exercise of its reasonable business judgment, continue to use each trademark
(owned by such Grantor) material to its business, in order to maintain such
material trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such material trademark, (iii) use such material trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such material trademark unless Lenders shall obtain a perfected
security interest in such mark pursuant to this Agreement and (v) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such trademark becomes invalidated or impaired in any way.

 

12



--------------------------------------------------------------------------------

(b) Grantor (either itself or through licensees) will not do any act, or omit to
do any act, whereby any Intellectual Property owned by such Grantor material to
its business, or which is no longer economically practicable to maintain or use,
may become irrevocably forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) will employ each
copyright owned by such Grantor material to its business and (ii) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any material portion of such copyrights may become
invalidated or otherwise impaired, and (iii) will not (either itself or through
licensees) do any act whereby any material portion of such copyrights may fall
into the public domain.

(d) Such Grantor (either itself or through licensees) will not knowingly do any
act that uses any Intellectual Property material to its business to infringe the
intellectual property rights of any other Person which would reasonably be
expected to have a Material Adverse Effect.

(e) Such Grantor will notify Lenders promptly if it knows, or has reason to
know, that any application or registration relating to any material Intellectual
Property owned by a Grantor may become forfeited, abandoned or dedicated to the
public, or of any determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding, such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same would reasonably be expected to have a
Material Adverse Effect.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
material Intellectual Property owned by a Grantor with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, such
Grantor shall promptly report such filing to Lenders with next delivery of
financial statement of Borrower pursuant to the Facility Agreement. Upon the
request of Lenders, but subject to the limitations set forth in the proviso in
Section 4.2, such Grantor shall execute and deliver, and have recorded, any and
all agreements, instruments, documents, and papers as Lenders may request to
evidence Lenders’ security interest in any such Intellectual Property.

(g) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

(h) In the event that any material Intellectual Property owned by a Grantor is
infringed upon or misappropriated or diluted by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such material Intellectual Property and
(ii) if such material Intellectual Property is of material economic value, is
material to its business, and it is economically practicable, promptly sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.

 

13



--------------------------------------------------------------------------------

5.8 Depositary and Other Deposit Accounts. No Grantor shall open any depositary
or other deposit accounts (other than an Excluded Account) unless such Grantor
shall have given to Lenders 10 calendar days’ prior written notice (or such
lesser notice as Lenders may agree in its sole discretion) of its intention to
open any such new deposit accounts.

5.9 Other Matters.

(a) Each Grantor authorizes Lenders to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” of each Grantor (other than Excluded
Property), or words of similar effect, and which contain any other information
required pursuant to the UCC for the sufficiency of filing office acceptance of
any financing statement, continuation statement or amendment, and each Grantor
agrees to furnish any such information to Lenders promptly upon request. Any
such financing statement, continuation statement or amendment may be signed by
Lenders on behalf of any Grantor and may be filed at any time in any
jurisdiction.

(b) Each Grantor shall, at any time and from time and to time, and subject to
the limitations set forth in the proviso to Section 4.2, take such steps as
Lenders may reasonably request for Lenders to insure the continued perfection
and priority of Lenders’ security interest in any of the Collateral and of the
preservation of its rights therein.

(c) If any Grantor shall at any time, acquire a “commercial tort claim” (as such
term is defined in the UCC) with a value in excess of $100,000 individually or
$250,000 in the aggregate, such Grantor shall promptly notify Lenders thereof in
writing and supplement Schedule 7, therein providing a reasonable description
and summary thereof, and upon delivery thereof to Lenders, such Grantor shall be
deemed to thereby grant to Lenders (and such Grantor hereby grants to Lenders) a
Lien in and to such commercial tort claim and all proceeds thereof, all upon the
terms of and governed by this Agreement.

5.10 Facility Agreement. Each of the Grantors covenants that it will, and, if
necessary, will cause or enable IPI to, fully comply with each of the covenants
and other agreements set forth in the Facility Agreement.

5.11 Insurance. Grantors shall:

(a) Keep the Collateral properly housed and insured for the full insurable value
thereof against loss or damage by fire, theft, explosion, sprinklers, collision
(in the case of motor vehicles) and such other risks as are customarily insured
against by Persons engaged in businesses similar to that of Borrower, with such
companies, in such amounts, with such deductibles, and under policies in such
form, as shall be reasonably satisfactory to Lenders. Original (or certified)
copies of certificates of insurance have been or shall be, within thirty
(30) days following the date of this Agreement, delivered to Lenders, together
with evidence of payment of all premiums therefor, and shall contain an
endorsement, in form and substance reasonably acceptable to Lenders, showing
loss under such insurance policies payable to Lenders. Such endorsement, or an
independent instrument furnished to Lender, shall provide that the insurance
company shall give Lender at least fifteen (15) days written notice before any
such policy of insurance is canceled for non-payment of premium. and that no
act, whether willful or negligent, or default of Grantors or any other Person
shall affect the right of Lenders to recover under such policy of insurance in
case of loss or damage. In addition, Grantors shall cause to be executed and
delivered to Lenders an assignment of proceeds of their business interruption
insurance policies. Grantors hereby directs all insurers under all policies of
insurance required under this Section 5.11 to pay all proceeds payable
thereunder directly to Lenders.

 

14



--------------------------------------------------------------------------------

(b) Maintain, at their expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of Grantors with such companies and in such amounts, with such deductibles
and under policies in such form as shall be reasonably satisfactory to Lenders
and original (or certified) copies of certificates of insurance have been or
shall be, within thirty (30) days after the date of this Agreement, delivered to
Lenders, together with evidence of payment of all premiums therefor; each such
policy shall include an endorsement showing Lender as additional insured
thereunder and providing that the insurance company shall give Lenders at least
fifteen (15) days written notice before any such policy shall be canceled for
non-payment of premium.

5.12 Lenders May Purchase Insurance. If Grantors at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
under Section 5.11 (and provide evidence thereof to Lenders promptly following
receipt of written request therefor from Lenders) or to pay any premium relating
thereto, then Lenders, without waiving or releasing any obligation or default by
Grantors hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Lender deems advisable upon notice to Grantors.
Such insurance, if obtained by Lenders, may, but need not, protect Grantors’
interests or pay any claim made by or against Grantors with respect to the
Collateral. Such insurance may be more expensive than the cost of insurance
Grantors may be able to obtain on its own and may be cancelled only upon
Grantors providing evidence that it has obtained the insurance as required
above. All sums disbursed by Lender in connection with any such actions, shall
constitute Secured Obligations payable upon demand.

SECTION 6 REMEDIAL PROVISIONS.

6.1 Certain Matters Relating to Receivables.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Lenders shall have the right to make test
verifications of the Receivables in any manner and through any medium that they
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as Lenders may reasonably require in connection with
such test verifications. At any time and from time to time after the occurrence
and during the continuance of an Event of Default, upon Lenders’ request and at
the expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others satisfactory to Lenders to furnish to Lenders reports
showing reconciliations, agings and test verifications of, and trial balances
for, the Receivables.

(b) Lenders hereby authorize each Grantor to collect such Grantor’s Receivables,
and Lenders may curtail or terminate such authority at any time after the
occurrence and during the continuance of an Event of Default. If required by
Lenders at any time after the occurrence and during the continuance of an Event
of Default, provided that a Release shall not have occurred, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to Lenders if required and upon notice
to such Grantor, in a collateral account maintained under the sole dominion and
control of Lenders, subject to withdrawal by Lenders only as provided in
Section 6.5, and (ii) until so turned over after such request by Lenders, shall
be held by such Grantor in trust for Lenders, segregated from other funds of
such Grantor. Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

 

15



--------------------------------------------------------------------------------

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at Lenders’ request, each Grantor shall
deliver to Lenders all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.

(d) Each Grantor hereby irrevocably authorizes and empowers Lenders, in Lenders’
sole discretion, at any time after the occurrence and during the continuance of
an Event of Default, following Lenders’ concurrent notice to such Grantor, to
assert, either directly or on behalf of such Grantor, any claim such Grantor may
from time to time have against the sellers under or with respect to any
agreements assigned or collaterally assigned to Lenders and to receive and
collect any and all damages, awards and other monies resulting therefrom and to
apply the same to the Secured Obligations in such order as Lenders may determine
in its discretion. After the occurrence and during the continuance of an Event
of Default, each Grantor hereby irrevocably makes, constitutes and appoints
Lenders as their true and lawful attorney in fact for the purpose of enabling
Lenders to assert and collect such claims and to apply such monies in the manner
set forth above, which appointment, being coupled with an interest, is
irrevocable.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) Lenders in their own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Lenders’ satisfaction the
existence, amount and terms of any Receivables.

(b) Upon the written request of Lenders at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to Lenders
and that payments in respect thereof shall be made directly to Lenders.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Lenders shall
have no obligation or liability under any Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
Lenders of any payment relating thereto, nor shall Lenders be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

(d) After the occurrence and during the continuance of an Event of Default, for
the purpose of enabling Lenders to exercise rights and remedies under this
Agreement, each Grantor hereby grants to Lenders an irrevocable, nonexclusive
license (exercisable without payment of royalty or other

 

16



--------------------------------------------------------------------------------

compensation to such Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

6.3 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and Lenders
shall have given written notice to the relevant Grantor of Lenders’ intent to
exercise their corresponding rights pursuant to Section 6.3(b), each Grantor
shall be permitted to receive all cash dividends and distributions paid in
respect of the Pledged Equity and all payments made in respect of the Pledged
Notes, to the extent permitted in the Facility Agreement, and to exercise all
voting and other rights with respect to the Investment Property; provided, that
no vote shall be cast or other right exercised or action taken which would
reasonably be expected to materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Facility
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and Lenders shall give
notice of Lenders’ intent to exercise such rights to the relevant Grantor or
Grantors, (i) Lenders shall have the right to receive any and all cash dividends
and distributions, payments or other Proceeds paid in respect of the Investment
Property constituting Collateral and make application thereof to the Secured
Obligations in such order as Lenders may determine in their discretion,
(ii) Lenders shall have the right to cause any or all of the Investment Property
constituting Collateral to be registered in the name of Lenders or their nominee
and (iii) Lenders or their nominee may exercise (x) all voting and other rights
pertaining to such Investment Property constituting Collateral at any meeting of
holders of the equity interests of the relevant Issuer or Issuers or otherwise
(or by written consent) and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property constituting Collateral as if they were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property constituting Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any Issuer, or upon the exercise by any Grantor or Lenders of
any right, privilege or option pertaining to such Investment Property
constituting Collateral, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property constituting Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Lenders may determine), all without liability
except to account for property actually received by it, but Lenders shall have
no duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(c) After the occurrence and during the continuance of an Event of Default, each
Grantor hereby authorizes and instructs each Issuer of any Investment Property
constituting Collateral pledged by such Grantor hereunder to (i) comply with any
instruction received by it from Lenders in writing that (x) states that an Event
of Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
such Grantor, and each Grantor agrees that each Issuer shall be fully protected
in so complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to the Investment
Property constituting Collateral directly to Lenders.

 

17



--------------------------------------------------------------------------------

6.4 Proceeds to be Turned Over to Lenders. In addition to the rights of Lenders
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other cash equivalent items shall be held by such
Grantor in trust for Lenders, segregated from other funds of such Grantor, and
shall, upon written request of Lenders, forthwith upon receipt by such Grantor,
be turned over to Lenders in the exact form received by such Grantor (duly
indorsed by such Grantor to Lenders, if required). All Proceeds constituting
Collateral received by Lenders hereunder shall be held by Lenders in a
collateral account maintained under its sole dominion and control. All Proceeds
constituting Collateral, while held by Lenders in any collateral account (or by
such Grantor in trust for Lenders) established pursuant hereto, shall continue
to be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. Lenders may apply all or any part of Proceeds from
the sale of, or other realization upon, all or any part of the Collateral in
payment of the Secured Obligations in such order as Lenders shall determine in
its discretion. Any part of such funds which Lenders elects not so to apply and
deems not required as collateral security for the Secured Obligations shall be
paid over from time to time by Lenders to the applicable Grantor or to
whomsoever may be lawfully entitled to receive the same. Any balance of such
Proceeds remaining after the Secured Obligations shall have been Paid in Full
shall be paid over to the applicable Grantor or to whomsoever may be lawfully
entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, Lenders may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law. Without
limiting the generality of the foregoing, Lenders, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses (other than defense of
payment), advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Lenders or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk. Lenders shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at Lenders’ request, to
assemble the Collateral and make it available to Lenders at places which Lenders
shall reasonably select, whether at such Grantor’s premises or elsewhere.
Lenders shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable documented out-of-pocket costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of Lenders hereunder, to the payment in whole or in
part of the Secured Obligations, in such order as Lenders may elect in their
discretion, and only after such application and after the payment by Lenders of
any other amount required by any provision of law, need Lenders account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against Lenders
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 calendar days
before such sale or other disposition.

 

18



--------------------------------------------------------------------------------

6.7 Registration Rights.

(a) If Lenders shall determine to exercise their right to sell any or all of the
Pledged Equity pursuant to Section 6.6, and if in the opinion of Lenders it is
necessary or advisable to have the Pledged Equity, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will use its commercially reasonable efforts to cause the Issuer thereof
to (i) execute and deliver all such instruments and documents, and do or cause
to be done all such other acts as may be, in the opinion of Lenders, necessary
or advisable to register the Pledged Equity, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its commercially reasonable
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of the Pledged Equity, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of Lenders, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which Lenders shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b) Each Grantor recognizes that Lenders may be unable to effect a public sale
of any or all the Pledged Equity, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Lenders shall be under no obligation to delay a sale of any
of the Pledged Equity for the period of time necessary to permit the Issuer
thereof to register such securities or other interests for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity pursuant to this Section 6.7
valid and binding and in compliance with applicable law. Each Grantor further
agrees that a breach of any of the covenants contained in this Section 6.7 will
cause irreparable injury to Lenders, that Lenders have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Facility Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations in full and the fees and disbursements of any
attorneys employed by Lenders to collect such deficiency.

 

19



--------------------------------------------------------------------------------

SECTION 7 MISCELLANEOUS.

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 6.6 of the Facility Agreement.

7.2 Notices. All notices, requests and demands to or upon Lenders or any Grantor
hereunder shall be addressed to such party and effected in the manner provided
for in Section 6.1 of the Facility Agreement and each Grantor hereby appoints
Borrowers as its agent to receive notices hereunder. All documents or other
items to be delivered to the Lenders hereunder will be deemed so delivered if
delivered to a single Lender.

7.3 Indemnification by Grantors. Each Grantor and each Guarantor agrees to
jointly and severally indemnify, pay, and hold Lenders and their Affiliates,
officers, directors, employees, agents, and attorneys (the “Indemnitees”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, reasonable and documented
out-of-pocket costs and expenses (including all reasonable documented
out-of-pocket fees and expenses of counsel to such Indemnitees) of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Indemnitee as a result of such Indemnitees being a party to this Agreement or
the transactions consummated pursuant to this Agreement or otherwise relating to
any of the Transaction Documents; provided that no Grantor or Guarantor shall
have any obligation to an Indemnitee hereunder with respect to liabilities to
the extent resulting from the gross negligence or willful misconduct of that
Indemnitee as determined by a final non-appealable order of a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, such Grantor and Guarantor agrees to make the
maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law. The provisions in this Section 7.3 shall
survive repayment of all (and shall be) Secured Obligations (and all commitments
of Lenders, if any, to extend credit that would constitute Borrower Obligations
have been terminated or have expired), any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral and
termination of this Agreement.

7.4 Enforcement Expenses.

(a) Each Grantor and each Guarantor agrees, on a joint and several basis, to pay
or reimburse on demand Lenders for all reasonable out-of-pocket documented costs
and expenses incurred in collecting against any Guarantor under the guaranty
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Transaction Documents.

(b) Each Grantor and each Guarantor agrees to pay, and to save Lenders harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) The agreements in this Section 7.4 shall survive repayment of all (and shall
be) Secured Obligations (and all commitments of Lenders, if any, to extend
credit that would constitute Borrower Obligations have been terminated or have
expired), any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral and termination of this Agreement.

7.5 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

20



--------------------------------------------------------------------------------

7.6 Nature of Remedies. All Secured Obligations of each Grantor and rights of
Lenders expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of Lenders, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

7.7 Counterparts; Effectiveness. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one in the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

7.8 Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision under this Agreement or any of the other Loan
Documents shall not affect or impair the remaining provisions in this Agreement
or any of the other Loan Documents.

7.9 Entire Agreement. This Agreement and the other Loan Documents to which the
parties hereto are parties embody the entire agreement among the parties hereto
and supersede all prior commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof,
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. All Exhibits,
Schedules and Annexes referred to herein are incorporated in this Agreement by
reference and constitute a part of this Agreement. If any provision contained in
this Agreement conflicts with any provision of the Facility Agreement, then with
regard to such conflicting provisions, the Facility Agreement shall govern and
control.

7.10 Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns except that Grantors and Guarantors may not assign their rights or
obligations hereunder without the written consent of Lenders and any such
purported assignment without such written consent shall be void.

7.11 Applicable Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS TO
WHICH THE GRANTORS AND GUARANTORS ARE A PARTY WHICH DOES NOT EXPRESSLY SET FORTH
APPLICABLE LAW SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

7.12 Consent to Jurisdiction. GRANTORS AND GUARANTORS AND LENDERS EACH HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW
YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO LENDERS’
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS TO WHICH THE GRANTORS ARE A PARTY SHALL BE
LITIGATED IN SUCH COURTS. GRANTORS AND GUARANTORS AND LENDERS EACH EXPRESSLY
SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY
DEFENSE OF FORUM NON CONVENIENS. GRANTORS AND GUARANTORS AND LENDERS HEREBY
WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON THEM BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THE FACILITY
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 

21



--------------------------------------------------------------------------------

7.13 Waiver of Jury Trial. GRANTORS, GUARANTORS AND LENDERS HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. GRANTORS, GUARANTORS
AND LENDERS ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. GRANTORS, GUARANTORS AND
LENDERS WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

7.14 Set-off. Each Grantor agrees that Lenders have all rights of set-off
provided by applicable law, and in addition thereto, each Grantor agrees that at
any time any Event of Default exists, Lenders may apply to the payment of any
Secured Obligations in such order as Lenders may determine in its discretion,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of such Grantor then or thereafter with Lenders. Lenders hereby agrees
that it shall endeavor to notify such Grantor of any such set-off or any such
application, but failure to notify shall have no adverse determination or effect
hereunder.

7.15 Acknowledgements. Each Grantor and each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) Lenders have no fiduciary relationship with or duty to any Grantor or
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors and Guarantors,
on the one hand, and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, Guarantors and Lenders.

7.16 Additional Grantors. Each Person (other than Infinity Security
Corporation), upon its becoming a Domestic Subsidiary of a Grantor shall
guaranty the Borrower Obligations and grant to Lenders a security interest in
the personal property of such Person to secure the Borrower Obligations. Such
Person shall become a party to this Agreement and become a Grantor for all
purposes of this Agreement upon execution and delivery by such Person of a
joinder agreement in the form of Annex I hereto.

 

22



--------------------------------------------------------------------------------

7.17 Releases.

(a) At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all guarantees and obligations (other than those expressly
stated to survive such termination) of Lenders and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense (to the extent reasonable, documented and
out-of-pocket) of any Grantor following any such termination, Lenders shall
promptly deliver to the Grantors any Collateral held by Lenders hereunder, and
execute and deliver to the Grantors such documents (including authorization to
file UCC termination statements) as the Grantors shall reasonably request to
evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Facility Agreement, then
Lenders, at the request and sole expense (to the extent reasonable, documented
and out-of-pocket) of such Grantor, shall execute and deliver to such Grantor
all releases or other documents reasonably necessary or desirable for the
release of the Liens created hereby on such Collateral. At the request and sole
expense (to the extent reasonable, documented and out-of-pocket) of IPI, a
Grantor shall be released from its obligations hereunder in the event that all
the equity interests of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Facility Agreement; provided that
IPI shall have delivered to Lenders, with reasonable notice prior to the date of
the proposed release, a written request for release identifying the relevant
Grantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and estimated expenses in connection therewith,
together with a certification by IPI stating that such transaction is in
compliance with the Facility Agreement and the other Loan Documents.

(c) Notwithstanding the foregoing, each of the Lenders agree to enter into
subordination, non-disturbance and similar agreements, in form and substance
reasonably acceptable to Lenders, in connection with the licensing of
Intellectual Property or in connection with any other Excluded Transaction
permitted pursuant to the terms of the Facility Agreement or the other Loan
Documents.

7.18 Obligations and Liens Absolute and Unconditional. Each Grantor and each
Guarantor understands and agrees that the obligations of each Grantor under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
Lenders, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Grantor, Guarantor or any other Person against Lenders, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Grantor
or Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Grantor or Guarantor for the Secured
Obligations, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Grantor or Guarantor, Lenders may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any other Grantor or Guarantor or any other Person or against any
collateral security or guaranty for the Secured Obligations or any right of
offset with respect thereto, and any failure by Lenders to make any such demand,
to pursue such other rights or remedies or to collect any payments from any
other Grantor or Guarantor or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any other Grantor

 

23



--------------------------------------------------------------------------------

or Guarantor or any other Person or any such collateral security, guaranty or
right of offset, shall not relieve any Grantor or Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Lenders against any
Grantor or Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

7.19 Reinstatement. In the event that any payment in respect of the Secured
Obligations, or any part thereof, is rescinded, reduced, restored or returned,
the Secured Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

[Signatures Immediately Follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

GRANTORS AND GUARANTORS:     INFINITY PHARMACEUTICALS, INC.       By:  

 

      Name:  

 

      Title:  

 

    INFINITY DISCOVERY, INC.       By:  

 

      Name:  

 

      Title:  

 

LENDERS:     DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.       By: Deerfield
Mgmt., L.P., General Partner       By: J.E. Flynn Capital LLC, General Partner  
    By:  

 

      Name:  

 

      Title:  

 

      DEERFIELD PRIVATE DESIGN FUND II, L.P.       By: Deerfield Mgmt., L.P.,
General Partner       By: J.E. Flynn Capital LLC, General Partner       By:  

 

      Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

DEERFIELD PARTNERS, L.P. By: Deerfield Mgmt., L.P., General Partner By: J.E.
Flynn Capital LLC, General Partner By:  

 

Name:  

 

Title:  

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P. By: Deerfield Mgmt., L.P., General
Partner By: J.E. Flynn Capital LLC, General Partner By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTMENT PROPERTY

A. PLEDGED EQUITY

 

Grantor (owner of

Record of such Pledged

Equity)

  

Issuer

  

Pledged Equity

Description

  

Percentage of

Issuer

  

Certificate

(Indicate No.)

Infinity Pharmaceuticals, Inc.    Infinity Discovery, Inc.          Infinity
Pharmaceuticals, Inc.    Infinity Security Corporation         

B. PLEDGED NOTES

C. OTHER INVESTMENT PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

[See UCC Financing Statements attached.]

Filings with the United States Patent and Trademark Office with respect to
Intellectual Property, other than Ex-US Intellectual Property.

Filings with appropriate Governmental Authorities outside of the United States
for Ex-US Intellectual Property.



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR

(exact legal

name)

  

STATE/COUNTRY

OF

ORGANIZATION

  

FEDERAL

EMPLOYER
IDENTIFICATION
NUMBER

  

CHIEF

EXECUTIVE

OFFICE

  

ORGANIZATIONAL
IDENTIFICATION
NUMBER

Infinity Pharmaceuticals, Inc.    Delaware          Infinity Discovery, Inc.   
Delaware         



--------------------------------------------------------------------------------

SCHEDULE 4

 

A. COLLATERAL LOCATIONS

 

B. COLLATERAL IN POSSESSION OF LESSOR,

BAILEE, CONSIGNEE OR WAREHOUSEMAN



--------------------------------------------------------------------------------

SCHEDULE 5

INTELLECTUAL PROPERTY

Patents and Patent Licenses

Trademarks and Trademark Licenses

Copyrights



--------------------------------------------------------------------------------

SCHEDULE 6

DEPOSITARY AND OTHER DEPOSIT ACCOUNTS



--------------------------------------------------------------------------------

SCHEDULE 7

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

ANNEX I

FORM OF JOINDER TO GUARANTY AND SECURITY AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of [            ], 20[    ]
is executed by the undersigned for the benefit of             , as lenders (the
“Lenders”) in connection with that certain Guaranty and Security Agreement dated
as of             , 201    , among the Grantors party thereto and Lenders (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”). Capitalized terms not otherwise defined
herein are being used herein as defined in the Guaranty and Security Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 7.16 of the Guaranty and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each such Person
hereby agrees as follows:

1. Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guaranty and Security Agreement and agrees that such person or entity
is a Grantor and a Guarantor and bound as a Grantor and a Guarantor under the
terms of the Guaranty and Security Agreement, as if it had been an original
signatory to such agreement. In furtherance of the foregoing, such Person hereby
assigns, pledges and grants to Lenders and (to the extent provided therein) its
Affiliates, a security interest in all of its right, title and interest in and
to the Collateral (other than Excluded Property) owned thereby to secure the
Secured Obligations.

2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guaranty and Security Agreement are
hereby amended to add the information relating to each such Person set out on
Schedules 1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such Person hereby
makes to Lenders the representations and warranties set forth in the Guaranty
and Security Agreement applicable to such Person and the applicable Collateral
and confirms that such representations and warranties are true and correct in
all material respects (without duplication of any materiality qualifier) as of
the date hereof after giving effect to such amendment to such Schedules (except
to the extent stated to relate to a specific earlier date).

3. In furtherance of its obligations under Section 5.2 of the Guaranty and
Security Agreement, each such Person agrees to deliver to Lenders appropriately
complete UCC financing statements naming such person or entity as debtor and
Lenders as secured party, and describing its Collateral and such other
documentation as Lenders (or its successors or assigns) may require to evidence,
protect and perfect the Liens created by the Guaranty and Security Agreement, as
modified hereby. Each such Person acknowledges the authorizations given to
Lenders under the Section 5.9 of the Guaranty and Security Agreement and
otherwise.

4. Each such Person’s address for notices under the Guaranty and Security
Agreement shall be the address of the Borrower set forth in the Facility
Agreement and each such Person hereby appoints the Company as its agent to
receive notices hereunder.

5. Lenders acknowledge that upon the effectiveness of this Agreement, the
undersigned shall have the rights of a Grantor and Guarantor under the Guaranty
and Security Agreement.

 

1



--------------------------------------------------------------------------------

6. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Security Agreement and shall be governed by all the terms and
provisions of the Guaranty and Security Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of Lenders’ acceptance of this Agreement. Each such Person will deliver
an executed original of this Agreement to Lenders.

[add signature block for each new Grantor]                    

 

Acknowledged and agreed to as of the year and date first written above: LENDERS:

 

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Exhibit F

Form of Patent Security Agreement

(see attached)



--------------------------------------------------------------------------------

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT (this “Agreement”) made as of this
            day of             , 2014 by INFINITY PHARMACEUTICALS, INC., a
Delaware corporation (“Grantor”), in favor of DEERFIELD PRIVATE DESIGN FUND II,
L.P., DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., DEERFIELD PARTNERS, L.P.
AND DEERFIELD INTERNATIONAL MASTER FUND, L.P. (collectively, the “Grantee”):

W I T N E S S E T H

WHEREAS, Grantor and Grantee, have entered into a certain Facility Agreement
dated as of February             , 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”), pursuant to
which Grantee has agreed, subject to the terms and conditions thereof, to make
certain loans to, and other credit accommodations in favor of, Grantor.

WHEREAS, pursuant to the terms of that certain Guaranty and Security Agreement
dated as of             , 2014 among Grantee, Grantor and the subsidiaries of
Grantor (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”), Grantor has granted to
Grantee a security interest and lien upon substantially all assets of Grantor,
including all right, title and interest of Grantor in, to and under all now
owned and hereafter acquired (a) letters patent, design patents, utility
patents, all patents and patent applications issued by or pending in the United
States Patent and Trademark Office, (b) licenses pertaining to any patent
included in clause (a), including the inventions and improvements described and
claimed therein, whether such Grantor is a licensor or licensee, (c) income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect thereto, including damages and payments for past, present or future
infringements thereof, (d) rights to sue for past, present and future
infringements thereof, (e) rights corresponding thereto throughout the world and
(f) the reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any of the foregoing (collectively, the “Patents”),
including registrations and applications therefor, and all products and proceeds
thereof, to secure the payment of the Secured Obligations (as defined in the
Guaranty Agreement), provided that the foregoing shall exclude all Excluded
Property (as such term is defined in the Guaranty Agreement).

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantor agrees as follows:

1. Incorporation of Credit Agreement and Guaranty and Collateral Agreement. The
Facility Agreement and Guaranty Agreement and the terms and provisions thereof
are hereby incorporated herein in their entirety by this reference thereto. All
capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Guaranty Agreement.

 

-2-



--------------------------------------------------------------------------------

2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
and performance of the Secured Obligations, Grantor hereby grants to Grantee and
hereby reaffirms its prior grant pursuant to the Guaranty Agreement of, a
continuing security interest in Grantor’s entire right, title and interest in
and to the following (all of the following items or types of property being
herein collectively referred to as the “Patent Collateral”), whether now owned
or existing or hereafter created, acquired or arising:

 

  (i.) each Patent listed on Schedule A annexed hereto; and

 

  (ii.) all products and proceeds of the foregoing, including without
limitation, any claim by Grantor against third parties for past, present or
future infringement or dilution of each such Patent, and for breach or
enforcement of any Patent license; provided that the foregoing shall exclude all
Excluded Property (as such term is defined in the Guaranty Agreement).

3. Governing Law. This Agreement shall be a contract made under and governed by
the internal laws of the State of New York applicable to contracts made and to
be performed entirely within such State, without regard to conflicts of laws
principles.

4. Transaction Document. This Agreement shall constitute a Loan Document.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date
first written above.

 

INFINITY PHARMACEUTICALS, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

Patent Security Agreement



--------------------------------------------------------------------------------

Agreed and Accepted

As of the Date First Written Above:

DEERFIELD PRIVATE DESIGN FUND II, L.P.

By: Deerfield Mgmt., L.P., is General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD PARTNERS, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

Patent Security Agreement



--------------------------------------------------------------------------------

Schedule A

United States Federal Patent Registrations and Applications

 

Title

  

Application

No.

  

Application

Date

  

Registration

No.

  

Registration

Date

 



--------------------------------------------------------------------------------

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT (this “Agreement”) made as of this
            day of             , 2014 by INFINITY DISCOVERY, INC., a Delaware
corporation (“Grantor”), in favor of DEERFIELD PRIVATE DESIGN FUND II, L.P.,
DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., DEERFIELD PARTNERS, L.P. AND
DEERFIELD INTERNATIONAL MASTER FUND, L.P. (collectively, the “Grantee”):

W I T N E S S E T H

WHEREAS, Grantor and Grantee, have entered into a certain Facility Agreement
dated as of February             , 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”), pursuant to
which Grantee has agreed, subject to the terms and conditions thereof, to make
certain loans to, and other credit accommodations in favor of, Grantor.

WHEREAS, pursuant to the terms of that certain Guaranty and Security Agreement
dated as of             , 2014 among Grantee, Grantor and the subsidiaries of
Grantor (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”), Grantor has granted to
Grantee a security interest and lien upon substantially all assets of Grantor,
including all right, title and interest of Grantor in, to and under all now
owned and hereafter acquired (a) letters patent, design patents, utility
patents, all patents and patent applications issued by or pending in the United
States Patent and Trademark Office, (b) licenses pertaining to any patent
included in clause (a), including the inventions and improvements described and
claimed therein, whether such Grantor is a licensor or licensee, (c) income,
royalties, damages and payments now and hereafter due and/or payable under and
with respect thereto, including damages and payments for past, present or future
infringements thereof, (d) rights to sue for past, present and future
infringements thereof, (e) rights corresponding thereto throughout the world and
(f) the reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any of the foregoing (collectively, the “Patents”),
including registrations and applications therefor, and all products and proceeds
thereof, to secure the payment of the Secured Obligations (as defined in the
Guaranty Agreement), provided that the foregoing shall exclude all Excluded
Property (as such term is defined in the Guaranty Agreement).

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantor agrees as follows:

1. Incorporation of Credit Agreement and Guaranty and Collateral Agreement. The
Facility Agreement and Guaranty Agreement and the terms and provisions thereof
are hereby incorporated herein in their entirety by this reference thereto. All
capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Guaranty Agreement.

 

-2-



--------------------------------------------------------------------------------

2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
and performance of the Secured Obligations, Grantor hereby grants to Grantee and
hereby reaffirms its prior grant pursuant to the Guaranty Agreement of, a
continuing security interest in Grantor’s entire right, title and interest in
and to the following (all of the following items or types of property being
herein collectively referred to as the “Patent Collateral”), whether now owned
or existing or hereafter created, acquired or arising:

 

  (i.) each Patent listed on Schedule A annexed hereto; and

 

  (ii.) all products and proceeds of the foregoing, including without
limitation, any claim by Grantor against third parties for past, present or
future infringement or dilution of each such Patent, and for breach or
enforcement of any Patent license; provided that the foregoing shall exclude all
Excluded Property (as such term is defined in the Guaranty Agreement).

3. Governing Law. This Agreement shall be a contract made under and governed by
the internal laws of the State of New York applicable to contracts made and to
be performed entirely within such State, without regard to conflicts of laws
principles.

4. Transaction Document. This Agreement shall constitute a Loan Document.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date
first written above.

 

INFINITY DISCOVERY, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

Patent Security Agreement



--------------------------------------------------------------------------------

Agreed and Accepted

As of the Date First Written Above:

DEERFIELD PRIVATE DESIGN FUND II, L.P.

By: Deerfield Mgmt., L.P., is General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD PARTNERS, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

Patent Security Agreement



--------------------------------------------------------------------------------

Schedule A

United States Federal Patent Registrations and Applications

 

Title

  

Application

No.

  

Application

Date

  

Registration

No.

  

Registration

Date

 

-1-



--------------------------------------------------------------------------------

Exhibit G

Form of Trademark Security Agreement

(see attached)



--------------------------------------------------------------------------------

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (this “Agreement”) made as of this
            day of             , 201            by INFINITY DISCOVERY, INC., a
Delaware corporation (“Grantor”), in favor of DEERFIELD PRIVATE DESIGN FUND II,
L.P., DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., DEERFIELD PARTNERS, L.P.
AND DEERFIELD INTERNATIONAL MASTER FUND, L.P. (collectively, the “Grantee”):

W I T N E S S E T H

WHEREAS, Grantor and Grantee, have entered into a certain Facility Agreement
dated as of February             , 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”), pursuant to
which Grantee has agreed, subject to the terms and conditions thereof, to make
certain loans to, and other credit accommodations in favor of, Grantor.

WHEREAS, pursuant to the terms of that certain Guaranty and Security Agreement
dated as of             , 201            among Grantee, Grantor and the
subsidiaries of Grantor (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”), Grantor has
granted to Grantee a security interest and lien upon substantially all assets of
Grantor, including all right, title and interest of Grantor in, to and under all
now owned and hereafter acquired trademarks, trade names, corporate names,
company names, domain names, business names, fictitious business names, trade
dress, trade styles, service marks, designs, logos and other source or business
identifiers of Grantor (collectively, the “Trademarks”), including registrations
and applications therefor, together with the goodwill of the business symbolized
by Grantor’s Trademarks, and all products and proceeds thereof, to secure the
payment of the Secured Obligations (as defined in the Guaranty Agreement);
provided that the foregoing shall exclude all Excluded Property (as such term is
defined in the Guaranty Agreement).

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantor agrees as follows:

1. Incorporation of Credit Agreement and Guaranty and Collateral Agreement. The
Facility Agreement and Guaranty Agreement and the terms and provisions thereof
are hereby incorporated herein in their entirety by this reference thereto. All
capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Guaranty Agreement.

2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
and performance of the Secured Obligations, Grantor hereby grants to Grantee and
hereby reaffirms its prior grant pursuant to the Guaranty Agreement of, a
continuing security

 

-2-



--------------------------------------------------------------------------------

interest in Grantor’s entire right, title and interest in and to the following
(all of the following items or types of property being herein collectively
referred to as the “Trademark Collateral”), whether now owned or existing or
hereafter created, acquired or arising:

 

  (i.) each Trademark listed on Schedule A annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each such Trademark; and

 

  (ii.) all products and proceeds of the foregoing, including without
limitation, any claim by Grantor against third parties for past, present or
future (a) infringement or dilution of each such Trademark, or (b) injury to the
goodwill associated with each such Trademark; provided that the foregoing shall
exclude all Excluded Property (as such term is defined in the Guaranty
Agreement).

3. Governing Law. This Agreement shall be a contract made under and governed by
the internal laws of the State of New York applicable to contracts made and to
be performed entirely within such State, without regard to conflicts of laws
principles.

4. Transaction Document. This Agreement shall constitute a Loan Document.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date
first written above.

 

INFINITY DISCOVERY, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

Trademark Security Agreement



--------------------------------------------------------------------------------

Agreed and Accepted

As of the Date First Written Above:

DEERFIELD PRIVATE DESIGN FUND II, L.P.

By: Deerfield Mgmt., L.P., is General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD PARTNERS, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

By:  

 

Name:   Title:  

Trademark Security Agreement



--------------------------------------------------------------------------------

Schedule A

United States Federal Trademark Registrations and Applications

 

Mark

  

Application

No.

  

Application

Date

  

Registration

No.

  

Registration

Date

  

Owner/

Applicant

Trademark Licenses



--------------------------------------------------------------------------------

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (this “Agreement”) made as of this
            day of             , 201            by INFINITY PHARMACEUTICALS,
INC., a Delaware corporation (“Grantor”), in favor of DEERFIELD PRIVATE DESIGN
FUND II, L.P., DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., DEERFIELD
PARTNERS, L.P. AND DEERFIELD INTERNATIONAL MASTER FUND, L.P. (collectively, the
“Grantee”):

W I T N E S S E T H

WHEREAS, Grantor and Grantee, have entered into a certain Facility Agreement
dated as of February             , 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”), pursuant to
which Grantee has agreed, subject to the terms and conditions thereof, to make
certain loans to, and other credit accommodations in favor of, Grantor.

WHEREAS, pursuant to the terms of that certain Guaranty and Security Agreement
dated as of             , 201            among Grantee, Grantor and the
subsidiaries of Grantor (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”), Grantor has
granted to Grantee a security interest and lien upon substantially all assets of
Grantor, including all right, title and interest of Grantor in, to and under all
now owned and hereafter acquired trademarks, trade names, corporate names,
company names, domain names, business names, fictitious business names, trade
dress, trade styles, service marks, designs, logos and other source or business
identifiers of Grantor (collectively, the “Trademarks”), including registrations
and applications therefor, together with the goodwill of the business symbolized
by Grantor’s Trademarks, and all products and proceeds thereof, to secure the
payment of the Secured Obligations (as defined in the Guaranty Agreement);
provided that the foregoing shall exclude all Excluded Property (as such term is
defined in the Guaranty Agreement).

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Grantor agrees as follows:

1. Incorporation of Credit Agreement and Guaranty and Collateral Agreement. The
Facility Agreement and Guaranty Agreement and the terms and provisions thereof
are hereby incorporated herein in their entirety by this reference thereto. All
capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Guaranty Agreement.

 

-2-



--------------------------------------------------------------------------------

2. Grant and Reaffirmation of Grant of Security Interests. To secure the payment
and performance of the Secured Obligations, Grantor hereby grants to Grantee and
hereby reaffirms its prior grant pursuant to the Guaranty Agreement of, a
continuing security interest in Grantor’s entire right, title and interest in
and to the following (all of the following items or types of property being
herein collectively referred to as the “Trademark Collateral”), whether now
owned or existing or hereafter created, acquired or arising:

 

  (i.) each Trademark listed on Schedule A annexed hereto, together with any
reissues, continuations or extensions thereof, and all of the goodwill of the
business connected with the use of, and symbolized by, each such Trademark; and

 

  (ii.) all products and proceeds of the foregoing, including without
limitation, any claim by Grantor against third parties for past, present or
future (a) infringement or dilution of each such Trademark, or (b) injury to the
goodwill associated with each such Trademark; provided that the foregoing shall
exclude all Excluded Property (as such term is defined in the Guaranty
Agreement).

3. Governing Law. This Agreement shall be a contract made under and governed by
the internal laws of the State of New York applicable to contracts made and to
be performed entirely within such State, without regard to conflicts of laws
principles.

4. Transaction Document. This Agreement shall constitute a Loan Document.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has duly executed this Agreement as of the date
first written above.

 

INFINITY PHARMACEUTICALS, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

Trademark Security Agreement



--------------------------------------------------------------------------------

Agreed and Accepted

As of the Date First Written Above:

DEERFIELD PRIVATE DESIGN FUND II, L.P.

By: Deerfield Mgmt., L.P., is General Partner

By: J.E. Flynn Capital, LLC, its General Partner

 

By:  

 

Name:   Title:  

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

 

By:  

 

Name:   Title:  

DEERFIELD PARTNERS, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

 

By:  

 

Name:   Title:  

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

By: Deerfield Mgmt., L.P., its General Partner

By: J.E. Flynn Capital, LLC, its General Partner

 

By:  

 

Name:   Title:  

Trademark Security Agreement



--------------------------------------------------------------------------------

Schedule A

United States Federal Trademark Registrations and Applications

 

Mark

  

Application

No.

  

Application

Date

  

Registration

No.

  

Registration

Date

  

Owner/

Applicant

Trademark Licenses

 

-1-